Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO TERM LOAN AGREEMENT

 

AMENDMENT NO. 2 TO TERM LOAN AGREEMENT (this “Amendment”), dated as of August
13, 2020, is among WASHINGTON PRIME GROUP, L.P., an Indiana limited partnership
(the “Borrower”), PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent (the “Administrative Agent”) for the Lenders, and the
Requisite Lenders party hereto.

 

PRELIMINARY STATEMENTS:

 

(1) The Borrower, the Lenders party hereto, the Administrative Agent and the
other financial institutions party thereto from time to time entered into that
Term Loan Agreement dated as of December 10, 2015, which was amended by that
certain Amendment No. 1 to Term Loan Agreement among Borrower, Administrative
Agent, and Lenders dated January 22, 2018 (collectively, the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Amended Credit Agreement (as defined below);

 

(2) The Administrative Agent, the Borrower and certain Lenders party to the
Credit Agreement wish to amend the Credit Agreement to address certain changes
to the terms thereof as set forth below; and

 

(3) The Borrower, the Administrative Agent and the Lenders party hereto
constituting Requisite Lenders have agreed pursuant to Section 14.7 of the
Credit Agreement to amend the Credit Agreement on the terms and subject to the
conditions hereinafter set forth.

 

SECTION 1.     Amendments to the Credit Agreement. Upon the occurrence of the
Amendment Effective Date (as defined in Section 9 below), the Credit Agreement
is hereby amended as follows (as so amended, the “Amended Credit Agreement”):

 

(a)     to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the underlined text (indicated
textually in the same manner as the following example: underlined text) as set
forth in the pages of the Credit Agreement attached as Annex A hereto.

 

(b)     by adding new Exhibit H thereto in the form of Exhibit H attached
hereto.

 

(c)     by adding new Exhibit I thereto in the form of Exhibit I attached
hereto.

 

(d)     by adding new Exhibit K thereto in the form of Exhibit K hereto.

 

(e)     by adding new Exhibit M thereto in the form of Exhibit M hereto.

 

(f)     by adding the following new Schedules thereto in the forms attached
hereto:

 

Schedule BBP;

 

Schedule ES; 

 

Schedule 2.11; and

 

Schedule 9.17;

 

 

--------------------------------------------------------------------------------

 

 

SECTION 2.     Waivers to the Credit Agreement.

 

Commencing with the fiscal quarter ending June 30, 2020 and continuing through
(and including) the fiscal quarter ending September 30, 2020 (the “Waiver
Period”), the Credit Agreement shall be deemed modified and amended to waive
compliance by the Borrower with the provisions of Section 10.1(a)(i) and Section
10.1(a)(ii) of each of the Credit Agreement and Amended Credit Agreement and of
Section 10.12(e) of the Amended Credit Agreement (collectively, the “Subject
Provisions”), and no Potential Event of Default or Event of Default shall exist
or arise under either of the Credit Agreement or Amended Credit Agreement as a
result of the Borrower’s failure to comply with the Subject Provisions during
the Waiver Period.

 

Without limiting the generality of the provisions of Section 14.7 of the Credit
Agreement, the waiver set forth in this Section 2 shall be limited precisely as
written, and nothing herein shall be deemed to (a) constitute a waiver of
compliance by the Borrower with respect to (i) the Subject Provisions other than
during the Waiver Period or (ii) any other term, provision or condition of the
Loan Documents or any other instrument or agreement referred to in any of them,
or (b) prejudice any right or remedy that any Lender may now have or may have in
the future under or in connection with the Credit Agreement, the other Loan
Documents or any other instrument or agreement referred to in any of them or
under applicable laws other than in respect of the Subject Provisions during the
Waiver Period. For the avoidance of doubt, the waiver of the Subject Provisions
set forth herein shall not extend beyond the last day of the Waiver Period and
such waiver shall be of no force or effect for any purpose other than in respect
of the Subject Provisions during the Waiver Period (which waiver for such time
period shall remain and continue) after the last day of the Waiver Period.

 

SECTION 3.     Reserved.

 

SECTION 4.     Pledge Agreement. The Collateral Agent is hereby authorized by
the Lenders to enter into a Pledge Agreement dated as of the date hereof and in
the form attached as Exhibit H hereto (the “Pledge Agreement”) with the
Borrower, the Administrative Agent, and each of the Loan Parties identified as a
Pledgor on Schedule 1 attached hereto. The terms and provisions of the Pledge
Agreement that refer to the Secured Parties shall be binding on all Secured
Parties to the same extent as if each Secured Party were a party thereto.

 

SECTION 5.     Intercreditor Agreement. The Administrative Agent and the
Collateral Agent are hereby authorized by the Lenders to enter into an
Intercreditor Agreement dated as of the date hereof and in the form attached as
Exhibit I hereto (the “Intercreditor Agreement”) with the Bank of America Agent,
the Borrower and the other parties thereto, and the Collateral Agent is
authorized and appointed by the Lenders to act as “Collateral Agent” thereunder
and the Administrative Agent is authorized and appointed by the Lenders to act
as their “Authorized Representative” thereunder. The terms and provisions of the
Intercreditor Agreement that refer to the Secured Parties shall be binding on
all Secured Parties to the same extent as if each Secured Party were a party
thereto. The Intercreditor Agreement shall be treated as a Loan Document. The
Borrower and each of the Guarantors acknowledge that the Agents are entering
into the Intercreditor Agreement as of the Amendment Effective Date and that the
Intercreditor Agreement, as it may be amended from time to time as reasonably
agreed to by the Borrower, governs the relationships among the parties thereto
with respect to the Collateral and use of the proceeds thereof.

 

2

--------------------------------------------------------------------------------

 

 

SECTION 6.     Mortgage Collateral. Within fifteen (15) days after the date
hereof the Borrower will provide to the Administrative Agent the BBA Proposal
Package for each Borrowing Base Property and evidence of flood insurance for any
Borrowing Base Property that is a Flood Hazard Property. The Borrower will also
promptly provide to the Administrative Agent, and in any event not later than
fifteen (15) days after the date on which the same shall be requested in writing
to the Borrower from the Administrative Agent or a Lender, such other
information reasonably requested by a Lender to complete its flood review and
approval process. Promptly and in any event within sixty (60) days after the
date hereof (subject to extension by the Administrative Agent in its sole
discretion and without the need for approval from the Requisite Lenders) (the
“Mortgage Recording Deadline”), the Borrower will (a) cause those Subsidiary
Guarantors holding fee and leasehold interests in the Borrowing Base Properties
described on Schedule BBP hereto (the “Initial Mortgaged Properties”) to provide
to the Administrative Agent, for each Borrowing Base Property, those items
required by the definition of Mortgage Collateral Deliverables (other than
Appraisals, which shall be delivered within one hundred and twenty (120) days
after the date hereof (subject to extension by the Administrative Agent and the
Bank of America Agent in their sole discretion) and shall not be a condition to
the recording of the applicable Mortgage), and Sections 9(g) and (i) hereof, and
(b) provide to the Administrative Agent reasonably satisfactory evidence of the
payment in full of any and all title insurance premiums, title company service
charges, record and lien search charges, filing fees and charges, mortgage
recording taxes and intangible taxes incurred in connection with the issuance of
the Mortgage Policies, Collateral diligence and the recordation of the Mortgages
and Assignments of Leases on the Initial Mortgaged Properties.

 

To the extent that after the Amendment Effective Date and prior to the Mortgage
Recording Deadline, (i) any of the Initial Mortgaged Properties fails to satisfy
the Borrowing Base Conditions or (ii) the Borrower is unable to deliver the
Mortgage Collateral Deliverables for any of the Initial Mortgaged Properties,
then the Borrower and the Administrative Agent and the Bank of America Agent
shall agree to substitute one or more different Properties in place of such
affected Properties and release the Liens on the affected Properties in
accordance with Sections 9.12, 9.15 and 10.15 of the Amended Credit Agreement
(except that only the consent of the Administrative Agent and the Bank of
America Agent shall be required for such substitution and release) so long as
such substitute Properties have an equal or greater aggregate value (measured by
the Annual EBITDA of such Properties for the period of four (4) fiscal quarters
ended March 31, 2020) than the affected Properties and satisfy the Borrowing
Base Conditions, and for which the Borrower has delivered the Mortgage
Collateral Deliverables and the Pledged Collateral Deliverables, as further
provided in Section 10.15(b)(ii) of the Amended Credit Agreement. In addition,
the Administrative Agent and the Bank of America Agent may release Surplus
Properties from the Borrowing Base Properties in accordance with Section
10.15(b)(i) of the Amended Credit Agreement. Notwithstanding the foregoing
sentence, the Administrative Agent and the PNC Agent may elect to record the
Mortgage with respect to a Borrowing Base Property despite the failure of the
Borrower to deliver all of the Mortgage Collateral Deliverables for such
Property so long as the items described in clauses (b) and (d) of the definition
of Mortgage Collateral Deliverables have been delivered and in such event, such
Borrowing Base Property shall be deemed to satisfy the Mortgage Collateral
Deliverables requirement. To the extent the Borrower is unable to either (x)
obtain a Mortgage Policy for a Borrowing Base Property or (y) record such
Mortgages and Assignment of Leases within such sixty (60) day period due to the
closure of the applicable local recording or filing office, the Administrative
Agent shall grant one or more extensions of such sixty (60) day period for the
delivery of such Mortgage Policy and/or to record such Mortgages and Assignment
of Leases as reasonably required to account for such closure and without the
need for approval from the Requisite Lenders.

 

3

--------------------------------------------------------------------------------

 

 

SECTION 7.     Amendment Fees. The Borrower shall pay to the Administrative
Agent for the benefit of each Lender that consents to this Amendment by
delivering to the Administrative Agent an executed counterpart of this Amendment
(each, a “Consenting Lender”) a consent fee in an amount separately agreed by
the Borrower in its fee letter with the Administrative Agent dated as of July
23, 2020, payable on the, and subject to the occurrence of the, Amendment
Effective Date.

 

SECTION 8.     Representations and Warranties. In order to induce the Lenders
and the Administrative Agent to enter into this Amendment, each Loan Party party
hereto hereby represents and warrants that, as of the Amendment Effective Date:

 

(a)     The execution, delivery and performance by each Loan Party of this
Amendment and the other Loan Documents to which it is a party which must be
executed in connection with this Amendment are within each Loan Party’s
corporate, partnership, limited liability company or other organizational powers
and have been duly authorized by all necessary corporate, partnership, limited
liability company or other organizational action. Each of this Amendment and the
other Loan Documents has been duly executed and delivered by each Loan Party
party hereto or thereto and constitutes a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, except to the extent
that the enforcement thereof or the availability of equitable remedies may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent transfer, fraudulent conveyance or similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally or by general
principles of equity, or by the discretion of any court in awarding equitable
remedies, regardless of whether such enforcement is considered in a proceeding
of equity or at law.

 

(b)     The execution, delivery and performance of each of the Loan Documents to
which the Borrower or any other Loan Party is a party do not and will not (i)
conflict with the Organizational Documents of the Company, the Borrower or any
Subsidiary of the Borrower, (ii) constitute a tortious interference with any
Contractual Obligation of any Person or conflict with, result in a breach of or
constitute (with or without notice or lapse of time or both) a default under any
Requirement of Law or Contractual Obligation of the Company, the Borrower, the
General Partner, any Limited Partner, any Subsidiary of the Borrower, or any
general or limited partner of any Subsidiary of the Borrower, or require
termination of any such Contractual Obligation which may subject the
Administrative Agent or any of the other Lenders to any liability, (iii) result
in or require the creation or imposition of any Lien whatsoever upon any of the
Property or assets of the Company, the Borrower, the General Partner, any
Limited Partner, or any Subsidiary of the Borrower, or any general partner or
limited partner of any Subsidiary of the Borrower, other than in favor of the
Collateral Agent, or (iv) require any approval of shareholders of the Company or
any general partner (or equity holder of any general partner) of any Subsidiary
of the Borrower; and the execution, delivery and performance of each of the Loan
Documents to which the Borrower or any other Loan Party is a party do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority, except filings, consents
or notices which have been made, obtained or given and filings to perfect the
Liens on the Collateral in favor of the Collateral Agent.

 

4

--------------------------------------------------------------------------------

 

 

(c)     There are no actions, suits or proceedings by or before any private
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened in writing against the Company, the Borrower or any of its
Subsidiaries challenging the validity or the enforceability of this Amendment or
any of the Loan Documents.

 

(d)     The representations and warranties of the Borrower set forth in
Article VII of the Amended Credit Agreement are and shall be true and correct in
all material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) on and as of the Amendment Effective Date
(except (i) to the extent that any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
be true and correct in all material respects (other than any representation or
warranty qualified as to “materiality”, “Material Adverse Effect” or similar
language, which shall be true and correct in all respects) as of such earlier
date) or (ii) as a result of changes in factual circumstances, so long as such
change does not constitute, nor result from, a breach by the Borrower or any of
its Subsidiaries under the Loan Agreement;

 

(e)     After giving effect to this Amendment, no Potential Event of Default or
Event of Default has occurred and is continuing, or would result from the
entering into of this Amendment by any Loan Party; and

 

(f)     Each of the Initial Mortgaged Properties satisfies the Borrowing Base
Conditions.

 

SECTION 9.     Conditions of Effectiveness. This Amendment shall become
effective as of the first date (the “Amendment Effective Date”) on which, and
only if, each of the following conditions precedent shall have been satisfied:

 

(a)     The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, counterparts of this
Amendment executed by each of the applicable Loan Parties and those Lenders
comprising Requisite Lenders.

 

(b)     The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, (i) the Parent Guaranty
executed by the Company and (ii) the Subsidiary Guaranty executed by each
Material Subsidiary identified as a Subsidiary Guarantor on Schedule 1 attached
hereto.

 

(c)     The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, counterparts of each of (i)
the Pledge Agreement and (ii) the Intercreditor Agreement executed by each of
the parties thereto.

 

5

--------------------------------------------------------------------------------

 

 

(d)     The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, a copy of the executed
amendment (or amendment to be executed simultaneously with this Amendment) to
the Bank of America Loan Agreement modifying the underlying agreement to account
for the terms herein and making certain other corresponding modifications that
are not materially more favorable to the lenders under the Bank of America Loan
Agreement than this Amendment.

 

(e)     The Administrative Agent shall have received a copy of an executed
amendment (or amendment to be executed simultaneously with this Amendment) to
that certain Senior Secured Term Loan Credit Agreement, dated as of June 8,
2016, by and among the Borrower, the other borrowers party thereto from time to
time, the lenders party thereto from time to time and Huntington National Bank,
as administrative agent (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Huntington Bank
Credit Agreement”).

 

(f)     The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date) of Kirkland & Ellis LLP, counsel for the Borrower and the other
Loan Parties and Faegre Drinker Biddle & Reath LLP, special Indiana counsel to
the Borrower and the other Loan Parties, in each case, in form and substance
reasonably acceptable to the Administrative Agent and covering such customary
matters relating to the Loan Parties and this Amendment as the Requisite Lenders
shall reasonably request. The Borrower hereby requests such counsel to deliver
such opinions.

 

(g)     The Administrative Agent shall have received the following items from
the Borrower:

 

(i)     Certificates of good standing for each Loan Party from the states of
organization of such Loan Party, certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Amendment
Effective Date;

 

(ii)     Copies of the formation documents of each Loan Party certified by an
officer of such Loan Party, together with all amendments thereto;

 

(iii)     Incumbency certificates, executed by officers of each Loan Party,
which shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents on behalf of such Loan Party (and to make
borrowings and request other extensions of credit hereunder on behalf of the
Borrower, in the case of the Borrower), upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower;

 

(iv)     Copies, certified by a Secretary or an Assistant Secretary of each Loan
Party of the resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) authorizing the
transactions contemplated by this Amendment, and the execution, delivery and
performance of the Loan Documents to be executed and delivered by the other Loan
Parties; and

 

6

--------------------------------------------------------------------------------

 

 

(v)     UCC financing statement, judgment, and tax lien searches with respect to
each Loan Party from its state of organization.

 

(h)     (i) The fees provided for in Section 7 of this Amendment and (ii) all of
the reasonable out-of-pocket expenses of the Administrative Agent (including the
reasonable and documented fees and expenses of counsel for the Administrative
Agent) due and payable on the Amendment Effective Date in accordance with the
Amended Credit Agreement shall have been paid in full.

 

(i)     The Administrative Agent and each Lender shall have received all
documentation and other information about the Loan Parties as shall have been
reasonably requested by the Administrative Agent or such Lender at least three
(3) Business Days prior to the Amendment Effective Date that it shall have
reasonably determined is required by regulatory authorities under applicable
"know your customer" and anti-money laundering rules and regulations, including
without limitation, the Patriot Act and the Beneficial Ownership Regulation to
the extent requested by the Administrative Agent or such Lender at least three
(3) Business Days prior to the Amendment Effective Date.

 

SECTION 10.     Reference to and Effect on the Credit Agreement, the Notes and
the Loan Documents. (a) This Amendment is a Loan Document. On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Loan Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Amended Credit Agreement.

 

(b)     The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

(c)     This Amendment shall not extinguish the obligations for the payment of
money outstanding under the Credit Agreement. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Credit Agreement, which shall remain in full force and effect, except to any
extent modified hereby or as provided in the exhibits hereto. Nothing implied in
this Amendment or in any other document contemplated hereby shall be construed
as a release or other discharge of any of the Loan Parties from the Loan
Documents except to any extent expressly waived or released hereby.

 

SECTION 11.     Ratification. The Credit Agreement (as amended by this
Amendment) and each of the other Loan Documents are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Except as expressly provided in this Amendment, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any of the other Loan Documents, nor constitute a waiver of any
provision of the Credit Agreement or any of the other Loan Documents.

 

7

--------------------------------------------------------------------------------

 

 

SECTION 12.     Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent and the
Collateral Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable and documented fees and expenses of counsel for the
Administrative Agent and all costs and expenses related to the Collateral and
the Collateral Deliverables) in accordance with the terms of Section 14.2 of the
Amended Credit Agreement.

 

SECTION 13.     Execution in Counterparts; Electronic Signatures. This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Amendment and/or any document, agreement
or certificate to be signed in connection with this Amendment and the
transactions contemplated hereby (including the documents, agreements and
certificates described in Section 9) shall be deemed to include Electronic
Signatures (as defined below), deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be. As used
herein, “Electronic Signatures” means any electronic symbol or process attached
to, or associated with, any contract or other record and adopted by a person
with the intent to sign, authenticate or accept such contract or record.

 

SECTION 14.     Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[Balance of page intentionally left blank.]

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  WASHINGTON PRIME GROUP, L.P., an Indiana limited partnership       By:
Washington Prime Group Inc., an Indiana corporation, its general partner        
By: /s/ Mark E. Yale     Name: Mark E. Yale     Title: Executive Vice President
and Chief Financial Officer

 

 

[Signature Page to Amendment No. 2 to Term Loan Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent

          By: /s/ Andrew T. White      Title: Andrew T. White     Name: Senior
Vice President

 

 

[Signature Page to Amendment No. 2 to Term Loan Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

[Lender Signature Pages Intentionally Removed]

 

 

 

 

[Signature Page to Amendment No. 2 to Term Loan Agreement]

 

 

--------------------------------------------------------------------------------

 

 

EXECUTION VERSION

Annex A to Amendment No. 2

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

TERM LOAN AGREEMENT

 

dated as of

 

December 10, 2015

 

among

 

WASHINGTON PRIME GROUP, L.P.

 

and

 

THE INSTITUTIONS FROM TIME TO TIME

PARTY HERETO AS LENDERS,

 

and

 

PNC BANK, NATIONAL ASSOCIATION,

 

AS ADMINISTRATIVE AGENT,

 

and

 

PNC Capital Markets LLC,

U.S. Bank National Association,

Capital One, National Association, and

KeyBanc Capital Markets Inc. and

SunTrust Robinson Humphrey, Inc.,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,

 

and

 

U.S. Bank National Association,

Capital One, National Association and

KeyBank National Association, 

 

AS CO-SYNDICATION AGENTS

 

and

 

SunTrust Bank,

AS DOCUMENTATION AGENT

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

    Page ARTICLEARTICLE I DEFINITIONS 1

1.1

Certain Defined Terms

1

1.2

Computation of Time Periods

2740

1.3

Accounting Terms

2740

1.4

Division

40

1.5

Rounding.

40 1.41.6 Other Terms 2740

 

 

  ARTICLEARTICLE II AMOUNTS AND TERMS OF LOANS 2840

2.1

Loans.

2840

2.2

[Reserved].

3144

2.3

Use of Proceeds of Loans

3144

2.4

Maturity Date

3244

2.5

[Reserved]

3244

2.6

[Reserved]

3244

2.7

Authorized Agents

3245

2.8

[Reserved].

45

2.9

[Reserved]

45

2.1

[Reserved]

45

2.2

Secured Portion and Unsecured Portion.

45       ARTICLEARTICLE III [RESERVED] 3346       ARTICLEARTICLE IV PAYMENTS AND
PREPAYMENTS 3346

4.1

Prepayments.

3346

4.2

Payments.

3350

4.3

Promise to Repay; Evidence of Indebtedness.

3653       ARTICLEARTICLE V INTEREST AND FEES 3754

5.1

Interest on the Loans and other Obligations.

3754

5.2

Special Provisions Governing Eurodollar Rate Loans.

3956       ARTICLEARTICLE VI CONDITIONS TO LOANS 4361

6.1

Conditions Precedent to the Loans

4361       ARTICLEARTICLE VII REPRESENTATIONS AND WARRANTIES 4462

7.1

Representations and Warranties of the Borrower

4462       ARTICLEARTICLE VIII REPORTING COVENANTS 5272

8.1

Borrower Accounting Practices

5372

8.2

Financial Reports

5372

8.3

Events of Default

5676

8.4

Lawsuits

5676

8.5

ERISA Notices

5676

8.6

Environmental Notices

5878

8.7

Labor Matters

5879

8.8

Notices of Asset Sales and/or Acquisitions

5879

8.9

Tenant Notifications

5979

8.10

Other Reports

5979

8.11

Other Information

5979

8.12

Monthly Reports

79

 

ii

--------------------------------------------------------------------------------

 

 

    Page ARTICLEARTICLE IX AFFIRMATIVE COVENANTS 5980

9.1

Existence, Etc.

5980

9.2

Powers; Conduct of Business

5980

9.3

Compliance with Laws, Etc.

6080

9.4

Payment of Taxes and Claims

6080

9.5

Insurance

6081

9.6

Inspection of Property; Books and Records; Discussions

6081

9.7

ERISA Compliance

6181

9.8

Maintenance of Property

6181

9.9

Company Status

6182

9.10

Ownership of Projects, Minority Holdings and Property

6182

9.11

Covenant to Guarantee Obligations and Give Additional Security

82

9.12

Borrowing Base Additions

82

9.13

Further Assurances

83

9.14

Flood Hazard Properties

84

9.15

Release of Collateral and Guaranties

84

9.16

COVID-19 Programs

85

9.17

Approved Transactions

85       ARTICLEARTICLE X NEGATIVE COVENANTS 619186

10.1

Indebtedness

629186

10.2

Sales of Assets

6388

10.3

Liens

6388

10.4

Investments

6389

10.5

Conduct of Business

6490

10.6

Transactions with Partners and Affiliates

6490

10.7

Restriction on Fundamental Changes

6490

10.8

Use of Proceeds; Margin Regulations; Securities, Sanctions and Anti-Corruption
Laws

6490

10.9

ERISA

6591

10.10

Organizational Documents

6591

10.11

Fiscal Year

6692

10.12

Other Financial Covenants.

6692

10.13

Pro Forma Adjustments

6694

10.14

Additional Covenants During the Covenant Modification Period

95

10.15

Disposition or Encumbrance of Borrowing Base Properties

96

10.16

Approved Transactions

98

 

 

  ARTICLEARTICLE XI EVENTS OF DEFAULT; RIGHTS AND REMEDIES 6798

11.1

Events of Default

6798

11.2

Rights and Remedies.

71103

 

 

  ARTICLEARTICLE XII THE AGENTS 72104

12.1

Appointment

72104

12.2

Nature of Duties

73104

12.3

Right to Request Instructions

74106

 

iii

--------------------------------------------------------------------------------

 

 

    Page

12.4

Reliance

75106

12.5

Indemnification

75106

12.6

Agents Individually

75107

12.7

Successor Agents.

76107

12.8

Relations Among the Lenders

76108

12.9

Sub-Agents

77108

12.10

Independent Credit Decisions

77108

12.11

Certain ERISA Matters

109

 

 

  ARTICLEARTICLE XIII YIELD PROTECTION 77111

13.1

Taxes.

77111

13.2

Increased Capital

81115

13.3

Changes; Legal Restrictions

82115

13.4

Replacement of Certain Lenders

82116

13.5

No Duplication

83117

 

 

  ARTICLEARTICLE XIV MISCELLANEOUS 83117

14.1

Assignments and Participations.

83117

14.2

Expenses.

87121

14.3

Indemnity

88122

14.4

Change in Accounting Principles

88123

14.5

Setoff

89123

14.6

Ratable Sharing

89123

14.7

Amendments and Waivers.

90124

14.8

Notices

92126

14.9

Survival of Warranties and Agreements

94128

14.10

Failure or Indulgence Not Waiver; Remedies Cumulative

94129

14.11

Marshalling; Payments Set Aside

94129

14.12

Severability

95129

14.13

Headings

95129

14.14

Governing Law

95129

14.15

Limitation of Liability

95129

14.16

Successors and Assigns

95129

14.17

Certain Consents and Waivers of the Borrower.

95130

14.18

Counterparts; Effectiveness; Inconsistencies

97131

14.19

Limitation on Agreements

98132

14.20

Confidentiality

98132

14.21

Disclaimers

99133

14.22

[Reserved]

99134

14.23

Interest Rate Limitation

99134

14.24

USA Patriot Act

99134

14.25

[Reserved]

100134

14.26

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

100134

14.27

Judgment Currency

100134 14.28 Guarantors Acknowledgement Regarding Any Supported QFCs. 100135

14.29

Entire Agreement

100136

14.30

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

136

 

iv

--------------------------------------------------------------------------------

 

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A --

Form of Assignment and Acceptance

Exhibit B --

Form of Note

Exhibit C --

Form of Notice of Borrowing

Exhibit D --

Form of Notice of Conversion/Continuation

Exhibit E --

List of Closing Documents

Exhibit F --

Form of Officer’s Certificate to Accompany Reports

Exhibit G --

Sample Calculations of Financial Covenants

Exhibit H --

[Reserved]Form of Pledge Agreement

Exhibit I --

[Reserved]Form of Intercreditor Agreement

Exhibit J --

[Reserved]

Exhibit K --

[Reserved]Form of Subsidiary Guaranty

Exhibit L --

[Reserved]

Exhibit M --

Form of Guaranty of CollectionMonthly Report

Exhibit N --

Form of U.S. Tax Compliance Certificates

Exhibit O --

[Reserved]

   

Schedule 1.1 --

Allocations

Schedule 1.1.4 --

Permitted Securities Options

Schedule 1.1.5 --

Certain Agreements Restricting Liens

Schedule 7.1-A --

Schedule of Organizational Documents

Schedule 7.1-C --

Corporate Structure; Outstanding Capital Stock and Partnership Interests;
Partnership Agreement

Schedule 7.1-H --

Indebtedness for Borrowed Money; Contingent Obligations

Schedule 7.1-I --

Pending Actions

Schedule 7.1-P --

Existing Environmental Matters

Schedule 7.1-Q --

ERISA Matters

Schedule 7.1-T --

Insurance Policies

 

v

--------------------------------------------------------------------------------

 
 

 

TERM LOAN AGREEMENT

 

This Term Loan Agreement, dated as of December 10, 2015 (as amended,
supplemented or modified from time to time, the “Agreement”), is entered into
among WASHINGTON PRIME GROUP, L.P., the institutions from time to time parties
hereto as Lenders, whether by execution of this Agreement or an Assignment and
Acceptance, the institutions from time to time a party hereto as Co-Agents,
whether by execution of this Agreement or an Assignment and Acceptance, PNC
BANK, NATIONAL ASSOCIATION, as Administrative Agent, PNC CAPITAL MARKETS LLC or
its Affiliates, as joint lead arranger and joint bookrunner, the other financial
institutions listed on the cover page to this Agreement as “Joint Lead
Arrangers”, as joint lead arrangers and joint bookrunners, the financial
institution listed on the cover page to this Agreement as “Documentation Agent”,
as Documentation Agent, and the financial institutions listed on the cover page
to this Agreement as “Co-Syndication Agents”, as Co-Syndication Agents.

R E C I T A L S

 

WHEREAS, the Borrower, the Administrative Agent, and the Lenders wish to enter
into this Agreement to set forth the terms of the term loan facility to be made
available to the Borrower;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I     ARTICLE I
 

DEFINITIONS

 

1.1     Certain Defined Terms. The following terms used in this Agreement shall
have the following meanings, applicable both to the singular and the plural
forms of the terms defined:

 

“Accelerated Compliance Date” is defined in the definition of “Covenant
Compliance Date”.

“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any Incremental Commitments which shall be consistent with the
applicable provisions of this Agreement relating to such Incremental Commitments
and otherwise reasonably satisfactory to the Administrative Agent and the
Borrower.

“Administrative Agent” is PNC and each successor Administrative Agent appointed
pursuant to the terms of Article XII of this Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote fifteen percent (15.0%) or more of the equity Securities
having voting power for the election of directors of such Person or otherwise to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting equity Securities or by contract or
otherwise. For the avoidance of doubt, Simon Property Group, L.P., a Delaware
limited partnership (“SPG”), shall not be considered an Affiliate of the
Borrower by virtue of its performance of the management services performed by
SPG on behalf of the Borrower and its Subsidiaries as described in the
Registration Statement. In no event shall any Lender be deemed to be an
Affiliate of the Borrower.

 

1

--------------------------------------------------------------------------------

 

 

“Agent” means PNC in its capacity as Administrative Agent, each Co-Agent, and
each successor agent appointed pursuant to the terms of Article XII of this
Agreement.

“Agent Party” has the meaning assigned to it in Section 14.8(d).

“Agreement” is defined in the preamble hereto.

“Amendment Effective Date” means August 13, 2020.

“Annual Compliance Certificate” is defined in Section 8.2(b).

“Annual EBITDA” means, with respect to any Project or Minority Holding, as of
the first day of each fiscal quarter for the immediately preceding consecutive
four fiscal quarters, an amount equal to (i) total revenues relating to such
Project or Minority Holding for such period, less (ii) total operating expenses
relating to such Project or Minority Holding for such period (it being
understood that the foregoing calculation shall exclude non-cash charges as
determined in accordance with GAAP), less (iii) general and administrative
expenses in an amount equal to 3.5% multiplied by the total of clause (i) above
minus clause (ii) above. Each of the foregoing amounts shall be determined by
reference to the Borrower’s Statement of Operations for the applicable periods.
An example of the foregoing calculation is set forth on Exhibit G hereto. To the
extent any deferred rent is included as revenue in the period in which such
deferred rent is accrued, such amounts shall not be double-counted in any
subsequent period in which such deferred rent is actually received for any
applicable calculation of Annual EBITDA.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, money-laundering or corruption.

“Applicable Lending Office” means, with respect to a particular Lender, (i) its
Eurodollar Lending Office in respect of provisions relating to Eurodollar Rate
Loans and (ii) its Domestic Lending Office in respect of provisions relating to
Base Rate Loans.

“Applicable Margin” means from and after the Closing Date, with respect to each
Loan, the respective percentages per annum determined, at any time, based on the
range into which Borrower’s Credit Rating then falls, in accordance with the
tables below (such tables, the “Ratings Based Pricing Grids”). A change (if any)
in the Applicable Margin shall be effective immediately as of the date on which
any of the rating agencies announces a change in the Borrower’s Credit Rating or
the date on which the Borrower no longer has a Credit Rating from one of the
rating agencies or the date on which the Borrower has a Credit Rating from a
rating agency that had not provided a Credit Rating for the Borrower on the day
immediately preceding such date, whichever is applicable.

 

“Applicable Margin” means, from and after the Amendment Effective Date: (i)
2.35% for Eurodollar Rate Loans and 1.35% for Base Rate Loans if the Total
Leverage Ratio is less than 65% and (ii) 2.60% for Eurodollar Rate Loans and
1.60% for Base Rate Loans if the Total Leverage Ratio is greater than or equal
to 65%.

For purposes of this definition, Total Leverage Ratio shall be calculated based
upon “Annual EBITDA” for the four (4) fiscal quarters then ended (and without
giving effect to the annualized calculations in Section 10.12(i)).

 

2

--------------------------------------------------------------------------------

 

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 8.2; provided, however, that if such Compliance
Certificate is not delivered on the date when due in accordance with Section
8.2, then the Applicable Margin shall be the highest percentage set forth above,
and it shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered; and provided further
that if such Compliance Certificate is subsequently delivered and no Event of
Default exists, the Applicable Margin determined by such Compliance Certificate
shall apply as of the date on which such Compliance Certificate is delivered.

 

If at any time the financial statements upon which the Applicable Margin was
determined were incorrect (whether based on a restatement, fraud or otherwise),
the Borrower shall be required to retroactively pay any additional amount on
account of interest on the Obligations that the Borrower would otherwise have
been required to pay if such financial statements had been accurate at the time
they were delivered.

“Applicable Percentage” is defined in Section 4.1.

“Appraisal” means an appraisal complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended
from time to time, commissioned by and prepared for the account of the
Collateral Agent (for the benefit of the lenders under the Credit Facilities) by
an MAI appraiser selected by the Collateral Agent in consultation with the
Borrower, and otherwise in scope, form and substance reasonably satisfactory to
the Administrative Agent and the Bank of America Agent.

“Appraised Value” means, for any Borrowing Base Property, the “as-is” fair
market value of such Borrowing Base Property, excluding any portfolio premiums
as set forth in the final Appraisal of such Borrowing Base Property.

 

Range of Borrower’s
Credit Rating
(S&P/Moody’s/Fitch Ratings)

Applicable Margin for Eurodollar Rate Loans
(% per annum)

Applicable Margin for Base Rate Loans
(% per annum)

A-/A3 or higher

1.400%

0.400%

BBB+/Baa1

1.450%

0.450%

BBB/Baa2

1.550%

0.550%

BBB-/Baa3

1.800%

0.800%

below BBB-/Baa3 or unrated

2.350%

1.350%

 

If at any time the Borrower has two (2) Credit Ratings, the Applicable Margin
shall be the rate per annum applicable to the highest Credit Rating; provided
that if the highest Credit Rating and the lowest Credit Rating are more than one
ratings category apart, the Applicable Margin shall be the rate per annum
applicable to Credit Rating that is one ratings category below the highest
Credit Rating. If at any time the Borrower has three (3) Credit Ratings, and
such Credit Ratings are split, then: (A) if the difference between the highest
and the lowest such Credit Ratings is one ratings category (e.g. Baa2 by Moody’s
and BBB- by S&P or Fitch), the Applicable Margin shall be the rate per annum
that would be applicable if the highest of the Credit Ratings were used; and (B)
if the difference between such Credit Ratings is two ratings categories (e.g.
Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the Applicable Margin shall
be the rate per annum that would be applicable if the average of the two (2)
highest Credit Ratings were used, provided that if such average is not a
recognized rating category, then the Applicable Margin shall be the rate per
annum that would be applicable if the second highest Credit Rating of the three
were used. If at any time the Borrower has only one Credit Rating (and such
Credit Rating is from Moody’s or S&P), the Applicable Margin shall be the rate
per annum applicable to such Credit Rating. If the Borrower does not have a
Credit Rating from either Moody’s or S&P, the Applicable Margin shall be the
rate per annum applicable to a Credit Rating of “below BBB-/Baa3 or unrated” in
the tables above.

 

3

--------------------------------------------------------------------------------

 

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Transaction” means each of the transactions listed on Schedule 9.17
hereto.

“Arranger” means PNC Capital Markets LLC or its Affiliates.

“Asset Disposition” means the sale, transfer, license, lease (as lessor) or
other disposition of any real or personal property (including any sale and
leaseback transaction, division, merger or disposition of Equity Interests
(other than any issuance or sale by a Person of its own Equity Interests or
other securities to another Person)), whether in a single transaction or a
series of related transactions, by any Loan Party or any Subsidiary thereof;
provided that “Asset Disposition” shall exclude any Permitted Disposition.

“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit A attached hereto and made a part hereof (with blanks
appropriately completed) delivered to the Administrative Agent in connection
with an assignment of a Lender’s interest under this Agreement in accordance
with the provisions of Section 14.1.

“Assignment of Leases” means has the meaning specified in item (b) of the
definition of Mortgage Collateral Deliverables.

“Authorized Financial Officer” means a chief executive officer, chief financial
officer, chief accounting officer, treasurer or other qualified senior officer
acceptable to the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Agent” means the administrative agent under the Bank of America
Loan Agreement.

“Bank of America Loan Agreement” means that certain Amended and Restated
Revolving Credit and Term Loan Agreement dated as of January 22, 2018 among the
Bank of America Agent, Borrower, and certain lenders party thereto from time to
time, as amended by that certain Amendment No. 1 to Amended and Restated
Revolving Credit and Term Loan Agreement dated as of the date hereof, and as may
be amended, restated, or modified from time to time.

 

4

--------------------------------------------------------------------------------

 

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Eurocurrency Rate” means, with respect to any Borrowing of Eurodollar Rate
Loans in Dollars and for any applicable Interest Period, the London interbank
offered rate or comparable successor rate approved by the Administrative Agent
for Dollars for a period equal in length to such Interest Period as published on
the applicable Bloomberg screen page (or, in the event such rate does not appear
on such Bloomberg page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (the “LIBOR Screen Rate”)) as of the
Specified Time on the Quotation Day for such Interest Period; provided that if
such rate is less than zero0.50%, such rate shall be deemed zeroto be 0.50% for
purposes of this Agreement.; and provided further that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the highest of:

(i)     the rate of interest announced publicly by the Administrative Agent from
time to time, as the Administrative Agent’s prime rate;

 

(ii)     the sum of (A) one-half of one percent (0.50%) per annum plus (B) the
Federal Funds Rate in effect from time to time during such period; and

 

(iii)     the sum of (A) the one month Base Eurocurrency Rate in effect on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) (the “Daily LIBOR Rate”) plus (B) one percent (1%) per annum.

 

The “prime rate” is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

5

--------------------------------------------------------------------------------

 

 

“Base Rate Loan” means (i) a Loan denominated in Dollars which bears interest at
a rate determined by reference to the Base Rate and the Applicable Margin as
provided in Section 5.1(a) or (ii) an overdue amount which was a Base Rate Loan
immediately before it became due.

“BBA Proposal Package” means, with respect to any Proposed Borrowing Base
Property, the following items, each in form and substance satisfactory to the
Administrative Agent in its reasonable discretion: (a) a description of such
Property in detail reasonably satisfactory to the Administrative Agent,
including property addresses, tax parcel numbers, and legal descriptions, (b) a
projected cash flow analysis of such Property, (c) to the extent available,
operating income and operating expense statements for such Property for the
immediately preceding 36 consecutive calendar months, including rent rolls and
cotenancy summaries, (d) an operating expense and capital expenditures budget
for such Property for the next succeeding 12 consecutive months, and (e) if such
Property is then the subject of an acquisition transaction, a copy of the
purchase agreement with respect thereto and a schedule of the proposed sources
and uses of funds for such transaction.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Borrower” means Washington Prime Group, L.P., an Indiana limited partnership.

“Borrower Partnership Agreement” means the Limited Partnership Agreement of the
Borrower dated as of January 17, 2014 as such agreement may be amended,
restated, modified or supplemented from time to time with the consent of the
Administrative Agent or as permitted under Section 10.10.

“Borrowing” means a borrowing consisting of Loans of the same type made,
continued or converted on the same day.

“Borrowing Base Conditions” means, with respect to any Borrowing Base Property
or Proposed Borrowing Base Property, that such Property (a) is located in one of
the 48 contiguous states of the United States of America, the State of Hawaii or
the District of Columbia; (b) is income-producing, (c) is wholly-owned directly
or indirectly by the Borrower either in fee simple absolute or subject to a
Qualified Ground Lease (other than with respect to the Properties known as
“Gaitway Plaza” and “West Town”, which are not wholly-owned directly or
indirectly by the Borrower, but for which the Borrower directly or indirectly
controls all financing and disposition decisions); (d) is fully operational,
subject to any temporary closures as a result of any public health emergency,
casualty, condemnation or other event outside of Borrower’s control, and not
under significant development or redevelopment; (e) is free of all material
structural defects or architectural deficiencies, title defects, environmental
or other material matters (including a casualty event or condemnation) that
could reasonably be expected to have a material adverse effect on the value, use
or ability to sell, lease or refinance such Property; (f) is not, and no
interest of the Borrower or any of its Subsidiaries therein is, subject to any
Lien (other than Customary Permitted Liens) or any Negative Pledge; (g) is 100%
owned by a Loan Party that is a single-purpose Subsidiary of the Borrower (other
than with respect to the Properties known as “Gaitway Plaza” and “West Town”)
and (1) none of the Borrower’s or the Company’s direct or indirect Equity
Interests in such Subsidiary is subject to any Lien (other than Customary
Permitted Liens) or any Negative Pledge and (2)(x) on or prior to the date such
Property is added as a Borrowing Base Property, such Subsidiary shall have
become a Guarantor hereunder, and (y) the Borrower directly, or indirectly
through a Subsidiary, has the right to take the following actions without the
need to obtain the consent of any Person (other than consents required pursuant
to such entity’s Organizational Documents or any Loan Document): (i) to create
Liens on such Property and on the Equity Interests in such Subsidiary as
security for Indebtedness of the Borrower or such Subsidiary, as applicable, and
(ii) to sell, transfer or otherwise dispose of such Property (provided, however,
that in the case of the foregoing clauses (g)(i) and (g)(ii), (x) an agreement
that conditions a Person’s ability to create Liens on its assets or to sell,
transfer or otherwise dispose of its assets upon the maintenance of one or more
specified ratios but that does not otherwise generally prohibit the creation of
Liens on assets or the sale, transfer or disposition of assets, or the taking of
such actions with respect to specific assets, (y) a provision in any agreement
governing Unsecured Indebtedness that generally prohibits the encumbrance of
assets (exclusive of any outright prohibition on the encumbrance of particular
Borrowing Base Property) that is generally consistent with a comparable
provision of the Loan Documents or (z) any required consent that has been
obtained and is in full force and effect, shall not, in any such case, be deemed
a violation of or prohibition under this clause (g)); and (h) is, or will
concurrently become, a Borrowing Base Property under the other Credit Facility.

 

6

--------------------------------------------------------------------------------

 

 

“Borrowing Base Properties” means, until the occurrence of the Security Release
Trigger or earlier release pursuant to Section 10.15, (a) each Property that is
listed on Schedule BBP as of the Amendment Effective Date and (b) those Proposed
Borrowing Base Properties that become Borrowing Base Properties after the
Amendment Effective Date in accordance with Section 9.12.

 

“Business Activity Report” means (i) an Indiana Business Activity Report from
the Indiana Department of Revenue, Compliance Division, (ii) a Notice of
Business Activities Report from the State of New Jersey Division of Taxation,
(iii) a Minnesota Business Activity Report from the Minnesota Department of
Revenue, or (iv) a similar report to those referred to in clauses (i) through
(iii) hereof with respect to any jurisdiction where the failure to file such
report would have a Material Adverse Effect.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurodollar Rate Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
general business in London.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether payable in cash or other property or accrued as a liability (but
without duplication)) during such period that, in conformity with GAAP, are
required to be included in or reflected by the Company’s, the Borrower’s or any
of their Subsidiaries’ fixed asset accounts as reflected in any of their
respective balance sheets; provided, however, (i) Capital Expenditures shall
include, whether or not such a designation would be in conformity with GAAP, (a)
that portion of Capital Leases which is capitalized on the consolidated balance
sheet of the Company, the Borrower and their Subsidiaries and (b) expenditures
for Equipment which is purchased simultaneously with the trade-in of existing
Equipment owned by the General Partner, the Borrower or any of their
Subsidiaries, to the extent the gross purchase price of the purchased Equipment
exceeds the book value of the Equipment being traded in at such time; and (ii)
Capital Expenditures shall exclude, whether or not such a designation would be
in conformity with GAAP, expenditures made in connection with the restoration of
Property, to the extent reimbursed or financed from insurance or condemnation
proceeds.

 

7

--------------------------------------------------------------------------------

 

 

“Capital Lease” means any lease of any property (whether real, personal or
mixed) by a Person as lessee which, in conformity with GAAP, is accounted for as
a capital lease on the balance sheet of that Person.

“Capital Stock” means, with respect to any Person, any capital stock of such
Person (if a corporation), and all equivalent ownership interests in such Person
(other than a corporation), regardless of class or designation, and all
warrants, options, purchase rights, conversion or exchange rights, voting
rights, calls or claims of any character with respect thereto.

“Capitalization Rate” means (a) 7.258.0% per annum for malls and other
Properties and (b) 6.757.0% per annum for strip centers.

“Capitalization Value” means the sum of (i) Mall EBITDA capitalized at the
applicable Capitalization Rate, and (ii) Strip Center EBITDA capitalized at the
applicable Capitalization Rate, and (iii) Cash and Cash Equivalents, and (iv)
Construction Asset Cost, and (v) undeveloped land, valued, in accordance with
GAAP, at the lower of cost and market value, and (vi) the Borrower’s economic
interest in mortgage notes, valued, in accordance with GAAP, at the lower of
cost and market value, provided, however, that any mortgage notes that are more
than sixty (60) days past due, shall not be included in this clause (vi), and
(vii) Investments in publicly traded Securities, valued at Borrower’s book value
determined in accordance with GAAP, and (viii) Investments in non-publicly
traded Securities, valued at Borrower’s book value determined in accordance with
GAAP, provided, however, that in no event shall (x) the aggregate value of such
Investments in non-publicly traded Securities included in Capitalization Value
exceed ten percent (10%) of Capitalization Value in the aggregate, (y) the
aggregate value attributable to undeveloped land included in Capitalization
Value exceed five percent (5%) of Capitalization Value in the aggregate or (z)
the aggregate value attributed to undeveloped land, non-retail Properties,
mortgage notes, Construction Asset Cost and Limited Minority Holdings included
in Capitalization Value exceed thirty percent (30%) of Capitalization Value in
the aggregate.

“Capital Lease” means any lease of any property (whether real, personal or
mixed) by a Person as lessee which, in conformity with GAAP, is accounted for as
a capital lease on the balance sheet of that Person.

 

“Capital Stock” means, with respect to any Person, any capital stock of such
Person (if a corporation), and all equivalent ownership interests in such Person
(other than a corporation), regardless of class or designation, and all
warrants, options, purchase rights, conversion or exchange rights, voting
rights, calls or claims of any character with respect thereto.

 

“Cash and Cash Equivalents” means (i) cash, (ii) marketable direct obligations
issued or unconditionally guaranteed by the United States government and backed
by the full faith and credit of the United States government; and (iii) domestic
and Eurodollar certificates of deposit and time deposits, bankers’ acceptances
and certificates of deposit issued by any commercial bank organized under the
laws of the United States, any state thereof, or the District of Columbia, any
foreign bank, or its branches or agencies, which, at the time of acquisition,
are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s; provided that
the maturities of such Cash and Cash Equivalents shall not exceed one year.

 

8

--------------------------------------------------------------------------------

 

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., any amendments thereto, any
successor statutes, and any regulations or guidance having the force of law
promulgated thereunder.

“CFC” means any Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 13.2, by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, promulgated, implemented or issued by
the applicable Governmental Authority or other body, agency or authority having
jurisdiction; provided, however, that if the applicable Lender shall have
implemented changes prior to the date hereof in response to any such requests,
rules, guidelines or directives, then the same shall not be deemed to be a
Change in Law with respect to such Lender.

“Charges” is defined in Section 14.23.

“Claim” means any claim or demand, by any Person, of whatsoever kind or nature
for any alleged Liabilities and Costs, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute, Permit,
ordinance or regulation, common law or otherwise.

“Closing Date” means December 10, 2015.

“Co-Agents” means the Administrative Agent, the Lead Arrangers, the
Documentation Agent, and the Co-Syndication Agents.

“Co-Syndication Agents” means the financial institutions listed on the cover
page to this Agreement as “Co-Syndication Agents”.

“Collateral” means all “Collateral” and all Mortgaged Property” referred to in
the Collateral Documents, and all proceeds thereof, and all other property that
is subject to any Lien in favor of the Collateral Agent for the benefit of the
Secured Parties.

“Collateral Agent” means Bank of America, N.A., as collateral agent for the
lenders under the Credit Facilities, pursuant to the Intercreditor Agreement.

“Collateral Deliverables” means the Pledged Collateral Deliverables and the
Mortgage Collateral Deliverables.

“Collateral Documents” means, collectively, the Pledge Agreement, the Mortgages,
the Assignments of Leases, and all other agreements, instruments and documents
executed in connection with this Agreement that create, perfect or evidence
Liens to secure the Secured Obligations.

“Combined Debt Service” means, for any period, the sum of (i) regularly
scheduled payments of principal and interest (net ofafter giving effect to
amounts payable to or payable by the Consolidated Businesses in regard thereto
under interest rate hedges) of the Consolidated Businesses paid and/or accrued
during such period and, plus (ii) the portion of the regularly scheduled
payments of principal and interest of Minority Holdings allocable to the
Borrower in accordance with GAAP, paid during such period, in each case for
clauses (i) and (ii) including participating interest expense and excluding
balloon payments of principal and extraordinary interest payments and net
ofexcluding amortization of deferred costs associated with new financings or
refinancings of existing Indebtedness, plus (iii) all dividends and
distributions paid to holders of preferred Equity Interests in the Company or
the Borrower, without duplication.

 

9

--------------------------------------------------------------------------------

 

 

“Combined EBITDA” means the sum of (i) 100% of the Annual EBITDA from the
General Partner and the Borrower, and the Borrower’s pro rata share of the
Annual EBITDA from the other Consolidated Businesses; and (ii) the portion of
the Annual EBITDA of the Minority Holdings allocable to the Borrower in
accordance with GAAP; and (iii) 100% of the actual Annual EBITDA from third
party property and asset management; provided, however that the Borrower’s share
of the Annual EBITDA from unaffiliated third party property and asset management
shall in no event constitute in excess of five percent (5%) of Combined EBITDA;
provided, however, that for purposes of determining Capitalization Value and
Unencumbered Capitalization Value (but for no other purposes hereunder), Annual
EBITDA of less than zero with respect to any individual Property shall be
disregarded. Combined EBITDA shall exclude the effect of non-recurring and
extraordinary out-of-pocket expense items or asset sales or write-ups or
forgiveness of indebtedness (both gains and losses) and impairment charges, and
costs and expenses incurred during such period with respect to acquisitions or
mergers consummated during such period. Combined EBITDA also shall (x) exclude
dividends, distributions and other payments from Securities and (y) to the
extent any deferred rent is included as revenue in the period in which such
deferred rent is accrued, such amounts shall not be double-counted in any
subsequent period in which such deferred rent is actually received for any
applicable calculation of Combined EBITDA. For purposes of newly opened Projects
the costs of which are no longer capitalized as construction in progress, the
Annual EBITDA shall be based upon twelve-month projections, until such time as
actual performance data for a twelve-month period is available.

 

“Combined Equity Value” means Capitalization Value minus Total Adjusted
Outstanding Indebtedness.

“Commission” means the Securities and Exchange Commission and any Person
succeeding to the functions thereof.

“Commitments” means the Term Commitments.

“Communications” is defined in Section 14.8(d).

“Company” means WP GlimcherWashington Prime Group Inc., an Indiana corporation.

“Compliance Certificate” is defined in Section 8.2(b).

“Concurrent Amendment” means that certain Amendment No. 2 to Term Loan
Agreement, dated as of the Amendment Effective Date, by and among the Borrower,
the other Loan Parties party thereto, the Administrative Agent and the Lenders
party thereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means consolidated, in accordance with GAAP.

“Consolidated Businesses” means the General Partner, the Borrower and their
wholly-ownedWholly-Owned Subsidiaries.

“Construction Asset Cost” means, with respect to Property on which construction
or redevelopment of Improvements has commenced but has not yet been completed
(as such completion shall be evidenced by such Property being opened for
business to the general public), the aggregate sums expended on the construction
or redevelopment of such Improvements (including land acquisition costs).

 

10

--------------------------------------------------------------------------------

 

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, radioactive materials, asbestos (in any form or condition),
polychlorinated biphenyls (PCBs), or any constituent of any such substance or
waste, and includes, but is not limited to, these terms as defined in federal,
state or local laws or regulations; provided, however, that “Contaminant” shall
not include the foregoing items to the extent (i) the same exists on the
applicable Property in negligible amounts and are stored and used in accordance
with all Environmental, Health or Safety Requirements of Law or (ii) are used in
connection with a tire or battery retail store provided the same are stored,
sold and used in accordance with all Environmental, Health or Safety
Requirements of Law.

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price-adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non-monetary obligations (other than guarantees of completion and
environmental indemnities given in conjunction with a mortgage financing) which
have not yet been called on or quantified, of such Person or of any other
Person. The amount of any Contingent Obligation described in clause (ii) shall
be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (i) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the applicable Borrower required to be
delivered pursuant hereto. Notwithstanding anything contained herein to the
contrary, guarantees of completion, standard “bad boy” recourse guarantees and
environmental indemnities shall not be deemed to be Contingent Obligations
unless and until a claim for payment has been made thereunder, at which time any
such guaranty of completion, standard “bad boy” recourse guarantyguarantees or
environmental indemnity shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse, directly or indirectly to the
applicable Borrower), the amount of the guaranty shall be deemed to be 100%
thereof unless and only to the extent that (X) such other Person has delivered
Cash orand Cash Equivalents to secure all or any part of such Person’s
guaranteed obligations or (Y) such other Person holds an Investment Grade Credit
Rating from either Moody’s or S&P, in which case the amount of the guaranty
shall be deemed to be equal to such Person’s pro rata share thereof, as
reasonably determined by Borrower, and (ii) in the case of a guaranty, (whether
or not joint and several) of an obligation otherwise constituting Indebtedness
of such Person, the amount of such guaranty shall be deemed to be only that
amount in excess of the amount of the obligation constituting Indebtedness of
such Person. Notwithstanding anything contained herein to the contrary,
“Contingent Obligations” shall not be deemed to include guarantees of loan
commitments or of construction loans to the extent the same have not been drawn.

 

11

--------------------------------------------------------------------------------

 

 

“Contractual Obligation”, as applied to any Person, means any provision of any
Securities issued by that Person or any indenture, mortgage, deed of trust,
security agreement, pledge agreement, guaranty, contract, undertaking, agreement
or instrument to which that Person is a party or by which it or any of its
properties is bound, or to which it or any of its properties is subject.

“Covenant Compliance Date” means the earlier of (i) the date on which the
Borrower delivers a Compliance Certificate (x) demonstrating compliance with the
financial covenants set forth in Section 10.1(a) and Section 10.12 for the
fiscal quarter ending June 30, 2021 or thereafter and calculating such financial
covenants based upon “Annual EBITDA” for the four (4) fiscal quarters then ended
(and without giving effect to the annualized calculations in Section 10.12(i))
and (y) certifying that no Potential Event of Default or Event of Default has
occurred and is continuing, and (ii) the date (such date, the “Accelerated
Compliance Date”) on which the Borrower shall, in its sole discretion, deliver
both (a) a Compliance Certificate with respect to any fiscal quarter ending
after the Amendment Effective Date but prior to June 30, 2021 (x) demonstrating
compliance with the financial covenants set forth in Section 10.1(a) and Section
10.12 at the required levels for the fiscal quarter ending June 30, 2021 and
calculating such financial covenants based upon “Annual EBITDA” for the four (4)
fiscal quarters then ended (and without giving effect to the annualized
calculations in Section 10.12(i)) and (y) certifying that no Potential Event of
Default or Event of Default has occurred and is continuing and (b) written
notice by the Borrower to the Administrative Agent concurrently with the
delivery of such Compliance Certificate by which the Borrower agrees that from
after such date it shall for any fiscal quarter ending prior to or on June 30,
2021 comply with the financial covenants set forth in Section 10.1(a) and
Section 10.12 at the required levels for the fiscal quarters ending June 30,
2021 and shall calculate such financial covenants based upon “Annual EBITDA” for
the four (4) fiscal quarters then ended (and without giving effect to the
annualized calculations in Section 10.12(i)).

 

“Covenant Modification Period” shall mean the period commencing with the fiscal
quarter ending June 30, 2020 and continuing until the Covenant Compliance Date.

“Covenant Waiver Period” shall mean the period commencing with the fiscal
quarter ending June 30, 2020 and continuing through and including the quarter
ending September 30, 2020.

 

“COVID-19 Relief Funds” means funds or credit or other support received by the
Company or any Subsidiary of the Company from, or with the credit or other
support of, any Governmental Authority (each, a “COVID-19 Relief Program”) that
exists as of the Amendment Effective Date or is created hereafter and whether
pursuant to legislation in effect as of the Amendment Effective Date or new
legislation hereafter, and incurred in accordance with Section 9.16 with the
intent to mitigate (in the good faith determination of the Borrower), through
additional liquidity or other financial relief (including, without limitation,
capital and other equity contributions), the impact of the COVID-19 global
pandemic on the business and operations of the Company, the Borrower and their
Subsidiaries.

 

12

--------------------------------------------------------------------------------

 

 

“COVID-19 Relief Program” has the meaning assigned thereto in the definition of
“COVID-19 Relief Funds” and shall include any Governmental Authority stimulus
bill or program resulting from or related to Helping Open Properties Endeavor
Act of 2020, H.R. 7809.

“Credit Extension” is defined in Section 5.2(e)(iv).

“Credit Party” means the Administrative Agent or any other LenderFacilities”
means, collectively, this Agreement and the Bank of America Loan Agreement.

“Credit Party” means the Administrative Agent or any other Lender.

“Credit Rating” means the publicly announced senior unsecured credit rating (or,
prior to the availability of a senior unsecured credit rating, the corporate
credit rating) of a Person given by Moody’s, S&P or Fitch.

“Cure Loans” is defined in Section 4.2(b)(ivv)(C).

“Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.

“Customary Permitted Liens” means

(i)     Liens (other than Environmental Liens and Liens in favor of the PBGC)
with respect to the payment of taxes, assessments or governmental charges in all
cases which are not yet due or which are being contested in good faith by
appropriate proceedings in accordance with Section 9.4 and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;

 

(ii)     statutory Liens of landlords against any Property of the Borrower or
any of its Subsidiaries and Liens against any Property of the Borrower or any of
its Subsidiaries in favor of suppliers, mechanics, carriers, materialmen,
warehousemen or workmen and other Liens against any Property of the Borrower or
any of its Subsidiaries imposed by law created in the ordinary course of
business for amounts which, if not resolved in favor of the Borrower or such
Subsidiary, could not result in a Material Adverse Effect;

 

(iii)     Liens (other than any Lien in favor of the PBGC) incurred or deposits
made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, contracts (other than for
the repayment of borrowed money), surety, appeal and performance bonds; provided
that (A) all such Liens do not in the aggregate materially detract from the
value of the Borrower’s or such Subsidiary’s assets or Property or materially
impair the use thereof in the operation of their respective businesses, and (B)
all Liens of attachment or judgment and Liens securing bonds to stay judgments
or in connection with appeals do not secure at any time an aggregate amount of
recourse Indebtedness exceeding $25,000,000; and

 

(iv)     Liens against any Property of the Borrower or any Subsidiary of the
Borrower arising with respect to zoning restrictions, building laws, easements,
licenses, reservations, covenants, conditions, restrictions, rights-of-way,
utility easements, building restrictions, rights of tenants under written leases
and other similar charges or encumbrances on the use of Real Property which do
not interfere with the ordinary conduct of the business of the Borrower or any
of its Subsidiaries to the extent it could notin a manner which is reasonably
likely to result in a Material Adverse Effect. and all liens, encumbrances and
other matters disclosed in any Mortgage Policies accepted by the Administrative
Agent;

 

13

--------------------------------------------------------------------------------

 

 

(v)     Liens securing the Indebtedness and other obligations in respect of this
Agreement and any Other Credit Facility on a pari passu basis pursuant to the
Intercreditor Agreement; and

 

(vi)     to the extent required pursuant to the general program mandates of any
applicable COVID-19 Relief Program, Liens securing any COVID-19 Relief Funds so
long as such Liens do not affect the Borrowing Base Properties or the
Collateral.

 

“Daily LIBOR Rate” is defined in the definition of “Base Rate”.

“Debt Issuance” means the issuance of any Indebtedness (including guarantees
thereof) for borrowed money by any Loan Party or any of its Subsidiaries, which
shall include, without limitation, the issuance or offering of secured or
unsecured notes, mortgage loans, the borrowing of incremental loans under a
revolving credit or term loan facility pursuant to new commitments provided
after the Amendment Effective Date and any refinancings of such Indebtedness.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, or, in the case of clause (iiiii) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith dispute with the amount of such payment (specifically
identified), (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or the Borrower acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, or (d) has become the subject of a (i) Bankruptcy Event or
(ii) a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of an equity interest in that
Lender of any direct or indirect Parentparent company thereof by a Governmental
Authority.

“Designee Lender” is defined in Section 13.4.

“Documentation Agent” means the financial institution listed on the cover page
to this Agreement as “Documentation Agent”.

 

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

 

14

--------------------------------------------------------------------------------

 

 

“Dollars” and “$” mean the lawful money of the United States.

“Domestic Lending Office” means, with respect to any Lender, such Lender’s
office, located in the United States, specified as the “Domestic Lending Office”
under its name on the signature pages hereof or on the Assignment and Acceptance
by which it became a Lender or such other United States office of such Lender as
it may from time to time specify by written notice to the Borrower and the
Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment fund
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security measures.

“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender) and its
Affiliates and Approved Funds (other than an Approved Fund qualifying as such by
virtue of its relationship with a Defaulting Lender); (ii) a commercial bank
having total assets in excess of $2,500,000,0005,000,000,000; (iii) the central
bank of any country which is a member of the Organization for Economic
Cooperation and Development; or (iv) a finance company or other financial
institution reasonably acceptable to the Administrative Agent, which is
regularly engaged in making, purchasing or investing in loans and having total
assets in excess of $300,000,0005,000,000,000 or is otherwise reasonably
acceptable to the Administrative Agent; provided that an Ineligible Institution
shall not be an Eligible Assignee.

“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to any federal, state or local law, ordinance,
rule, regulation, Permit, license or other binding determination of any
Governmental Authority relating to, imposing liability or standards concerning,
or otherwise addressing the environment, health and/or safety, including, but
not limited to the Clean Air Act, the Clean Water Act, CERCLA, RCRA, any
so-called “Superfund” or “Superlien” law, the Toxic Substances Control Act and
OSHA, and public health codes, each as from time to time in effect.

“Environmental Lien” means a Lien in favor of any Governmental Authority for any
(i) liabilities under any Environmental, Health or Safety Requirement of Law, or
(ii) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

 

15

--------------------------------------------------------------------------------

 

 

“Environmental Property Transfer Act” means any applicable Requirement of Law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the transfer, sale, lease or closure of any Property or deed or
title for any Property for environmental reasons, including, but not limited to,
any so-called “Environmental Cleanup Responsibility Act” or “Responsible
Property Transfer Act”.

“Equipment” means equipment used in connection with the operation and
maintenance of Projects and Properties.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
shares or interests.

“Equity Issuance” means (a) any issuance by the Company and any other Loan Party
of shares of its Equity Interests to any Person that is not the Company or any
other Loan Party (including in connection with the exercise of options or
warrants or the conversion of any debt securities to equity and including any
equity-linked securities and convertible debt securities) and (b) any capital
contribution to the Company or any other Loan Party from any Person that is not
a Loan Party. For all purposes under this Agreement, the term “Equity Issuance”
shall not include (A) any Asset Disposition or (B) any Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

“ERISA Affiliate” means (i) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Borrower; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with the Borrower; and
(iii) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Internal Revenue Code) as the Borrower, any corporation
described in clause (i) above or any partnership or trade or business described
in clause (ii) above.

“ERISA Termination Event” means (i) a Reportable Event with respect to any Plan;
(ii) the withdrawal of the Borrower or any ERISA Affiliate from a Plan during a
plan year in which the Borrower or such ERISA Affiliate was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or the cessation of
operations which results in the termination of employment of 20% of Plan
participants who are employees of the Borrower or any ERISA Affiliate; (iii) the
imposition of an obligation on the Borrower or any ERISA Affiliate under Section
4041 of ERISA to provide affected parties written notice of intent to terminate
a Plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
institution by the PBGC of proceedings to terminate a Plan; (v) any event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; or (vi)
the partial or complete withdrawal of the Borrower or any ERISA Affiliate from a
Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Affiliate” means, with respect to each Lender, the Affiliate of such
Lender (if any) set forth below such Lender’s name under the heading “Eurodollar
Affiliate” on the signature pages hereof or on the Assignment and Acceptance by
which it became a Lender or such Affiliate of a Lender as it may from time to
time specify by written notice to the Borrower and the Administrative Agent.

 

16

--------------------------------------------------------------------------------

 

 

“Eurodollar Interest Period” is defined in Section 5.2(b)(i).

“Eurodollar Interest Rate Determination Date” is defined in Section 5.2(c).

“Eurodollar Lending Office” means, with respect to any Lender, such Lender’s
office (if any) specified as the “Eurodollar Lending Office” under its name on
the signature pages hereof or on the Assignment and Acceptance by which it
became a Lender or such other office or offices of such Lender as it may from
time to time specify by written notice to the Borrower and the Administrative
Agent.

“Eurodollar Rate” means, with respect to any Eurodollar Interest Period
applicable to a Eurodollar Rate Loan, an interest rate per annum obtained by
dividing (i) the Base Eurocurrency Rate applicable to that Eurodollar Interest
Period by (ii) a percentage equal to 100% minus the Eurodollar Reserve
Percentage in effect on the relevant Eurodollar Interest Rate Determination
Date.

“Eurodollar Rate Loan” means (i) a Loan which bears interest at a rate
determined by reference to the Eurodollar Rate and the Applicable Margin for
Eurodollar Rate Loans or (ii) an overdue amount which was a Eurodollar Rate Loan
immediately before it became due.

“Eurodollar Reserve Percentage” means, for any day, that percentage which is in
effect on such day, as prescribed by the Federal Reserve Board for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York, New York with deposits exceeding five
billion Dollars in respect of “Eurocurrency Liabilities” (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on Eurodollar Rate Loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of any bank to United States residents).

“Event of Default” means any of the occurrences set forth in Section 11.1 after
the expiration of any applicable grace period and the giving of any applicable
notice, in each case as expressly provided in Section 11.1.

 

17

--------------------------------------------------------------------------------

 

 

“Excluded Subsidiary” means any Subsidiaries or Subsidiary of the Borrower (a)
that are not Material Subsidiaries, (b) that incurs Secured Indebtedness (other
than Indebtedness under the Credit Facilities) that is permitted by this
Agreement or that grants Liens to secure any of its then-outstanding
Indebtedness as permitted by this Agreement or guarantees any such Indebtedness
(in each case to the extent that guaranteeing the Obligations is prohibited by
such Indebtedness), (c) that is a Subsidiary of an Excluded Subsidiary, (d) that
is not a Wholly-Owned Subsidiary of the Borrower, and is prohibited by
applicable Requirements of Law, its Organizational Documents or any Contractual
Obligation existing on the Amendment Effective Date or the date of acquisition
of such Subsidiary pursuant to an acquisition permitted hereunder or the date of
formation of such Subsidiary provided that such formation is not expressly
prohibited hereunder from guaranteeing or granting Liens to secure any of the
Secured Obligations or with respect to which any consent, approval, license or
authorization from any Governmental Authority would be required for the
provision of any such guaranty; provided that each such Subsidiary shall cease
to be an Excluded Subsidiary solely pursuant to this clause (d) if such consent,
approval, license or authorization has been obtained; and (e) any Foreign
Subsidiary. The Excluded Subsidiaries as of the Amendment Effective Date are
listed on Schedule ES attached hereto. Notwithstanding the foregoing, if the
exchange of 5.950% Notes due in 2024 described in Paragraph 1 of Schedule 9.17
as “Approved Transactions” does not close any Subsidiary of the Borrower
described as related to the “O’Connor Joint Venture” shall not constitute an
Excluded Subsidiary unless such Subsidiary otherwise qualifies as an Excluded
Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office located in or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. Federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan (other than pursuant to an assignment request by the Borrower under Section
13.4) or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 13.1, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender acquired
the applicable interest in a Loan or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 13.1(f), and (d) any U.S. Federal withholding Taxes
imposed under FATCA.

“Facility” means the Term Facility.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect as of the date of this Agreement (or any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreement entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interestday, the rate
per annum equal for each day during such period to the weighted average of the
rates on overnight federalFederal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day in New York, New York, for the next preceding
Business Day) in New York, New York by the Federal Reserve Bank of New York, or
if such rate is not so published for any day which is on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day in New
York, New York, the average of the quotations, the Federal Funds Rate for such
day onshall be such rate on such transactions byon the Reference Bank,next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Administrative Agent
on such day on such transactions as determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any Governmental Authority succeeding to its functions.

“Financial Statements” means (i) quarterly and annual consolidated statements of
income and retained earnings, statements of cash flow, and balance sheets, (ii)
such other financial statements as the General Partner shall routinely and
regularly prepare for itself and the Borrower on a quarterly or annual basis,
and (iii) such other financial statements of the Consolidated Businesses or
Minority Holdings as the Administrative Agent or the Requisite Lenders may from
time to time reasonably specify; provided, however, that the Financial
Statements referenced in clauses (i) and (ii) above shall be prepared in form
satisfactory to the Administrative Agent.

 

18

--------------------------------------------------------------------------------

 

 

“Fiscal Year” means the fiscal year of the Company and the Borrower for
accounting and tax purposes, which shall be the 12-month period ending on
December 31 of each calendar year.

“Fitch” means Fitch, Inc.

“Flood Hazard Property” has the meaning specified in item (b) of the definition
of Mortgage Collateral Deliverables.

“Flood Laws” means the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, and as the same may be further amended, modified or
supplemented, and including the regulations issued thereunder.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Funding Date” means the date on or after the Closing Date, but in no event
later than December 10, 2015, on which all of the conditions described in
Section 6.1 have been satisfied (or waived in a manner satisfactory to the
Administrative Agent and the Lenders) and on which the initial Loans under this
Agreement are made by the Lenders to the Borrower.

 

“Foreign Subsidiary” means any (a) Subsidiary that is not a U.S. Person and is a
CFC, (b) any Subsidiary of a Subsidiary described in clause (a) or (c) any
FSHCO.

 

“FSHCO” means any Subsidiary all the material assets of which consist, directly
or indirectly, of Equity Interests in and/or indebtedness issued by one or more
Foreign Subsidiaries or FSHCOs.

 

“Funding Date” means, with respect to any Loan, the date of the funding of such
Loan.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the American Institute of Certified Public Accountants’
Accounting Principles Board and Financial Accounting Standards Board or in such
other statements by such other entity as may be in general use by significant
segments of the accounting profession as in effect on the Closing Date (unless
otherwise specified herein as in effect on another date or dates).

“General Partner” means the Company and any successor general partner(s) of the
Borrower.

“Governmental Approval” means all right, title and interest in any existing or
future certificates, licenses, permits, variances, authorizations and approvals
issued by any Governmental Authority having jurisdiction with respect to any
Project.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Guaranties” means the Parent Guaranty and any Subsidiary Guaranty.

“Guarantees” is definedGuarantor Deliverables” means each of the items set forth
in Section 14.289.11.

“Guarantors” is defined in Section 14.28means the Company and the Subsidiary
Guarantors.

 

19

--------------------------------------------------------------------------------

 

 

“Holder” means any Person entitled to enforce any of the Obligations, whether or
not such Person holds any evidence of Indebtedness, including, without
limitation, the Administrative Agent, the Arranger, and each other Lender.

“Improvements” means all buildings, fixtures, structures, parking areas,
landscaping and all other improvements whether existing now or hereafter
constructed, together with all machinery and mechanical, electrical, HVAC and
plumbing systems presently located thereon and used in the operation thereof,
excluding (a) any such items owned by utility service providers, (b) any such
items owned by tenants or other third-parties unaffiliated with the Borrower and
(c) any items of personal property.

“Increased Amount Date” is defined in Section 2.1(de).

“Incremental Commitments” is defined in Section 2.1(de).

“Indebtedness”, as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (whether consolidated or representing the proportionate interest in any
other Person) (i) for borrowed money (including construction loans) or evidenced
by debt securities, debentures, acceptances, notes or other similar instruments,
(ii) under profit payment agreements or in respect of obligations to redeem,
repurchase or exchange any Securities of such Person or to pay dividends that
have been declared with respect to any stock, (iii) with respect to letters of
credit issued for such Person’s account, (iv) to pay the deferred purchase price
of property or services, except accounts payable and accrued expenses arising in
the ordinary course of business, (v) in respect of Capital Leases, (vi) which
are Contingent Obligations or (vii) under warranties and indemnities; (b) all
indebtedness, obligations or other liabilities of such Person or others secured
by a Lien on any property of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by such Person, all as of such time; (c)
all indebtedness, obligations or other liabilities of such Person in respect of
interest rate contracts and foreign exchange contracts, net of liabilities owed
to such Person by the counterparties thereon; (d) all preferred stockEquity
Interests subject (upon the occurrence of any contingency or otherwise) to
mandatory redemption and conversion (other than a redemption or conversion to
other Equity Interests), provided that, for the avoidance of doubt, the
existence of a customary forced sale provision available to an equity holder in
a joint venture arrangement (including in an Approved Transaction) does not
constitute a mandatory redemption or conversion for purposes hereof; and (e) all
contingent Contractual Obligations with respect to any of the foregoing.

“Indemnified Matters” is defined in Section 14.3.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” is defined in Section 14.3.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
any Affiliate thereof, and (c) the Borrower or any of its Affiliates.

“Indemnitees” is defined in Section 14.3.

 

“Insurance and Condemnation Event” means the receipt by any Loan Party or any of
its Subsidiaries of any cash casualty insurance proceeds (for clarity, excluding
insurance proceeds for financial (and not property) losses, such as business
interruption insurance proceeds) or condemnation award payable by reason of
theft, loss, physical destruction or damage, taking or similar event with
respect to any of their respective real or personal property.

 

20

--------------------------------------------------------------------------------

 

 

“Intercreditor Agreement” means that certain Collateral Agency and Intercreditor
Agreement dated as of the Amendment Effective Date substantially in the form of
Exhibit I hereto (and as the Administrative Agent may reasonably agree to amend,
modify or supplement from time to time) by and among the Administrative Agent,
the Bank of America Agent and the Collateral Agent on behalf of the Secured
Parties under the Credit Facilities, and acknowledged by the Company, the
Borrower and their Subsidiaries from time to time, which agreement shall, with
respect to the Collateral, inter alia, provide that the Collateral shall secure
equally and ratably the Secured Obligations and the secured obligations owing
under the other Credit Facility.

“Interest Period” is defined in Section 5.2(b).

“Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, any successor
statute and any regulations or guidance having the force of law promulgated
thereunder.

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of all
or substantially all of the assets of a business conducted by another Person,
and (iii) any loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, accounts receivable,
advances to employees and similar items made or incurred in the ordinary course
of business) or capital contribution by that Person to any other Person,
including, without limitation, all Indebtedness to such Person arising from a
sale of property by such Person other than in the ordinary course of its
business. The amount of any Investment shall be determined in accordance with
GAAP.

“Investment Grade Credit Rating” means (i) a Credit Rating of Baa3 or higher
given by Moody’s, (ii) a Credit Rating of BBB- or higher given by S&P or (iii) a
Credit Rating of BBB- or higher given by Fitch.

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

“knowledge” with reference to any General Partner, the Borrower or any
Subsidiary of the Borrower, means the actual knowledge of such Person after
reasonable inquiry (which reasonable inquiry shall include, without limitation,
interviewing and questioning such other Persons as such General Partner, the
Borrower or such Subsidiary of the Borrower, as applicable, deems reasonably
necessary).

“Lead Arrangers” means PNC Capital Markets LLC or its Affiliates, the other
financial institutions listed on the cover page to this Agreement as “Joint Lead
Arrangers” and each successor Lead Arranger appointed pursuant to the terms of
Article XII of this Agreement.

“Lease” means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Project, including all
amendments, supplements, modifications and assignments thereof and all side
letters or side agreements relating thereto.

“Lender” means the Arranger, the Co-Agents, and each financial institution a
signatory hereto as a Lender as of the Closing Date and, at any other given
time, each financial institution which is a party hereto as an Arranger,
Co-Agent or Lender, whether as a signatory hereto or pursuant to an Assignment
and Acceptance, and regardless of the capacity in which such entity is acting
(i.e. whether as Administrative Agent, Arranger, Co-Agent or Lender).

“Lending Office” is defined in Section 5.2(e)(iv).

“Liabilities and Costs” means all liabilities, obligations, responsibilities,
losses, damages, personal injury, death, punitive damages, economic damages,
consequential damages, treble damages, intentional, willful or wanton injury,
damage or threat to the environment, natural resources or public health or
welfare, costs and expenses (including, without limitation, attorney, expert and
consulting fees and expenses and costs of investigation, feasibility or Remedial
Action studies), fines, penalties and monetary sanctions, interest, direct or
indirect, absolute or contingent, past, present or future.

 

21

--------------------------------------------------------------------------------

 

 

“LIBOR Screen Rate” is defined in the definition of “Base Eurocurrency Rate”.

“LIBOR Successor Rate” is defined in Section 5.2(d)(i).

“LIBOR Successor Rate Conforming Changes” is defined in Section 5.2(d)(i).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale agreement, deposit arrangement, security interest, encumbrance,
lien (statutory or other and including, without limitation, any Environmental
Lien), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever in respect of any property of a
Person, whether granted voluntarily or imposed by law, and includes the interest
of a lessor under a Capital Lease or under any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement or similar notice (other than a financing statement
filed by a “true” lessor pursuant to § 9-505 of the Uniform Commercial Code),
naming the owner of such property as debtor, under the Uniform Commercial Code
or other comparable law of any jurisdiction.

“Limited Minority Holdings” means Minority Holdings in which (i) Borrower has a
less than fifty percent (50%) ownership interest and (ii) neither the Borrower
nor the Company directly or indirectly controls the management of such Minority
Holdings, whether as the general partner or managing member of such Minority
Holding, or otherwise. As used in this definition only, the term “control” shall
mean the authority to make major management decisions or the management of
day-to-day operations of such entity or its Property(ies) and shall include
instances in which the Management Company manages the day-to-day leasing,
management, control or development of the Properties of such Minority Holdings
pursuant to the terms of a management agreement.

“Limited Partners” means those Persons who from time to time are limited
partners of the Borrower; and “Limited Partner” means each of the Limited
Partners, individually.

“Loan Account” is defined in Section 4.3(b).

“Loan Documents” means this Agreement and any waivers, consents or amendments,
waivers or consents hereto, the Notes, the Guaranties, the Collateral Documents,
the Intercreditor Agreement and all other instruments, agreements and written
Contractual Obligations, designated as being Loan Documents, between the
Borrower and any of the Lenders pursuant to or in connection with the
transactions contemplated hereby.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means a Term Loan made by a Lender pursuant to Section 2.1 or Section
2.1(d); provided that, if any such Loan or Loans (or portions thereof) are
combined or subdivided pursuant to a Notice of Conversion/Continuation, the term
“Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

“Mall EBITDA” means that portion of Combined EBITDA earned from malls,
calculated on the first day of each fiscal quarter for the four immediately
preceding consecutive fiscal quarters.

“Management Company” means, collectively, (i) the Borrower and its wholly-owned
(directly or indirectly) or controlled (directly or indirectly) Subsidiaries,
including any taxable REIT Subsidiaries, and (ii) such other property management
companies controlled (directly or indirectly) by the Company for which the
Borrower has previously provided the Administrative Agent with: (1) notice of
such property management company, and (2) evidence reasonably satisfactory to
the Administrative Agent that such property management company is controlled
(directly or indirectly) by the Company.

 

22

--------------------------------------------------------------------------------

 

 

“Mall EBITDA” means that portion of Combined EBITDA which represents net
revenues earned from malls, calculated on the first day of each fiscal quarter
for the four immediately preceding consecutive fiscal quarters.

 

“Mandatory Prepayment Event” means any event during the Covenant Modification
Period triggering the prepayment requirement under clauses (i) through and
including (iii) of Section 4.1(c).

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (i) the financial
condition or assets of the Borrower and its Subsidiaries taken as a whole, (ii)
the ability of the Borrower to perform its obligations under the Loan Documents,
or (iii) the ability of the Lenders or the Administrative Agent to enforce any
of the Loan Documents.; provided that until the Covenant Compliance Date, the
determination of the existence of a “Material Adverse Effect” under either
clause (i) or (ii) of this definition shall exclude any event or circumstance
resulting from the COVID-19 pandemic to the extent that such event or
circumstance (x) has been disclosed in writing by the Borrower to the Lenders
prior to the Amendment Effective Date or (y) has been publicly disclosed in the
reports and other documents furnished to or filed with the Securities and
Exchange Commission on or prior to the Amendment Effective Date.

 

“Material Subsidiary” means (a) each Subsidiary of the Borrower that owns,
directly or indirectly, a Borrowing Base Property and (b) and each other
Subsidiary of the Borrower that owns assets with a book value in excess of
$500,000, other than an Excluded Subsidiary.

 

“Maturing Indebtedness” means, in the case of any calculation required
hereunder, Indebtedness that by its terms is scheduled to mature on or before
the date that is 24 months from the date of calculation.

“Maturing Secured Indebtedness” means, in the case of any calculation required
hereunder, Secured Indebtedness that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation.

“Maturing Unsecured Indebtedness” means, in the case of any calculation required
hereunder, Unsecured Indebtedness that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation.

“Maximum Rate” is defined in Section 14.23.

“MIS” means a computerized management information system for recording and
maintenance of information regarding purchases, sales, aging, categorization,
and locations of Properties, creation and aging of receivables, and accounts
payable (including agings thereof).

 

“Minority Holdings” means interests in partnerships, joint ventures, limited
liability companies and corporations held or owned by the Borrower or a General
Partner or their respective Subsidiaries which are not wholly-owned, directly or
indirectly, by the Borrower or a General Partner.

 

23

--------------------------------------------------------------------------------

 

 

“MIS” means a computerized management information system for recording and
maintenance of information regarding purchases, sales, aging, categorization,
and locations of Properties, creation and aging of receivables, and accounts
payable (including agings thereof).

“Monthly Report” is defined in Section 8.12.

 

“Moody’s” means Moody’s Investor Services, Inc. or any successor thereto

“Mortgage Collateral Deliverables” means, with respect to any Borrowing Base
Property or Proposed Borrowing Base Property, the following items, each in form
and substance satisfactory to the Administrative Agent and the Bank of America
Agent in their reasonable discretion (unless otherwise specified) which shall be
delivered to the Administrative Agent (and the Administrative Agent shall
promptly provide to the Lenders):

(a)     A certificate of an Authorized Financial Officer of the Borrower, dated
the date of the addition of such Property to the Collateral as a Borrowing Base
Property confirming that (i) such Property satisfies all Borrowing Base
Conditions and (ii) no Event of Default has occurred or is continuing;

(b)     Deeds of trust, trust deeds and mortgages (together with each other deed
of trust, trust deed, mortgage and amended and restated mortgage delivered
pursuant to the Concurrent Amendment, in each case as amended, the “Mortgages”)
and assignments of leases and rents (together with each other assignment of
leases and rents delivered pursuant to the Concurrent Amendment, in each case,
as amended the “Assignment of Leases”), in each case reasonably satisfactory in
form and substance to the Collateral Agent, the Administrative Agent, the Bank
of America Agent and the Borrower, covering such Property, duly executed by the
appropriate Loan Party; together with:

(i)     evidence that counterparts of the Mortgages and Assignments of Leases
have been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all filing or recording offices that the Administrative
Agent and the Bank of America Agent may deem necessary or desirable in order to
create a valid first and subsisting Lien (subject to Customary Permitted Liens
and the other Liens permitted under Section 10.2) on the collateral described
therein in favor of the Collateral Agent for the benefit of the Secured Parties
and that all required affidavits, tax forms and filings pertaining to any
applicable documentary stamp, intangible and mortgage recordation taxes have
been executed and delivered by all appropriate parties and are in form suitable
for filing with all applicable Governmental Authorities,

(ii)     fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (the “Mortgage Policies”) in form and substance, and
with endorsements where available at filed rates or other commercially
reasonable rates (including ALTA Form 3.1 or equivalent zoning endorsements
where available at commercially reasonable rates), acceptable to the
Administrative Agent and the Bank of America Agent, with allocated loan amounts
reasonably determined by the Administrative Agent and the Bank of America Agent,
issued by title insurers acceptable to the Administrative Agent and the Bank of
America Agent (it being agreed that Fidelity National Title Insurance Company
and First American Title Insurance Company are deemed acceptable), and insuring
the Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to mechanics’
and materialmen’s Liens) and encumbrances, excepting only Customary Permitted
Liens,

(iii)     such authority documentation, including certificates, resolutions and
certificates of good standing and foreign qualification, owner’s affidavits,
survey affidavits, and other affidavits and indemnities as the applicable title
insurer shall require to issue the Mortgage Policies;

 

24

--------------------------------------------------------------------------------

 

 

(iv)     legal opinions with respect to the Mortgages and the Assignments of
Leases as to enforceability, valid lien creation, perfection of security
interests and such other customary matters as the Administrative Agent and the
Bank of America Agent shall reasonably require;

(v)     evidence as to whether any portion of the applicable Property is in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards (a “Flood Hazard Property”) pursuant to a standard
flood hazard determination form ordered and received by the Administrative Agent
and the Bank of America Agent, and if such Property is a Flood Hazard Property:

(A)     evidence as to whether the community in which such Property is located
is participating in the National Flood Insurance Program,

(B)     the applicable Subsidiary Guarantor’s written acknowledgment of receipt
of written notification from the Administrative Agent as to the fact that such
Property is a Flood Hazard Property and as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program, and

(C)     copies of the applicable Subsidiary Guarantor’s application for a flood
insurance policy plus proof of premium payment, a declaration page confirming
that flood insurance has been issued, or such other evidence of flood insurance
satisfactory to the Administrative Agent and the Bank of America Agent and
naming the Collateral Agent as sole loss payee on behalf of the Secured Parties;

(vi)     evidence as to payment in full of any applicable mortgage recording,
stamp, intangible taxes and other mortgage filing fees;

(c)     An ALTA/NSPS land title survey of such Property based on the Minimum
Standard Detail Requirements for ALTA/NSPS Land Title Surveys (effective
February 23, 2016) dated within three (3) months of the Closing Date certified
to Collateral Agent, each of Administrative Agent and the Bank of America Agent
in their respective capacities as administrative agents prepared by a duly
licensed and registered land surveyor and containing such Table A items as the
Administrative Agent and Bank of America Agent shall reasonably require, and in
addition showing any off-site improvements, the location of any easements,
parking spaces, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than (i) Customary Permitted Liens
and (ii) encroachments and other defects that do not materially and adversely
affect the value or operation of such property or are reasonably acceptable to
the Administrative Agent and the Bank of America Agent; or (2) alternatively,
such other land title surveys or plans, which together with the affidavits and
indemnities described in subparagraph (b)(iii) above are sufficient for the
title insurer to issue the Mortgage Policies and such endorsements omitting or
modifying the so-called “survey exception” thereto in a manner reasonably
acceptable to the Administrative Agent and the Bank of America Agent;

(d)     (1) A “Phase I” environmental assessment of such Property addressed to
Administrative Agent and the Bank of America Agent and with reliance letters
reasonably acceptable to the Administrative Agent and the Bank of America Agent,
which report (i) has been prepared by an environmental engineering firm
reasonably acceptable to the Administrative Agent and the Bank of America Agent
(including as to insurance), (ii) is otherwise in form and substance reasonably
acceptable to the Administrative Agent and the Bank of America Agent and shall
be certified to Collateral Agent, Administrative Agent, and the Bank of America
Agent in their respective capacities as administrative agents, and (iii) shall
be dated as of no earlier than 90 days prior to the date of the applicable
Mortgage and (2) if recommended in a “Phase I” report and otherwise reasonably
required by the Administrative Agent and the Bank of America Agent, such other
environmental assessments or similar reports relating to such Property,
including any “Phase II” environmental assessment prepared by such environmental
engineering firm to be prepared for such Property;

 

25

--------------------------------------------------------------------------------

 

 

(e)     An Appraisal of such Property;

(f)     Reports supplementing Schedule BBP hereto, including descriptions of
such changes in the information included in such Schedule BBP as may be
necessary for such Schedule BBP to be accurate and complete in all material
respects, certified as correct and complete by an Authorized Financial Officer
of the Borrower, provided that for purposes of the definition of the term
Borrowing Base Properties, the supplement to Schedule BBP shall become effective
only upon (i) delivery of all Mortgage Collateral Deliverables and approval
thereof by the Administrative Agent, and (ii) approval of the Proposed Borrowing
Base Property as a Borrowing Base Property pursuant to the definition of
“Borrowing Base Property”;

(g)     Evidence of insurance (which may consist of binders or certificates of
insurance) naming the Collateral Agent as loss payee and additional insured with
such responsible and reputable insurance companies or associations, and in such
amounts and covering such risks, as is reasonably satisfactory to the
Administrative Agent and the Bank of America Agent; for the avoidance of doubt,
evidence of insurance satisfying the requirements of insurance in the Mortgages
shall be deemed to satisfy this clause (g) with respect to the property
described in the Mortgages;

(h)     A zoning report prepared by third-party vendor or such other evidence
regarding zoning and land use compliance as the Administrative Agent and the
Bank of America Agent may reasonably request, and where such endorsement is
required pursuant to subclause (b)(ii) above, in form sufficient to permit the
applicable title insurer to issue an ALTA 3.1 zoning endorsement to the
applicable Mortgage Policy, and in the case of all Property locations where an
endorsement is not required pursuant to subclause (b)(ii) above, providing
comfort that the subject Property is in material compliance with zoning and land
use restrictions, or that it is legally nonconforming;

(i)     A property condition report, together with any seismic, windstorm,
sinkhole, or other PML/SEL/SUL probable maximum loss assessment to the extent
customarily required for similar property, with appropriate reliance letters if
such reports are not addressed to the Administrative Agent and the Bank of
America Agent, from a firm or firms of professional engineers or architects
selected by the Borrower and reasonably acceptable to Administrative Agent and
the Bank of America Agent reasonably satisfactory in form and content to the
Administrative Agent and the Bank of America Agent, dated not more than three
hundred sixty (360) days prior to the inclusion of such Property as a Borrowing
Base Property, addressing such matters as the Administrative Agent and the Bank
of America Agent may reasonably require; provided, that the Administrative Agent
and the Bank of America Agent may rely on property condition reports and seismic
probable maximum loss assessments previously obtained by the Borrower, so long
as such reports and assessment and the Administrative Agent’s and the Bank of
America Agent’s reliance thereon is commercially reasonable;

(j)     evidence that all other actions that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Collateral Documents
have been taken; and

 

26

--------------------------------------------------------------------------------

 

 

(k)     Such documentation necessary to satisfy the Lenders’ “know your
customer” requirements and other diligence information related to the Property
or any Loan Party that owns such Property as any Lender through the
Administrative Agent may reasonably request.

“Mortgage Policies” the meaning specified in item (b) of the definition of
Mortgage Collateral Deliverables.

“Mortgages” has the meaning specified in item (b) of the definition of Mortgage
Collateral Deliverables.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by either the Borrower or any ERISA Affiliate or in respect
of which the Borrower or any ERISA Affiliate has assumed any liability.

“National Flood Insurance Program” means the program created pursuant to the
Flood Laws.

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (except pursuant to the Loan Documents and the other
Credit Facility) which prohibits the creation or assumption of any Lien on such
asset as security for Indebtedness of the Person owning such asset; provided,
however, that (a) an agreement that conditions a Person’s ability to encumber
its assets upon the maintenance of one or more specified ratios as a limitation
to such ability but that does not generally prohibit such ability, or which
limits the encumbrance to specific assets, shall not constitute a Negative
Pledge, to the extent such negative pledge shall not cause a default under such
agreement, and (b) a provision in any agreement governing Unsecured Indebtedness
generally prohibiting the encumbrance of assets (exclusive of any outright
prohibition on the encumbrance of particular Borrowing Base Properties) shall
not constitute a Negative Pledge so long as such provision is generally
consistent with a comparable provision of the Loan Documents.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, (1) all cash proceeds
(including Cash and Cash Equivalents) received by any Loan Party or any of its
Subsidiaries therefrom (including any Cash and Cash Equivalents received by way
of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise), as and when received in connection with such transaction or event
less the sum of (2) (i) any Tax Distributions and all income Taxes and other
Taxes (or Restricted Payments in respect of such taxes) paid, assessed by, or
reasonably estimated to be payable or accrued to, a Governmental Authority as a
result of such transaction or event (provided that if estimated Tax
Distributions or estimated Taxes exceed the amount of actual Tax Distributions
or Taxes required to be paid in cash in respect of such Asset Disposition, the
amount of such excess shall constitute Net Cash Proceeds if greater than
$100,000), (ii) all reasonable and customary out-of-pocket fees and expenses
incurred in connection with such transaction or event (including, without
limitation, to the extent reasonable and customary, accounting and investment
banking fees, payments made in order to obtain a necessary consent or required
by applicable law, broker’s fees or commissions, discounts, transfer taxes,
legal fees, consulting fees, title insurance premiums paid in connection
therewith, survey costs and mortgage recording Tax paid in connection therewith,
and costs and expenses in connection with unwinding any derivatives contract in
connection therewith), (iii) the amount of payments required to be made on any
Indebtedness (other than Indebtedness under the Loan Documents) secured by a
Lien on the asset (or a portion thereof) disposed of or otherwise subject to the
transaction or event, which Indebtedness is required to be repaid in connection
with such transaction or event in accordance therewith or as required by
applicable law, and (iv) all amounts that are set aside as a reserve (A) for
adjustments in respect of the purchase price of such assets, (B) for any
liabilities associated with such transaction or event, to the extent such
reserve is established in accordance with GAAP or as otherwise required pursuant
to the documentation with respect to such Asset Disposition or Insurance and
Condemnation Event, (C) for the payment of unassumed liabilities relating to the
assets sold or otherwise disposed of at the time of, or within 30 days after,
the date of such sale or other disposition, (D) for the payment of
indemnification obligations, and (E) for amounts to be invested in the
redevelopment of the subject Property as required pursuant to the documentation
with respect to such Asset Disposition or Insurance or Condemnation Event;
provided that, to the extent and at the time any such amounts are released from
such reserve and received by such Loan Party or any of its Subsidiaries, such
amounts shall constitute Net Cash Proceeds, and (b) with respect to any Equity
Issuance or Debt Issuance, (1) all cash proceeds received by any Loan Party or
any of its Subsidiaries therefrom less the sum of (2) (i) all Taxes required to
be paid in connection therewith, (ii) all reasonable and customary out-of-pocket
fees and expenses incurred in connection with such transaction or event
(including, without limitation, to the extent reasonable and customary,
accounting and investment banking fees, payments made in order to obtain a
necessary consent or required by applicable law, broker’s fees or commissions,
underwriting fees, costs, discounts, transfer taxes, legal fees, consulting
fees, title insurance premiums paid in connection therewith, survey costs and
mortgage recording Tax paid in connection therewith, and costs and expenses in
connection with unwinding any derivatives contract in connection therewith),
(iii) if Permitted Refinancing Indebtedness, the amount of payments required to
be made on any Indebtedness (other than Indebtedness under the Loan Documents)
and (iv) amounts required to be deposited or maintained in segregated accounts
as reserves in connection therewith; provided, however, that in the case of any
Debt Issuance constituting Permitted Refinancing Indebtedness, such proceeds
shall be limited to the amount determined pursuant to clause (a) of the
definition thereof. Net Cash Proceeds received by any Subsidiary of the Company
other than a Wholly-Owned Subsidiary of the Company shall equal a percentage of
the Net Cash Proceeds received by such Subsidiary pursuant to clause (a) or (b)
above equal to the percentage that corresponds to the Loan Parties’ aggregate
ownership share of such Subsidiary (or, if less, the amount permitted to be
distributed by the Organizational Documents of such Subsidiary as in effect on
the Amendment Effective Date (as amended or modified in accordance herewith)).

 

27

--------------------------------------------------------------------------------

 

 

“Net Cash Proceeds Receipt Date” means, with respect to any Mandatory Prepayment
Event, the date of receipt by a Loan Party or its Subsidiaries of Net Cash
Proceeds from such Mandatory Prepayment Event.

“New Term Lender” is defined in Section 2.1(d).

“New Term Loans” is defined in Section 2.1(d).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment within two (2) Business Days after the approval deadline
that (i) requires the approval of all Lenders or all affected Lenders in
accordance with the terms of Section 14.7 and (ii) has been approved by the
Requisite Lenders.

“Non ProNon-Pro Rata Loan” is defined in Section 4.2(b)(ivv).

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or (ii)
any Subsidiary (provided that if a Subsidiary is a partnership, there is no
recourse to the Borrower or the General Partner as a general partner of such
partnership); provided, however, that personal recourse of the Borrower or the
General Partner for any such Indebtedness for Customary Non-Recourse Carve-Outs
in non-recourse financing of real estate shall not, by itself, prevent such
Indebtedness from being characterized as Non-Recourse Indebtedness.

 

28

--------------------------------------------------------------------------------

 

 

“Note” means a promissory note in the form attached hereto as Exhibit B payable
to the order of a Lender, evidencing certain of the Obligations of the Borrower
to such Lender and executed by the Borrower as required by Section 4.3(a), as
the same may be amended, supplemented, modified or restated from time to time;
“Notes” means, collectively, all of such Notes outstanding at any given time.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C
attached hereto and made a part hereof.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit D attached hereto and made a part hereof or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower, with respect to a proposed conversion or continuation
of a Loan pursuant to Section 5.1(c).

“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing by the Borrower to the Administrative Agent, the
Arranger, any Co-Agent, any other Lender, any Affiliate of the Administrative
Agent, the Arranger, the Co-Agents, any other Lender, or any Person entitled to
indemnification pursuant to Section 14.3 of this Agreement, of any kind or
nature, arising under this Agreement, the Notes or any other Loan Document. The
term includes, without limitation, all interest, charges, expenses, fees,
reasonable attorneys’ fees and disbursements and any other sum chargeable to the
Borrower under this Agreement or any other Loan Document.

“Occupancy Rate” means, with respect to a Property at any time, the occupancy
rate that is calculated by the Borrower using the methodology that is used by
the Borrower for public reporting purposes on the Closing Date and as modified
from time to time in keeping with industry standard practices. The Borrower
shall provide notice to the Administrative Agent of any such modification that
it considers significant.

“Officer’s Certificate” means, (i) as to a corporation, a certificate executed
on behalf of such corporation by the chairman of its board of directors (if an
officer of such corporation) or its chief executive officer, president, any of
its vice-presidents, its chief financial officer, its chief accounting officer,
or its treasurer and, (ii) as to a partnership, a certificate executed on behalf
of such partnership by the chairman of the board of directors, chief executive
officer or president (if an officer of such corporationpartnership) or chief
executive officer, president, any vice-president, or treasurer of the general
partner of such partnership. or (iii) as to a limited liability company, a
certificate executed on behalf of such limited liability company by the chairman
of the board of directors, chief executive officer or president (if an officer
of such limited liability company) or chief executive officer, president, any
vice-president, or treasurer of the manager or member of such limited liability
company.

“Operating Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which is not a
Capital Lease.

“Organizational Documents” means, with respect to any corporation, limited
liability company, or partnership (i) the articles/certificate of
incorporation/certificate of formation (or the equivalent organizational
documents) of such corporation or limited liability company, (ii) the
partnership certificate and the partnership agreement executed by the partners
in the partnership, (iii) the by-laws/operating agreement (or the equivalent
governing documents) of the corporation, limited liability company or
partnership, and (iv) any document setting forth the designation, amount and/or
relative rights, limitations and preferences of any class or series of such
corporation’s Capital Stock or such limited liability company’s or partnership’s
equity or ownership interests.

 

29

--------------------------------------------------------------------------------

 

 

“OSHA” means the Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651 et
seq., any amendments thereto, any successor statutes and any regulations or
guidance having the force of law promulgated thereunder.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Credit Facility” means, jointly and severally, the revolving loan
facility and term loan facility under the Bank of America Loan Agreement.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13.4).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Parent Guaranty” means the Guaranty dated as of the Amendment Effective Date
from the Company in favor of the Administrative Agent for the benefit of the
Lenders.

“Participant” is defined in Section 14.1(e).

“Participant Register” is defined in Section 14.1(e).

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to the functions thereof.

“Permits” means any permit, consent, approval, authorization, license, variance,
or permission required from any Person pursuant to Requirements of Law,
including any Governmental Approvals.

“Permitted Disposition” means:

(a)     the disposition of Cash and Cash Equivalents in exchange for other Cash
and Cash Equivalents and having reasonably equivalent value therefor;

(b)     the lease or sublease of assets and properties in the ordinary course of
business;

(c)     disposition of surplus, obsolete, damaged or worn out equipment or other
property in the ordinary course of business; and

(d)     any Investment permitted by Section 10.4.

 

30

--------------------------------------------------------------------------------

 

 

“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace Indebtedness that is outstanding as of the Amendment Effective
Date (such outstanding Indebtedness, the “Refinanced Indebtedness”); provided
that (a) to the extent the principal amount (or accreted value, if applicable)
of such Refinancing Indebtedness (including any unused commitments thereunder)
is greater than the sum of (i) the principal amount (or accreted value, if
applicable) of the Refinanced Indebtedness at the time of such refinancing,
refunding, renewal, extension or replacement, (ii) an amount equal to any
original issue discount thereon, (iii) the amount of unpaid accrued interest and
premium thereon, (iv) customary reserves required to be funded and maintained in
connection with such Refinanced Indebtedness, and (v) other reasonable amounts
paid, and fees, costs and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal, extension or replacement, such excess shall be
applied as a mandatory prepayment of the Obligations to the extent required
pursuant to Section 4.1(c)(ii); (b) (1) the scheduled amortization of the
Refinancing Indebtedness shall be based on an amortization schedule of at least
twenty (20) years (in either case of Refinanced Indebtedness that is and is not
subject to amortization payments) but (2) if the scheduled amortization of the
Refinanced Indebtedness is greater than the amortization that would be paid if
such Refinanced Indebtedness was on a schedule of at least twenty (20) years,
then the scheduled amortization of the Refinancing Indebtedness shall not be
greater than the scheduled amortization of such Refinanced Indebtedness, and the
maturity of such Refinancing Indebtedness shall occur no earlier than the
maturity date of the Refinanced Indebtedness (or, if the principal amount of the
Refinancing Indebtedness is increased in accordance with clause (a) above, one
year after the Term Maturity Date); (c) such Refinancing Indebtedness shall not
be guaranteed (other than a guarantee of customary Non-Recourse Carve-Outs or a
guarantee not to exceed $20,000,000 in the aggregate of any Refinancing
Indebtedness) by or otherwise be recourse to any Person other than the Person(s)
to whom the Refinanced Indebtedness is recourse or by whom it is guaranteed, in
each case as of the time of such refinancing, refunding, renewal, extension or
replacement; (d) such Refinancing Indebtedness shall not be secured by Liens on
assets other than assets securing the Refinanced Indebtedness at the time of
such refinancing, refunding, renewal, extension or replacement; and (e) no
Potential Event of Default or Event of Default shall have occurred and be
continuing at the time of, or would result from, such refinancing, refunding,
renewal, extension or replacement.

“Permitted Securities Options” means the subscriptions, options, warrants,
rights, convertible Securities and other agreements or commitments relating to
the issuance of the Borrower’s Securities or the Company’s Capital Stock
identified as such on Schedule 1.1.4.

“Person” means any natural person, corporation, limited liability company,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or
other organization, whether or not a legal entity, and any Governmental
Authority.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in Section
3(5) of ERISA or the Borrower or any ERISA Affiliate has assumed any liability.

“Pledge Agreement” means that certain Pledge Agreement dated as of the Amendment
Effective Date substantially in the form of Exhibit H hereto, executed by the
Borrower and certain of its Subsidiaries in favor of the Collateral Agent for
the benefit of the Collateral Agent and the Secured Parties under the
Intercreditor Agreement (as required by the Concurrent Amendment), as the same
may be amended, restated or otherwise modified from time to time.

“Pledged Collateral Deliverables” means, with respect to any Borrowing Base
Property or Proposed Borrowing Base Property, the following items, each in form
and substance reasonably satisfactory to the Administrative Agent and the Bank
of America Agent in their reasonable discretion (unless otherwise specified):

 

31

--------------------------------------------------------------------------------

 

 

(i)     a Pledge Agreement or a joinder to the Pledge Agreement, duly executed
by each Loan Party that owns Equity Interests in the Subsidiary that owns such
Property;

(ii)     acknowledgment copies of proper financing statements, duly filed under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem reasonably necessary or desirable in order to perfect and protect the
first priority liens and security interests created under the Collateral
Documents, covering the Collateral described therein;

(iii)     completed requests for information dated a recent date, including UCC,
judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party, and in the case of UCC searches, listing all effective
financing statements filed in the jurisdictions specified by the Collateral
Agent that name any Loan Party as debtor, together with copies of such financing
statements;

(iv)     certificated Equity Interests (to the extent certificated as of the
Amendment Effective Date or, as of such later date any Equity Interests are
subsequently pledged to the Collateral Agent under the Pledge Agreement, it
being agreed for the avoidance of doubt that there shall be no requirement
hereunder or under any Collateral Document that any Loan Party certificate its
Equity Interests) in each direct Subsidiary that owns or leases such Property
and stock powers and membership interest powers (as the case may be) with
respect thereto executed in blank, all in form and substance acceptable to the
Administrative Agent;

(v)     evidence reasonably satisfactory to the Administrative Agent that the
applicable owner or lessee, as applicable, of such Property shall have complied
with the Guarantor Deliverables, and

(vi)     evidence that all other actions that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Pledge Agreement have
been taken (including, without limitation, receipt of duly executed payoff
letters, UCC termination statements and landlords’ and bailees’ waiver and
consent agreements).

“PNC” means PNC Bank, National Association.

“Potential Event of Default” means an event that has occurred with respect to
the Borrower which, with the giving of notice or the lapse of time, or both,
would constitute an Event of Default.

“Process Agent” is defined in Section 14.17(a).

 

“Project” means any shopping center, retail property and mixed-use property
owned, directly or indirectly, by any of the Consolidated Businesses or Minority
Holdings.

 

“Property” means any Real Property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, general
intangible, receivable, or other asset owned, leased or operated by any
Consolidated Business or any Minority Holding (including any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

 

“Pro Rata Share” means, with respect to any Lender, a fraction (expressed as a
percentage), the numerator of which shall be the amount of such Lender’s Term
Commitment (or if the Term Commitments have expired or terminated, such Lender’s
Term Exposure) and the denominator of which shall be the aggregate amount of all
of the Lenders’ Term Commitments (or if the Term Commitments have expired or
terminated, the aggregate Term Exposures of all Lenders). Notwithstanding the
foregoing, however, when a Defaulting Lender shall exist, for purposes of
determining whether the threshold for Requisite Lenders has been met only, “Pro
Rata Share” shall be calculated disregarding any Defaulting Lender’s unused Term
Commitments.

 

32

--------------------------------------------------------------------------------

 

 

“Process Agent” is defined in Section 14.17(a).

“Project” means any shopping center, retail property and mixed-use property
owned, directly or indirectly, by any of the Consolidated Businesses or Minority
Holdings.

“Property” means any Real Property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, general
intangible, receivable, or other asset owned, leased or operated by any
Consolidated Business or any Minority Holding (including any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

“Proposed Borrowing Base Property” is defined in Section 9.12.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Ground Lease” means a ground lease of Property containing the
following terms and conditions: (a) a remaining term (exclusive of any
unexercised extension options that are subject to terms or conditions not yet
agreed upon and specified in such ground lease or an amendment thereto, other
than a condition that the lessee not be in default under such ground lease) of
30 years or more from the Amendment Effective Date; (b) (i) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor or (ii) an affirmative grant of such right from the lessor
to the immediately preceding mortgagee of the leased property; (c) the
obligation of the lessor to give the holder of any mortgage Lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosures, and fails to do so;
and (d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease.

“Quarterly Compliance Certificate” is defined in Section 8.2(a)(iii).

“Quotation Day” means, with respect to any Borrowing of Eurodollar Rate Loans
for any Interest Period, two (2) Business Days prior to the commencement of such
Interest Period.

“RCRA” means the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§
6901 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

“Real Property” means all of the Borrower’s present and future right, title and
interest (including, without limitation, any leasehold estate) in (i) any plots,
pieces or parcels of land, (ii) any Improvements of every nature whatsoever (the
rights and interests described in clauses (i) and (ii) above being the
“Premises”), (iii) all easements, rights of way, gores of land or any lands
occupied by streets, ways, alleys, passages, sewer rights, water courses, water
rights and powers, and public places adjoining such land, and any other
interests in property constituting appurtenances to the Premises, or which
hereafter shall in any way belong, relate or be appurtenant thereto, (iv) all
hereditaments, gas, oil, minerals (with the right to extract, sever and remove
such gas, oil and minerals), and easements, of every nature whatsoever, located
in, on or benefitting the Premises and (v) all other rights and privileges
thereunto belonging or appertaining and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to or of any of the rights
and interests described in clauses (iii) and (iv) above.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Reference Banks” means such banks (other than PNC Bank, National Association)
as may be appointed by the Administrative Agent with the consent of such bank in
consultation with the Borrower.

“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Permitted Refinancing Indebtedness”.

 

33

--------------------------------------------------------------------------------

 

 

“Refinancing Indebtedness” has the meaning assigned to such term in the
definition of “Permitted Refinancing Indebtedness”.

“Register” is defined in Section 14.1(c).

“Registration Statement” means Form 10, GENERAL FORM FOR REGISTRATION OF
SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF
1934, filed by the Company with the Securities and Exchange Commission on
December 24, 2013, as amended from time to time prior to the date of this
Agreement.

“Regulation A” means Regulation A of the Federal Reserve Board as in effect from
time to time.

“Regulation T” means Regulation T of the Federal Reserve Board as in effect from
time to time.

“Regulation U” means Regulation U of the Federal Reserve Board as in effect from
time to time.

“Regulation X” means Regulation X of the Federal Reserve Board as in effect from
time to time.

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq. of the Internal
Revenue Code.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, injection, deposit, disposal, abandonment, or discarding of barrels,
containers or other receptacles, discharge, emptying, escape, dispersal,
leaching or migration into the indoor or outdoor environment or into or out of
any Property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Property.

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment; (ii)
prevent the Release or threat of Release or minimize the further Release of
Contaminants; or (iii) investigate and determine if a remedial response is
needed and to design such a response and post-remedial investigation,
monitoring, operation and maintenance and care.

“Reportable Event” means any of the events described in Section 4043(b) of ERISA
and the regulations having the force of law promulgated thereunder as in effect
from time to time but not including any such event as to which the thirty (30)
day notice requirement has been waived by applicable PBGC regulations.

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act, the Securities Exchange Act, Regulations
T, U and X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and
Retraining Notification Act, Americans with Disabilities Act of 1990, and any
certificate of occupancy, zoning ordinance, building, environmental or land use
requirement or Permit and Environmental, Health or Safety Requirement of Law.

 

34

--------------------------------------------------------------------------------

 

 

“Requisite Lenders” means, at any time, Lenders having Term Exposures and unused
Commitments representing more than 51% of the sum of the total Term Exposures
and unused Commitments at such time; provided that, in the event any of the
Lenders shall be a Defaulting Lender, then for so long as such Lender is a
Defaulting Lender, “Requisite Lenders” means Lenders (excluding all Defaulting
Lenders) having Term Exposures and unused Commitments representing more than 51%
of the sum of the total Term Exposures and unused Commitments of such Lenders
(excluding all Defaulting Lenders) at such time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower,
and, solely for purposes of notices given pursuant to Article II and Article V,
any other officer or employee of the Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the Borrower designated in or pursuant to an agreement between
the Borrower and the Administrative Agent. Any document delivered hereunder that
is signed by a Responsible Officer of the Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof) other than the payment of compensation in the
ordinary course of business to holders of any such Equity Interests who are
employees of the Borrower or any Subsidiary and other than payments of
intercompany indebtedness permitted under this Agreement.

“S&P” means Standard & Poor’sS&P Global Ratings Serviceand any successor
thereto.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union, any EU
member state, Her Majesty’s Treasury of the United Kingdom, or any other
applicable sanctions authority, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any Person or
Persons described in (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or other applicable sanctions authority.

 

35

--------------------------------------------------------------------------------

 

 

“Scheduled Unavailability Date” is defined in Section 5.2(d)(i).

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Secured Obligations” means, collectively, the “Pari Passu Lien Obligations” as
defined in the Intercreditor Agreement.

“Secured Parties” means, collectively, the “Pari Passu Secured Parties” as
defined in the Intercreditor Agreement.

“Secured Portion” means, as of any date of determination, the outstanding
principal amount of loans equal to (a) with respect to the loans under all
Credit Facilities, the sum of $1,005,000,000 minus the principal amount of the
Secured Portion of loans under the Credit Facilities that have been repaid after
the Amendment Effective Date and (b) with respect to the Loan, the sum of
$255,000,000 minus the principal amount of the Secured Portion of the Loan that
has been repaid after the Amendment Effective Date, provided that from and after
the occurrence of the Security Release Trigger, the Secured Portion shall equal
zero (0) and none of the Obligations under this Agreement and the Other Credit
Facility shall constitute the Secured Portion.

“Securities” means any stock, shares, voting trust certificates, partnership
interests, limited liability company interests, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities”,
including, without limitation, any “security” as such term is defined in Section
8-102 of the Uniform Commercial Code, or any certificates of interest, shares,
or participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, but shall not include the Notes or any other evidence of the
Obligations.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

“Security Release Trigger” means the first date after delivery of the Compliance
Certificate for the fiscal quarter ending June 30, 2021 on which the Borrower
(a) requests the release of all Collateral by written notice to the
Administrative Agent, (b) demonstrates that the ratio of (1) the Secured Portion
of the Credit Facilities to (2) the Appraised Value of the Borrowing Base
Properties using Appraisals that are ordered by the Collateral Agent, dated not
more than sixty (60) days prior to such request and otherwise in form and
substance acceptable to each Administrative Agent is 60% or less, (c)
demonstrates and certifies in a Compliance Certificate that the Covenant
Compliance Date has occurred, that the Borrower remains in compliance with the
financial covenants set forth in Section 10.1(a) and Section 10.12, and that the
Total Leverage Ratio (calculated based on Annual EBITDA for the four (4)
quarters then ended and excluding rent and/or recoveries collected and
attributable to any period prior to such four (4) quarter-period) does not
exceed 60%, (d) demonstrates and certifies that the Unrestricted Cash and Cash
Equivalents of the Borrower and its Subsidiaries as of such date is at least
$100,000,000, (e) certifies as to the absence of any Indebtedness for borrowed
money or any third-party equity on any Borrowing Base Property, and (f)
certifies that no Potential Event of Default or Event of Default has occurred
and is continuing, or will occur after giving effect to such release of
Collateral.

“Solvent”, when used with respect to any Person, means that at the time of
determination:

(1)     the fair saleable value of its assets is in excess of the total amount
of its liabilities (including, without limitation, contingent liabilities); and

 

36

--------------------------------------------------------------------------------

 

 

(2)     the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and

 

(3)     it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other commitments) as they mature; and

 

(4)     it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

 

“Specified Time” means, in relation to a Eurodollar Rate Loan, as of 11:00 a.m.,
London time.

“SPG” is defined in the definition of “Affiliate.”

“Strip Center EBITDA” means that portion of Combined EBITDA which represents net
revenues earned from strip centers, calculated on the first day of each fiscal
quarter for the four immediately preceding consecutive fiscal quarters.

“Subsidiary” of a Person means any corporation, limited liability company,
general or limited partnership, or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned or controlled by such Person, one or more of the
other subsidiaries of such Person or any combination thereof.

“Subsidiary Guarantor” means each Material Subsidiary of the Borrower that is
party to the Subsidiary Guaranty, subject to Section 9.15.

“Subsidiary Guaranty” means the Guaranty in substantially the form of Exhibit K
hereto dated as of the Amendment Effective Date from the Subsidiary Guarantors
in favor of the Administrative Agent for the benefit of the Lenders.

“Tax Distribution” means, with respect to any Asset Disposition, an amount
reasonably estimated to be equal to the taxable gain or net income from such
Asset Disposition to be distributed by the Company, and without duplication, any
direct or indirect Subsidiary of the Company that has elected to be treated as a
REIT in order to maintain the REIT status of the Company and to avoid U.S.
Federal income or excise Taxes under the Internal Revenue Code.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant Allowance” means a cash allowance paid to a tenant by the landlord
pursuant to a Lease.

“Term Commitment” means, with respect to any Term Lender, the commitment of such
Lender to make Term Loans hereunder, including any Incremental Commitments. The
initial amount of each Lender’s Term Commitment is set forth on Schedule 1.1.
The aggregate initial amount of the Lenders’ Term Commitments is $340,000,000.

 

37

--------------------------------------------------------------------------------

 

 

“Term Exposure” means, with respect to any Term Lender at any time, the
outstanding principal amount of such Lender’s Term Loans.

 

“Term Facility” means the Term Commitments and the Term Loans made thereunder.

 

“Term Lender” means a Lender with a Term Commitment or Term Exposure, including
any New Term Lender.

 

“Term Loan” is defined in Section 2.1(a) and includes any New Term Loans made
pursuant to Section 2.1(de).

 

“Term Maturity Date” means January 10, 2023.

“TI Work” means any construction or other “build-out” of tenant leasehold
improvements to the space demised to such tenant under Leases (excluding such
tenant’s furniture, fixtures and equipment) performed pursuant to the terms of
such Leases, whether or not such tenant improvement work is performed by or on
behalf of the landlord or as part of a Tenant Allowance.

“Total Adjusted Outstanding Indebtedness” means, for any period, the sum of (i)
the amount of Indebtedness of the General Partner and the Borrower and the
Borrower’s pro rata share of the Indebtedness of the other Consolidated
Businesses set forth on the then most recent quarterly financial statements of
the Borrower and (ii) the outstanding amount of Minority HoldingHoldings
Indebtedness allocable in accordance with GAAP to any of the Consolidated
Businesses as of the time of determination.

“Total Leverage Ratio” means the ratio of Total Adjusted Outstanding
Indebtedness to Capitalization Value.

“Total Outstanding Unsecured Indebtedness” means that portion of Total Adjusted
Outstanding Indebtedness that is not secured by a Lien.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.1(f)(ii)(B)(3).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unencumbered Asset” is defined in the definition of “Unencumbered Combined
EBITDA”.

 

38

--------------------------------------------------------------------------------

 

 

“Unencumbered Capitalization Value” means the sum of (i) Unencumbered Combined
EBITDA capitalized at the applicable Capitalization Rate, (ii) Cash and Cash
Equivalents, and (iii) Construction Asset Cost for Unencumbered Assets, and (iv)
Unencumbered Assets that are undeveloped land, valued, in accordance with GAAP,
at the lower of cost and market value and limited to 5%. The Capitalization
Value of any individual Unencumbered Asset is limited to 10% of Unencumbered
Capitalization Value (including such Property). The sum of Unencumbered
Capitalization Value from undeveloped land, Properties located outside the
United States and Canada, ground-leased Properties, non-retail Properties,
non-wholly owned Properties and Construction Asset Cost is limited to 20% of
Unencumbered Capitalization Value (including such Property). The aggregate
Occupancy Rate of the Unencumbered Assets (determined on the basis of the
aggregate gross leasable area of such Unencumbered Assets) taken into account in
determining Unencumbered Capitalization Value hereunder shall not be less than
80%. Accordingly, if such aggregate Occupancy Rate is less than 80% when taking
into account all of the Unencumbered Assets, a sufficient number of Projects
having the lowest Occupancy Rates shall be excluded from the determination such
that the 80% Occupancy Rate requirement is satisfied.

“Unencumbered Combined EBITDA” means that portion of Combined EBITDA which
represents revenues earned from third party property and asset management (up to
5% of Combined EBITDA) or from Real Property that is not subject to or
encumbered by Secured Indebtedness and is not subject to any agreements (other
than those agreements more particularly described on Schedule 1.1.5), the effect
of which would be to restrict, directly or indirectly, the ability of the owner
of such Property from granting Liens thereon (such Real Property, an
“Unencumbered Asset”), calculated on the first day of each fiscal quarter for
the four immediately preceding consecutive fiscal quarters. For the avoidance of
doubt, provisions in any agreement that are substantially similar to (but not
materially more restrictive than) any provisions herein or that condition the
ability to encumber assets upon the maintenance of one or more specified ratios
but that do not generally prohibit the encumbrance of assets, or the encumbrance
of specific assets shall not constitute provisions the effect of which would be
to restrict, directly or indirectly, the ability of the owner of a Property from
granting Liens thereon.

“Uniform Commercial Code” means the Uniform Commercial Code as enacted in the
State of New York, as it may be amended from time to time.

“Unrestricted Cash” means Cash and Cash Equivalents that are not subject to any
pledge, lien or control agreement, less (i) $40,000,000, (ii) amounts normally
and customarily set aside by Borrower for operating, capital and interest
reserves, and (iii) amounts placed with third parties as deposits or security
for contractual obligations; provided, however, that the sum of (i), (ii) and
(iii) shall in no event exceed the total Cash and Cash Equivalents.

“Unrestricted Cash and Cash Equivalents” means Cash and Cash Equivalents that
are free and clear of all Liens and are not subject to any restrictions on the
use thereof to pay Indebtedness and other Contractual Obligations.

“Unsecured Indebtedness” means any Indebtedness not secured by a Lien.

“Unsecured Interest Expense” means the interest expense incurred on the Total
Outstanding Unsecured Indebtedness.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.1(f)(ii)(B)(3).

 

“Unsecured Portion” means, as of any date of determination, the outstanding
principal amount of loans and letter of credit obligations equal to (a) with
respect to the loans and letter of credit obligations under all Credit
Facilities, the sum of $335,000,000 minus the principal amount of the Unsecured
Portion of loans under the Credit Facilities that have been repaid (and letters
of credit cash collateralized, as applicable) after the Amendment Effective Date
and (b) with respect to Obligations hereunder, the sum of $85,000,000 minus the
principal amount of the Unsecured Portion of the Loan that has been repaid after
the Amendment Effective Date; provided that from and after the occurrence of the
Security Release Trigger, all of the Obligations under this Agreement and the
Other Credit Facility shall constitute the Unsecured Portion.

 

39

--------------------------------------------------------------------------------

 

 

“Wholly-Owned Subsidiary” means, with respect to any Person at any date, a
Subsidiary of such Person of which securities or other ownership interests
representing one hundred (100%) percent of the Equity Interests (other than (x)
directors’ qualifying shares or (y) shares issued to foreign nationals to the
extent required by applicable law) are, as of such date, owned, controlled or
held by such Person or one or more wholly owned Subsidiaries of such Person or
by such Person and one or more wholly owned Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.2     Computation of Time Periods. In this Agreement, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”. Periods of days referred to in this Agreement shall be counted in
calendar days unless Business Days are expressly prescribed. Any period
determined hereunder by reference to a month or months or year or years shall
end on the day in the relevant calendar month in the relevant year, if
applicable, immediately preceding the date numerically corresponding to the
first day of such period, provided that if such period commences on the last day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month during which such period is to end), such period
shall, unless otherwise expressly required by the other provisions of this
Agreement, end on the last day of the calendar month.

 

1.3     Accounting Terms. Subject to Section 14.4, for purposes of this
Agreement, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.

 

1.4     Division. Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

 

1.5     Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.6     1.4 Other Terms. All other terms contained in this Agreement shall,
unless the context indicates otherwise, have the meanings assigned to such terms
by the Uniform Commercial Code to the extent the same are defined therein.

 

ARTICLE II     Article II

AMOUNTS AND TERMS OF LOANS

 

2.1     Loans.

 

(a)     Availability of Term Loans. Subject to the terms and conditions set
forth in this Agreement, each Term Lender hereby severally and not jointly
agrees to make term loansPursuant to this, the Term Lenders made term loans to
the Borrower in the aggregate principal amount of $340,000,000 (each
individually, a “Term Loan” and, collectively, the “Term Loans”) or the
“Loans”). Such Loans shall continue to be outstanding under this Agreement and
subject to the terms and conditions set forth in this Agreement, each Term
Lender severally and not jointly agrees to make term loans, in Dollars, to the
Borrower on the Funding Date as requested by the Borrower in accordance with
Section 2.1(c) (the “Term Loan Borrowing”); provided that (i) the aggregate
principal amount of the Term Loans (after giving effect to all amounts
requested) shall not exceed the Term Commitments, and (ii) the aggregate
principal amount of Term Loans from any Term Lender to the Borrower shall not
exceed such Lender’s Term Commitment. All Term Loans comprising the same
Borrowing under this Agreement shall be made by the Lenders simultaneously and
proportionately to their then respective Pro Rata Shares for the Term Facility,
it being understood that no Lender shall be responsible for any failure by any
other Lender to perform its obligation to make a Term Loan hereunder nor shall
the Term Commitment of any Lender be increased or decreased as a result of any
such failure. The Term Loans, or any portion thereof, may be either a Base Rate
Loan or a Eurodollar Rate Loan, as determined by the Borrower in any Notice of
Borrowing, any Notice of Conversion/Continuation or as otherwise provided in
this Agreement. The Term Commitments, with respect to the making of the Term
Loans (and not with respect to the obligations of the Lenders to convert or
continue any Term Loans), shall expire on the Funding Date. The Borrower may not
reborrow the Term Loans following any repayment thereof.

 

(b)     [Reserved].

 

40

--------------------------------------------------------------------------------

 

 

(c)     (b) Notice of Borrowing. When the Borrower desires to borrow under this
Section 2.1, it shall deliver to the Administrative Agent a Notice of Borrowing,
signed by it (i) no later than 12:00 noon (New York time) on the proposed
Funding Date, in the case of a Borrowing of Base Rate Loans and (ii) no later
than 11:00 a.m. (New York time) at least three (3) Business Days in advance of
the proposed Funding Date, in the case of a Borrowing of Eurodollar Rate Loans.
Such Notice of Borrowing shall specify (i) the proposed Funding Date (which
shall be a Business Day), (ii) the amount of the proposed Borrowing, (iii)
whether the proposed Borrowing will be of Base Rate Loans or Eurodollar Rate
Loans, (iv) in the case of Eurodollar Rate Loans, the requested Eurodollar
Interest Period, and (v) instructions for the disbursement of the proceeds of
the proposed Borrowing. In lieu of delivering such a Notice of Borrowing (except
with respect to a Borrowing of Loans on the Funding Date), the Borrower may give
the Administrative Agent telephonicelectronic or written notice of any proposed
Borrowing by the time required under this Section 2.1(c), if the Borrower
confirms such notice by delivery of the Notice of Borrowing to the
Administrative Agent by facsimile transmission promptly, but in no event later
than 3:00 p.m. (New York time) on the same day. Any Notice of Borrowing (or
telephonicelectronic or written notice in lieu thereof) given pursuant to this
Section 2.1(c) shall be irrevocable.

 

(d)     (c) Making of Loans.

 

(i)     Promptly after receipt of a Notice of Borrowing under Section 2.1(c) (or
telephonicelectronic or written notice in lieu thereof), the Administrative
Agent shall notify each applicable Lender by facsimile transmission, or other
similar form of written transmission, of the proposed Borrowing (which notice to
the Lenders, in the case of a Borrowing of Eurodollar Rate Loans, shall be at
least three (3) Business Days in advance of the proposed Funding Date for such
Loans). Each Lender shall deposit an amount equal to its applicable Pro Rata
Share (if any) of the Borrowing requested by the Borrower with the
Administrative Agent at its office in Pittsburgh, Pennsylvania, in immediately
available funds in Dollars not later than 12:00 noon (New York time) (or in the
case of a Borrowing of Base Rate Loans for which the Notice of Borrowing was
given on such Funding Date, 2:00 p.m. (New York time)). Subject to the
fulfillment of the conditions precedent set forth in Section 6.1, the
Administrative Agent shall make the proceeds of such amounts received by it
available to the Borrower at the Administrative Agent’s office in Pittsburgh,
Pennsylvania on such Funding Date (or on the date received if later than such
Funding Date) and shall disburse such proceeds in accordance with the Borrower’s
disbursement instructions set forth in the applicable Notice of Borrowing. The
failure of any Lender to deposit the amount described above with the
Administrative Agent on the applicable Funding Date shall not relieve any other
Lender of its obligations hereunder to make its Loan on such Funding Date. In
the event the conditions precedent set forth in Section 6.1 are not fulfilled as
of the proposed Funding Date for any Borrowing, the Administrative Agent shall
promptly return, by wire transfer of immediately available funds, the amount
deposited by each Lender to such Lender.

 

41

--------------------------------------------------------------------------------

 

 

(ii)     Unless the Administrative Agent shall have been notified by any Lender
on the Business Day immediately preceding the applicable Funding Date (or, in
the case of a Borrowing of Base Rate Loans for which the Notice of Borrowing was
given on such Funding Date, by 2:00 p.m. (New York time) on such Funding Date)
in respect of any Borrowing that such Lender does not intend to fund its Loan
requested to be made on such Funding Date, the Administrative Agent may assume
that such Lender has funded its Loan and is depositing the proceeds thereof with
the Administrative Agent on the Funding Date therefor, and the Administrative
Agent in its sole discretion may, but shall not be obligated to, disburse a
corresponding amount to the Borrower on the applicable Funding Date. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower jointly and severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the Loan. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing and the interest rate applicable to such Borrowing shall be as
requested by the Borrower in the applicable Notice of Borrowing. This Section
2.1(cd)(ii) does not relieve any Lender of its obligation to make its Loan on
any applicable Funding Date.

 

(e)     (d) Incremental Facilities. On one or more occasions at any time after
the ClosingCovenant Compliance Date, the Borrower may by written notice to the
Administrative Agent elect to request establishment of one or more new term loan
commitments (the “Incremental Commitments”), in an aggregate amount not
exceeding $180,000,000160,000,000 that would result in the sum of the original
principal amount of all Term Loans made to the Borrower plus all Incremental
Commitments not exceeding $500,000,000 in the aggregate. Each such notice shall
specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that such Incremental Commitment shall be effective, which shall be a
date not less than ten (10) Business Days, nor more than 30 Business Days after
the date on which such notice is delivered to the Administrative Agent. The
Administrative Agent and/or its Affiliates shall use commercially reasonable
efforts, with the assistance of the Borrower, to arrange a syndicate of Lenders
or other Persons that are Eligible Assignees willing to hold the requested
Incremental Commitments; provided that (x) any Incremental Commitments on any
Increased Amount Date shall be in the minimum aggregate amount of $10,000,000,
and integral multiples of $5,000,000 in excess of that amount, (y) any Lender
approached to provide all or a portion of the Incremental Commitments may elect
or decline, in its sole discretion, to provide an Incremental Commitment;
provided that the Lenders will first be afforded the opportunity to provide the
Incremental Commitments on a pro rata basis, and if any Lender so approached
fails to respond within such ten (10) Business Day period after its receipt of
such request, such Lender shall be deemed to have declined to provide such
Incremental Commitments, and (z) any Lender or other Person that is an Eligible
Assignee (each, a “New Term Lender”) to whom any portion of such Incremental
Commitment shall be allocated shall be subject to the approval of the Borrower
and the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

 

The terms and provisions of any Incremental Commitments and any New Term Loans
shall (a) provide that the maturity date of any New Term Loan that is a separate
tranche shall be no earlier than the Term Maturity Date and shall not have any
scheduled amortization payments, (b) share ratably in any prepayments of the
existing Term Facility, unless the Borrower and the New Term Lenders in respect
of such New Term Loans elect lesser payments and (c) otherwise be identical to
the existing Term Loans or reasonably acceptable to the Administrative Agent and
each New Term Lender.

 

42

--------------------------------------------------------------------------------

 

 

The effectiveness of any Incremental Commitments and the availability of any
borrowings under any such Incremental Commitments shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such Incremental Commitments and borrowings and the use of proceeds
thereof, (i) no Potential Event of Default or Event of Default shall exist and
(ii) as of the last day of the most recent calendar quarter for which financial
statements have been delivered pursuant to Section 8.2, the Borrower would have
been in compliance with the financial covenants set forth in Section 10.1 and
Section 10.12; (y) the representations and warranties made or deemed made by the
Borrower in any Loan Document shall be true and correct in all material respects
on the effective date of such Incremental Commitments except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date); and (z) the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of all corporate or other necessary action
taken by the Borrower to authorize such Incremental Commitments; and (ii) a
customary opinion of counsel to the Borrower (which may be in substantially the
same form as delivered on the Closing Date and may be delivered by internal
counsel of the Borrower), and addressed to the Administrative Agent and the
Lenders, and (iii) if requested by any Lender, new Notes executed by the
Borrower, payable to any new Lender, and replacement Notes executed by the
Borrower, payable to any existing Lenders.

 

On any Increased Amount Date on which any Incremental Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (i) each New
Term Lender shall make a Loan to the Borrower (a “New Term Loan”) in an amount
equal to its Incremental Commitment, and (ii) each New Term Lender shall become
a Lender hereunder with respect to the Incremental Commitment and the New Term
Loans made pursuant thereto.

 

The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof, the
Incremental Commitments and the New Term Lenders, as applicable.

 

The fees payable by Borrower upon any such increase in the Commitments shall be
agreed upon by the Administrative Agent and Borrower at the time of such
increase.

 

The Incremental Commitments shall be (i) evidenced pursuant to one or more
Additional Credit Extension Amendments executed and delivered by the Borrower,
the New Term Lenders, as applicable, and the Administrative Agent, and (ii)
recorded in the Register. Each Additional Credit Extension Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.1(d).

 

43

--------------------------------------------------------------------------------

 

 

2.2     [Reserved].

 

2.3     Use of Proceeds of Loans. The proceeds of the Loans may be used for the
purposes of (in no specific order of priority):

 

(i)     acquisition of Projects, portfolios of Projects, or interests in
Projects, similar to and consistent with the types of Projects owned and/or
operated by the Borrower or its Subsidiaries on the Closing Date;

 

(ii)     acquisition of Persons or interests in Persons that own or have direct
or indirect interests in Projects or portfolios of Projects similar to and
consistent with the types of Projects owned and/or operated by the Borrower or
its Subsidiaries on the Closing Date;

 

(iii)     expansion, renovation and redevelopment of Properties owned in whole
or in part and operated by the Borrower or its Subsidiaries;

 

(iv)     funding of TI Work and Tenant Allowances;

 

(v)     financing construction related to new or existing Properties owned or to
be owned in whole or in part and operated by the Borrower or its Subsidiaries;
and

 

(vi)     other general corporate, partnership and working capital needs of the
Company, the Borrower or itstheir respective Subsidiaries, inclusive of
repayment of Indebtedness for borrowed money;

 

each of which purposes described in clauses (i) through (vi) above must
otherwise be lawful general corporate, partnership and working capital purposes
of the Borrower.

 

2.4     Maturity Date. All outstanding Term Loans shall be paid in full on the
Term Maturity Date. Each Term Lender’s obligation to make Term Loans shall
terminate on the Funding Date.

 

2.5     [Reserved]

 

2.6     [Reserved]

 

44

--------------------------------------------------------------------------------

 

 

2.7     Authorized Agents. On the Closing Date and from time to time thereafter,
the Borrower shall deliver to the Administrative Agent an Officer’s Certificate
setting forth the names of the employees and agents authorized to request Loans
and to request a conversion/continuation of any Loan and containing a specimen
signature of each such employee or agent. The employees and agents so authorized
shall also be authorized to act for the Borrower in respect of all other matters
relating to the Loan Documents. The Administrative Agent, the Arranger, the
Co-Agents and the Lenders shall be entitled to rely conclusively on such
employee’s or agent’s authority to request such Loan or such
conversion/continuation until the Administrative Agent and the Arranger receive
written notice to the contrary. None of the Administrative Agent or the Arranger
shall have any duty to verify the authenticity of the signature appearing on any
written Notice of Borrowing or Notice of Conversion/Continuation or any other
document, and, with respect to an oral request for such a Loan or such
conversion/continuation, the Administrative Agent and the Arranger shall have no
duty to verify the identity of any person representing himself or herself as one
of the employees or agents authorized to make such request or otherwise to act
on behalf of the Borrower. None of the Administrative Agent, the Arranger or the
Lenders shall incur any liability to the Borrower or any other Person in acting
upon any telephonicelectronic, written or facsimile notice referred to above
which the Administrative Agent or the Arranger believes to have been given by a
person duly authorized to act on behalf of the Borrower and the Borrower hereby
indemnifies and holds harmless the Administrative Agent, the Arranger and each
other Lender from any loss or expense the Administrative Agent, the Arranger or
the Lenders might incur in acting in good faith as provided in this Section 2.7.

 

2.8     [Reserved].

 

2.9     [Reserved].

 

2.1     [Reserved].

 

2.2     Secured Portion and Unsecured Portion.

 

(a)     On the Amendment Effective Date, in order to accommodate the
establishment of the Secured Portion and the Unsecured Portion of the Facility,
the Facility will be identified in two parts as the Secured Portion of the
Facility and the Unsecured Portion of the Facility. Each Lender will hold the
Secured Portion of the Facility and the Unsecured Portion of the Facility
ratably in accordance with its Pro Rata Share of the Facility. Schedule 2.11
attached hereto sets forth the Secured Portion and the Unsecured Portion of the
Loans for each Lender as of the Amendment Effective Date. Other than with
respect to the Collateral, the voluntary prepayments set forth in Section 4.1(a)
and the mandatory prepayments set forth in Section 4.1(c), all other payment and
interest terms (including Interest Periods) applicable to the Loans will be
ratably applicable to both the Secured Portion and the Unsecured Portion
thereof, and any partial assignment of the Facility must be made as a
proportionate assignment of both the Secured Portion and the Unsecured Portion
thereof.

 

(b)     Upon the occurrence of the Security Release Trigger, the Facility will
cease to be identified in two parts as the Secured Portion and the Unsecured
Portion, and all Secured Obligations shall be Obligations and all Obligations
will thereafter automatically be identified and treated solely as the Unsecured
Portion, and all provisions of the Loan Documents relating to the Borrowing Base
Properties shall cease to be effective.

 

45

--------------------------------------------------------------------------------

 

 

ARTICLE III     Article III

[RESERVED]

 

ARTICLE IV     Article IV

PAYMENTS AND PREPAYMENTS

 

4.1     Prepayments.

 

(a)     Voluntary Prepayments. The Borrower may, at any time and from time to
time, prepay the Loans in part or in their entirety, subject to the following
limitations. The Borrower shall give at least one (1) Business Day’s prior
written notice, in the case of Base Rate Loans, and at least three (3) Business
Days’ prior written notice, in the case of Eurodollar Rate Loans, to the
Administrative Agent (which the Administrative Agent shall promptly transmit to
each Lender) of any prepayment in the entirety to be made prior to the
occurrence of an Event of Default, which notice of prepayment shall specify the
date (which shall be a Business Day) of prepayment. When notice of prepayment is
delivered as provided herein, the outstanding principal amount of the Loans on
the prepayment date specified in the notice shall become due and payable on such
prepayment date. Each voluntary partial prepayment of the Loans shall be in a
minimum amount of $1,000,000 (or the remaining balance of the applicable Loans,
if less). Eurodollar Rate Loans may be prepaid in part or in their entirety only
upon payment of the amounts described in Section 5.2(f). Unless otherwise agreed
by the Borrower and the Requisite Lenders after the Amendment Effective Date,
any voluntary partial prepayment of the Loans shall be applied to the repayment
of the Loans under the Credit Facilities on a pro rata basis pursuant to the
Intercreditor Agreement, first to the Unsecured Portion of the Credit Facilities
until fully repaid and then to the Secured Portion of the Credit Facilities.

 

(b)     [Reserved].

 

(c)     Mandatory Prepayments Until the Covenant Compliance Date. Unless
otherwise consented to by the Requisite Lenders, from and after the Amendment
Effective Date until the Covenant Compliance Date, and subject to the terms of
the Intercreditor Agreement, the Borrower will be required to prepay Loans using
the Net Cash Proceeds received until and including the Covenant Compliance Date
as set forth in this Section 4.1(c):

 

(i)     Equity Issuances. The Borrower shall make mandatory principal
prepayments of the Loans to be applied as set forth in Section 4.1(d) in an
amount equal to the Applicable Percentage of the aggregate Net Cash Proceeds
from any Equity Issuance other than any Equity Issuance in connection with the
receipt of any COVID-19 Relief Funds or the Approved Transaction described in
paragraph [____] of Schedule 9.17. Such prepayment shall be made within five (5)
Business Days after the Net Cash Proceeds Receipt Date of any such Equity
Issuance.

 

46

--------------------------------------------------------------------------------

 

 

(ii)     Debt Issuances. The Borrower shall make mandatory principal prepayments
of the Loans to be applied as set forth in Section 4.1(d) in an amount equal to
the Applicable Percentage of the aggregate Net Cash Proceeds from any Debt
Issuance other than any Debt Issuance of (u) Indebtedness under this Agreement
or the other Credit Facilities, (v) Indebtedness assumed or entered into in
connection with an acquisition permitted by Section 10.14(a) so long as such
Indebtedness matures at least one year after the Term Maturity Date, (w)
Permitted Refinancing Indebtedness in respect of Indebtedness in existence as of
the Amendment Effective Date as provided for under clause (a) of the proviso in
the definition of “Permitted Refinancing Indebtedness”, (x) Capital Lease
obligations and ordinary course purchase money and equipment financings,
(y) intercompany Indebtedness among any of the Company, the Borrower and their
Wholly-Owned Subsidiaries to the extent permitted to be incurred under this
Agreement, and (z) any COVID-19 Relief Funds. Such prepayment shall be made
within five (5) Business Days after the Net Cash Proceeds Receipt Date of any
such Debt Issuance.

 

(iii)     Asset Dispositions and Insurance and Condemnation Events. The Borrower
shall make mandatory principal prepayments of the Loans to be applied as set
forth in Section 4.1(d) in amounts equal to the Applicable Percentage of the
aggregate Net Cash Proceeds from (a) any Asset Disposition occurring during the
Covenant Modification Period; provided that there shall be excluded from this
clause (a) any Net Cash Proceeds of less than $25,000,000 in the aggregate for
all Asset Dispositions, or (b) any Net Cash Proceeds received from an Insurance
and Condemnation Event (except to the extent that the Borrower confirms to the
Administrative Agent that the Borrower reasonably expects to use such proceeds
in the restoration, rebuilding or replacement of the applicable affected asset
within 180 days (or, if committed within 180 days, within 360 days) of the Net
Cash Proceeds Receipt Date). Such prepayments shall be made within five (5)
Business Days after the Net Cash Proceeds Receipt Date of such Asset Disposition
or Insurance and Condemnation Event, as applicable.

 

(d)     Notice; Manner of Payment. Upon the occurrence of any Mandatory
Prepayment Event, the Borrower shall promptly deliver notice thereof to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Unless otherwise agreed by the Borrower
and the Requisite Lenders after the Amendment Effective Date, “Applicable
Percentage” shall mean:

 

(i)     with respect to Debt Issuances, 100%; and

 

(ii)     with respect to Equity Issuances, Asset Dispositions and Insurance and
Condemnation Events, 50%.

 

Unless otherwise agreed by the Borrower and the Requisite Lenders after the
Amendment Effective Date, the Applicable Percentage of such Net Cash Proceeds
shall be applied to the prepayment of the loans under the Credit Facilities on a
pro rata basis pursuant to the Intercreditor Agreement, first to the Unsecured
Portion of the Credit Facilities until fully repaid (or, with respect to letter
of credit obligations, fully cash collateralized) and then to the Secured
Portion of the Credit Facilities.

 

47

--------------------------------------------------------------------------------

 

 

(e)     Anti-Hoarding. If for any reason, the aggregate amount of the
Unrestricted Cash and Cash Equivalents of the Borrower and its Subsidiaries
exceeds $250,000,000 (such excess, the “Excess Cash Amount”), the Borrower shall
promptly (and in any event within three (3) Business Days) prepay the loans
under the Credit Facilities on a pro-rata basis pursuant to the Intercreditor
Agreement in an aggregate principal amount equal to the Excess Cash Amount, with
such prepayment applied first to the Unsecured Portion of the Credit Facilities
until fully repaid and then to the Secured Portion of the Credit Facilities.

 

(f)     Cash Sweep.

 

(i)      If an Event of Default occurs and continues to exist at any time prior
to the Security Release Trigger (the “Cash Sweep Trigger”), the Borrower shall
(i) establish a cash collateral account in the name of the Borrower and subject
to the provisions set forth below (a “Cash Collateral Account”) and (ii) cause
to be delivered to the Collateral Agent 100% of the monthly Cash Sweep Amount,
if any, by depositing such funds directly into the Cash Collateral Account. Such
monthly payments of Cash Sweep Amount shall be deposited for each month on or
before the 15th day of the succeeding month after the Cash Sweep Trigger (the
“Sweep Date”). During the period beginning on the Cash Sweep Trigger and ending
on the applicable Cash Sweep Termination Date, the Borrower shall deliver to the
Collateral Agent, the Administrative Agent and the Bank of America Agent on or
before each Sweep Date, a detailed calculation of the Cash Sweep Amount for such
month in a form reasonably satisfactory to the Collateral Agent, the
Administrative Agent and the Bank of America Agent, together with an income
statement, operating statement, rent roll, and such other supporting statements,
information and documentation with respect to the Borrowing Base Properties that
such Person may reasonably request to verify the Borrower’s calculation of the
Cash Sweep Amount.

(b) Prepayment Premium. The prepayments described in clause (a) of this Section
4.1 may be made without premium or penalty, except (i) as provided in Section
5.2(f), and (ii) if the Borrower makes a prepayment of any Loans on or prior to
the two-year anniversary of the Funding Date, Borrower shall pay to the
Administrative Agent, for the ratable account of the Term Lenders, a prepayment
premium in an amount equal to (x) if such prepayment is made on or before the
first anniversary of the Funding Date, two percent (2%) of the principal amount
prepaid and (y) if such prepayment is made after the first anniversary of the
Funding Date and on or before the second anniversary of the Funding Date, one
percent (1%) of the principal amount prepaid. Such amounts shall be payable on
the date of such prepayment.

 

48

--------------------------------------------------------------------------------

 

 

(ii)     The Borrower shall maintain a Cash Collateral Account at all times when
this Agreement requires a Cash Collateral Account. All interest (if any) earned
on sums on deposit in the Cash Collateral Account shall be credited to such
account. The Borrower agrees that it shall include all interest and earnings on
any such deposit as its income (and, if the Borrower is a partnership or other
pass-through entity, the income of its partners, members or beneficiaries, as
the case may be), and shall be the owner of all funds on deposit in the Cash
Collateral Account for federal and applicable state and local tax purposes.
Following a Cash Sweep Trigger, the Borrower shall only be permitted to withdraw
funds from the Cash Collateral Account at such time as the Administrative Agent
and the Bank of America Agent have confirmed in writing that the Cash Sweep
Termination Date has occurred. The Borrower hereby assigns, pledges, and grants
to the Collateral Agent, a first-priority security interest in and lien on the
Cash Collateral Account and all amounts from time to time held in or credited to
the Cash Collateral Account, and any proceeds thereof, as security for the
Secured Obligations. The Collateral Agent shall have all of the rights and
remedies of a secured party under the Uniform Commercial Code of the State of
New York with respect to each Cash Collateral Account and the funds from time to
time held therein. Subject to the terms and conditions of this Section and the
other provisions of the Loan Documents, the Cash Collateral Account shall be
subject to the sole dominion, control and discretion of the Collateral Agent,
but the Collateral Agent shall have no fiduciary duty with respect to such
account or any funds on deposit therein. All funds in the Cash Collateral
Account shall be used in compliance with the terms, covenants, conditions and
provisions of this Agreement. Under no circumstance may funds be withdrawn from
the Cash Collateral Account without the prior written consent of the Collateral
Agent and if funds are withdrawn from the Cash Collateral Account in a larger
amount than is approved by the Collateral Agent, the Borrower shall promptly
return the excess to the Cash Collateral Account upon request by the Collateral
Agent.

 

(iii)     On the Sweep Date, the Collateral Agent shall withdraw and apply any
funds held in a Cash Collateral Account to the prepayment of the loans (and the
cash collateralization of letter of credit obligations, if applicable) under the
Credit Facilities on a pro rata basis pursuant to the Intercreditor Agreement,
first to the Unsecured Portion of the Credit Facilities until fully repaid and
then to the Secured Portion of the Credit Facilities.

 

(iv)     The occurrence of a Cash Sweep Termination Date and the release of
funds to the Borrower in connection therewith shall not, in any case, preclude
the application of the cash sweep provisions set forth herein with respect to
any subsequent Cash Sweep Trigger.

 

(v)     For purposes hereof:

 

“Cash Sweep Termination Date” means the earlier of (y) the first day of the
first calendar month following a Sweep Date when no Event of Default is
then-continuing, and (z) the occurrence of the Security Release Trigger.

 

“Cash Sweep Amount” means, for any calendar month, an amount equal to:

 

(A)     actual gross revenues of the Borrower and its Subsidiaries for such
calendar month attributable to the Borrowing Base Properties (including, without
limitation, all rents and other revenues and cash payments of any kind received
by the Borrower), less

 

(B)     an amount equal to actual operating expenses paid for by the Borrower
and its Subsidiaries during such calendar month and attributable to the
Borrowing Base Properties (including but not limited to property taxes,
assessments and the like, insurance, utilities, payroll costs, permitted capital
expenditures, tenant allowances, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses), as set forth in a
budget reasonably approved by the Administrative Agent and the Bank of America
Agent from time to time.

 

49

--------------------------------------------------------------------------------

 

 

(g)     No Reborrowing. Any Loans that are prepaid or repaid (whether
voluntarily or mandatorily, and including loans prepaid in accordance with
Sections 4.1(e) and (f)) may not be reborrowed.

 

(h)     No Penalty. The prepayments and payments in respect of reductions and
terminations described in clauses (a), (b), (c), (e) and (f) of this Section 4.1
may be made without premium or penalty (except as provided in Section 5.2(f)).

 

4.2     Payments.

 

(a)     Manner and Time of Payment. All payments of principal of and interest on
the Loans and other Obligations (including, without limitation, fees and
expenses) which are payable to the Administrative Agent, the Arranger or any
other Lender shall be made without condition or reservation of right, in
immediately available funds, delivered to the Administrative Agent not later
than 12:00 noon (New York time) on the date and at the place due, to such
account of the Administrative Agent as it may designate, for the account of the
Administrative Agent or such other Lender, as the case may be; and funds
received by the Administrative Agent, including, without limitation, funds in
respect of any Loans to be made on that date, not later than 12:00 noon (New
York time) on any given Business Day shall be credited against payment to be
made that day and funds received by the Administrative Agent after that time
shall be deemed to have been paid on the next succeeding Business Day. All
payments shall be in Dollars. Payments actually received by the Administrative
Agent for the account of the Lenders, or any of them, shall be paid to them by
the Administrative Agent promptly after receipt thereof, in immediately
available funds.

 

(b)     Apportionment of Payments. (i) Subject to the provisions of
Section 4.2(b)(iv), all payments of principal and interest in respect of
outstanding Loans, all payments of fees and all other payments in respect of any
other Obligations, shall be allocated among such of the Lenders as are entitled
thereto, in proportion to their respective applicable Pro Rata Shares or
otherwise as provided herein. Subject to the provisions of Section 4.2(b)(ii),
all such payments and any other amounts received by the Administrative Agent
from or for the benefit of the Borrower shall be applied in the following order:

 

(A)     to pay principal of and interest on any portion of the Loans which the
Administrative Agent may have advanced on behalf of any Lender other than itself
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrower,

 

(B)     to pay all other Obligations then due and payable and

 

(C)     as the Borrower so designates.

 

Unless otherwise designated by the Borrower, all principal payments in respect
of Loans shall be applied first, to repay outstanding Base Rate Loans, and then
to repay outstanding Eurodollar Rate Loans, with those Eurodollar Rate Loans
which have earlier expiring Interest Periods being repaid prior to those which
have later expiring Interest Periods.

 

50

--------------------------------------------------------------------------------

 

 

(ii)     After the occurrence of an Event of Default and while the same is
continuing, the Administrative Agent shall apply all payments in respect of any
Obligations and any amounts received as a result of the exercise of remedies
pursuant to Sections 11.2 and 14.5, in the following order:

 

(A)     first, to pay principal of and interest on any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender other
than itself for which the Administrative Agent has not then been reimbursed by
such Lender or the Borrower;

 

(B)     second, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Administrative Agent;

 

(C)     third, to pay Obligations in respect of any fees, expense reimbursements
or indemnities then due to the Lenders and the Co-Agents;

 

(D)     fourth, to pay interest due in respect of Loans;

 

(E)     fifth, to the ratable payment or prepayment of principal outstanding on
Loans; and

 

(F)     sixth, to the ratable payment of all other Obligations.

 

The order of priority set forth in this Section 4.2(b)(ii) and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Administrative Agent, the Arranger, the other Lenders and
other Holders as among themselves. The order of priority set forth in clauses
(C) through (F) of this Section 4.2(b)(ii) may at any time and from time to time
be changed by the Requisite Lenders without necessity of notice to or consent of
or approval by the Borrower, any Holder which is not a Lender, or any other
Person. The order of priority set forth in clauses (A) and (B) of this Section
4.2(b)(ii) may be changed only with the prior written consent of the
Administrative Agent.

 

(iii)     [Reserved].

 

(iv)     (iii) Subject to Section 4.2(b)(ivv), the Administrative Agent shall
promptly distribute to the Arranger and each other Lender at its primary address
set forth on the appropriate signature page hereof or the signature page to the
Assignment and Acceptance by which it became a Lender, or at such other address
as a Lender or other Holder may request in writing, such funds as such Person
may be entitled to receive, subject to the provisions of Article XII; provided
that the Administrative Agent shall under no circumstances be bound to inquire
into or determine the validity, scope or priority of any interest or entitlement
of any Holder and may suspend all payments or seek appropriate relief
(including, without limitation, instructions from the Requisite Lenders or an
action in the nature of interpleader) in the event of any doubt or dispute as to
any apportionment or distribution contemplated hereby.

 

51

--------------------------------------------------------------------------------

 

 

(v)     (iv) In the event that any Lender fails to fund its Pro Rata Share of
any Loan requested by the Borrower which such Lender is obligated to fund under
the terms of this Agreement (the funded portion of such Loan being hereinafter
referred to as a “Non Pro Rata Loan”), until the earlier of such Defaulting
Lender’s cure of such failure and the termination of the Term Commitments, the
proceeds of all amounts thereafter repaid to the Administrative Agent by the
Borrower and otherwise required to be applied to such Defaulting Lender’s share
of all other Obligations pursuant to the terms of this Agreement shall be
advanced to the Borrower by the Administrative Agent on behalf of such
Defaulting Lender to cure, in full or in part, such failure by such Lender, but
shall nevertheless be deemed to have been paid to such Defaulting Lender in
satisfaction of such other Obligations. Notwithstanding anything in this
Agreement to the contrary:

 

(A)     the foregoing provisions of this Section 4.2(b)(ivv) shall apply only
with respect to the proceeds of payments of Obligations and shall not affect the
conversion or continuation of Loans pursuant to Section 5.1(c);

 

(B)     a Lender shall be deemed to have cured its failure to fund its Pro Rata
Share of any Loan at such time as an amount equal to such Lender’s original Pro
Rata Share of the requested principal portion of such Loan is fully funded to
the Borrower, whether made by such Lender itself or by operation of the terms of
this Section 4.2(b)(ivv), and whether or not the Non Pro Rata Loan with respect
thereto has been repaid, converted or continued;

 

(C)     amounts advanced to the Borrower to cure, in full or in part, any such
Lender’s failure to fund its Pro Rata Share of any Loan (“Cure Loans”) shall
bear interest at the Base Rate in effect from time to time, and for all other
purposes of this Agreement shall be treated as if they were Base Rate Loans; and

 

(D)     regardless of whether or not an Event of Default has occurred or is
continuing, and notwithstanding the instructions of the Borrower as to its
desired application, all repayments of principal which, in accordance with the
other terms of this Section 4.2, would be applied to the outstanding Base Rate
Loans shall be applied first, ratably to all Base Rate Loans constituting Non
Pro Rata Loans, second, ratably to Base Rate Loans other than those constituting
Non Pro Rata Loans or Cure Loans and, third, ratably to Base Rate Loans
constituting Cure Loans.

 

(c)     Payments on Non-Business Days. Whenever any payment to be made by the
Borrower hereunder or under the Notes is stated to be due on a day which is not
a Business Day, the payment shall instead be due on the next succeeding Business
Day (or, as set forth in Section 5.2(b)(iii), the next preceding Business Day).

 

(d)     Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

52

--------------------------------------------------------------------------------

 

 

4.3     Promise to Repay; Evidence of Indebtedness.

 

(a)     Promise to Repay. The Borrower hereby promisespromise to pay when due
the principal amount of each Loan which is made to it, and further agreesagree
to pay all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the Notes. Unless a Lender elects not to receive any such
promissory note, the Borrower shall execute and deliver to each Lender on the
Closing Date, a promissory note, in form and substance acceptable to the
Administrative Agent and such Lender, evidencing the Loans and thereafter shall
execute and deliver such other promissory notes as are necessary to evidence the
Loans owing to the Lenders after giving effect to any assignment thereof
pursuant to Section 14.1 or any increase in such Lender’s Term Commitments
pursuant to Section 2.1(e), all in form and substance acceptable to the
Administrative Agent, the applicable Lenders and the parties to such assignment
(all such promissory notes and all amendments thereto, replacements thereof and
substitutions therefor being collectively referred to as the “Notes”; and “Note”
means any one of the Notes).

 

(b)     Loan Account. Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) evidencing the Indebtedness
of the Borrower to such Lender resulting from each Loan owing to such Lender
from time to time, including the amount of principal and interest payable and
paid to such Lender from time to time hereunder and under the Notes.
Notwithstanding the foregoing, the failure by any Lender to maintain a Loan
Account shall in no way affect the Borrower’s obligations hereunder, including,
without limitation, the obligation to repay the Obligations.

 

(c)     Control Account. The Register maintained by the Administrative Agent
pursuant to Section 14.1(c) shall include a control account, and a subsidiary
account for each Lender, in which accounts (taken together) shall be recorded
(i) the date and amount of each Borrowing made hereunder, the type of Loan
comprising such Borrowing and any Eurodollar Interest Period applicable thereto,
(ii) the effective date and amount of each Assignment and Acceptance delivered
to and accepted by it and the parties thereto, (iii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder or under the Notes and (iv) the amount of any sum received
by the Administrative Agent from the Borrower hereunder and each Lender’s share
thereof.

 

(d)     Entries Binding. The entries made in the Register and each Loan Account
shall be conclusive and binding for all purposes, absent manifest error.

 

53

--------------------------------------------------------------------------------

 

 

(e)     No Recourse to Limited Partners or General Partner. Notwithstanding
anything contained in this Agreement to the contrary, it is expressly understood
and agreed that nothing herein or in the Notes shall be construed as creating
any liability on any Limited Partner, any General Partner, or any partner,
member, manager, officer, shareholder or director of any Limited Partner or any
General Partner, to pay any of the Obligations other than liability arising from
or in connection with (i) fraud or (ii) the misappropriation or misapplication
of proceeds of the Loans (in which case such liability shall extend to the
Person(s) committing such fraud, misappropriation or misapplication, but not to
any other Person described above); but nothing contained in this Section 4.3(e)
shall be construed to prevent the exercise of any remedy allowed to the
Administrative Agent, the Arranger, the Co-Agents or the Lenders by law or by
the terms of this Agreement or the other Loan Documents which does not relate to
or result in such an obligation by any Limited Partner or any General Partner
(or any partner, member, manager, officer, shareholder or director of any
Limited Partner or any General Partner) to pay money.

 

ARTICLE V     Article V

INTEREST AND FEES

 

5.1     Interest on the Loans and other Obligations.

 

(a)     Rate of Interest. All Loans and the outstanding principal balance of all
other Obligations shall bear interest on the unpaid principal amount thereof
from the date such Loans are made and such other Obligations are due and payable
until paid in full, except as otherwise provided in Section 5.1(d), as follows:

 

(i)     If a Base Rate Loan or such other Obligation, at a rate per annum equal
to the sum of (A) the Base Rate, as in effect from time to time as interest
accrues, plus (B) the then Applicable Margin for Base Rate Loans; and

 

(ii)     If a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A)
the Eurodollar Rate determined for the applicable Eurodollar Interest Period,
plus (B) the then Applicable Margin for Eurodollar Rate Loans.

 

The applicable basis for determining the rate of interest on the Loans shall be
selected by the Borrower at the time a Notice of Borrowing or a Notice of
Conversion/Continuation is delivered by the Borrower to the Administrative
Agent; provided, however, that the Borrower may not select the Eurodollar Rate
as the applicable basis for determining the rate of interest on such a Loan if
at the time of such selection an Event of Default or a Potential Event of
Default would occur or has occurred and is continuing and further provided that,
from and after the occurrence of an Event of Default or a Potential Event of
Default, each Eurodollar Rate Loan then outstanding may, at the Administrative
Agent’s option, convert to a Base Rate Loan. If on any day any Loan is
outstanding with respect to which notice has not been timely delivered to the
Administrative Agent in accordance with the terms of this Agreement specifying
the basis for determining the rate of interest on that day, then for that day
interest on that Loan shall be determined by reference to the Base Rate.

 

(b)     Interest Payments. (i) Interest accrued on each Loan shall be calculated
on the last day of each calendar month and shall be payable in arrears (A) on
the first dayBusiness Day of each calendar month, commencing on the first such
day following the making of such Loan, and (B) if not theretofore paid in full,
on the maturity date (whether by acceleration or otherwise) of such Loan.

 

54

--------------------------------------------------------------------------------

 

 

(iii)     Interest accrued on the principal balance of all other Obligations
shall be calculated on the last day of each calendar month and shall be payable
in arrears (A) on the first dayBusiness Day of each calendar month, commencing
on the first such day following the incurrence of such Obligation, (B) upon
repayment thereof in full or in part, and (C) if not theretofore paid in full,
at the time such other Obligation becomes due and payable (whether by
acceleration or otherwise).

 

(c)     Conversion or Continuation. (i) The Borrower shall have the option (A)
to convert at any time all or any part of outstanding Base Rate Loans to
Eurodollar Rate Loans; (B) to convert all or any part of outstanding Eurodollar
Rate Loans having Eurodollar Interest Periods which expire on the same date to
Base Rate Loans, on such expiration date; and (C) to continue all or any part of
outstanding Eurodollar Rate Loans having Eurodollar Interest Periods which
expire on the same date as Eurodollar Rate Loans, and the succeeding Eurodollar
Interest Period of such continued Loans shall commence on such expiration date;
provided, however, no such outstanding Loan may be continued as, or be converted
into, a Eurodollar Rate Loan (i) if the continuation of, or the conversion into,
would violate any of the provisions of Section 5.2 or (ii) if an Event of
Default or a Potential Event of Default would occur or has occurred and is
continuing. Any conversion into or continuation of Eurodollar Rate Loans under
this Section 5.1(c) shall be in a minimum amount of $1,000,000 and in integral
multiples of $100,000 in excess of that amount, except in the case of a
conversion into or a continuation of an entire Borrowing of Non Pro Rata Loans.

 

(ii)     To convert or continue a Loan under Section 5.1(c)(i), the Borrower
shall deliver a Notice of Conversion/Continuation to the Administrative Agent no
later than 11:00 a.m. (New York time) at least three (3) Business Days in
advance of the proposed conversion/continuation date. A Notice of
Conversion/Continuation shall specify (A) the proposed conversion/continuation
date (which shall be a Business Day), (B) the principal amount of the Loan to be
converted/continued, (C) whether such Loan shall be converted and/or continued,
and (D) in the case of a conversion to, or continuation of, a Eurodollar Rate
Loan, the requested Eurodollar Interest Period. In lieu of delivering a Notice
of Conversion/Continuation, the Borrower may give the Administrative Agent
telephonicelectronic or written notice of any proposed conversion/continuation
by the time required under this Section 5.1(c)(ii), if the Borrower confirms
such notice by delivery of the Notice of Conversion/Continuation to the
Administrative Agent by facsimile transmission promptlyimmediately, but in no
event later than 3:00 p.m. (New York time) on the same day. Promptly after
receipt of a Notice of Conversion/Continuation under this Section 5.1(c)(ii) (or
telephonicelectronic or written notice in lieu thereof), the Administrative
Agent shall notify each Lender by facsimile transmission, or other similar form
of transmission, of the proposed conversion/continuation. Any Notice of
Conversion/Continuation for conversion to, or continuation of, a Loan (or
telephonicelectronic or written notice in lieu thereof) given pursuant to this
Section 5.1(c)(ii) shall be irrevocable, and the Borrower shall be bound to
convert or continue in accordance therewith. In the event no Notice of
Conversion/Continuation is delivered as and when specified in this Section
5.1(c)(ii) with respect to outstanding Eurodollar Rate Loans, upon the
expiration of the Interest Period applicable thereto, such Loans shall
automatically be continued as Eurodollar Rate Loans with a Eurodollar Interest
Period of one month; provided, however, no such outstanding Loan may be
continued as, or be converted into, a Eurodollar Rate Loan (i) if the
continuation of, or the conversion into, would violate any of the provisions of
Section 5.2 or (ii) if an Event of Default or a Potential Event of Default would
occur or has occurred and is continuing.converted to a Base Rate Loan.

 

55

--------------------------------------------------------------------------------

 

 

(d)     Default Interest. Notwithstanding the rates of interest specified in
Section 5.1(a) or elsewhere in this Agreement, effective immediately upon the
occurrence of an Event of Default, and for as long thereafter as such Event of
Default shall be continuing, the principal balance of all Loans and other
Obligations shall bear interest at a rate equal to the sum of (A) the Base Rate,
as in effect from time to time as interest accrues, plus (B) the Applicable
Margin for Base Rate Loans, plus (C) two percent (2.0%) per annum.

 

(e)     Computation of Interest. Interest on all Obligations shall be computed
on the basis of the actual number of days elapsed in the period during which
interest accrues and a year of 360 days (or 365/366 days in the case of interest
computed by reference to clauses (i), (ii) or (iii) of the Base Rate). In
computing interest on any Loan, the date of the making of the Loan or the first
day of a Eurodollar Interest Period, as the case may be, shall be included and
the date of payment or the expiration date of a Eurodollar Interest Period, as
the case may be, shall be excluded; provided, however, if a Loan is repaid on
the same day on which it is made, one (1) day’s interest shall be paid on such
Loan.

 

(f)     Eurodollar Rate Information. Upon the reasonable request of the Borrower
from time to time, the Administrative Agent shall promptly provide to the
Borrower such information with respect to the applicable Eurodollar Rate as may
be so requested.

 

5.2     Special Provisions Governing Eurodollar Rate Loans.

 

(a)     Amount of Eurodollar Rate Loans. Each Eurodollar Rate Loan shall be in a
minimum principal amount of $1,500,000.

 

(b)     Determination of Eurodollar Interest Period. By giving notice as set
forth in Section 2.1(b) (with respect to a Borrowing of Eurodollar Rate Loans)
or Section 5.1(c) (with respect to a conversion into or continuation of
Eurodollar Rate Loans), the Borrower shall have the option, subject to the other
provisions of this Section 5.2, to select an interest period (each, an “Interest
Period”) to apply to the Loans described in such notice, subject to the
following provisions:

 

(i)     Subject to availability, the Borrower may only select, as to a
particular Borrowing of Eurodollar Rate Loans, an Interest Period (each, a
“Eurodollar Interest Period”) of one, two, or three or six months in duration
(or, with the prior written consent of the Administrative agent and if available
to all Lenders, twelve months) or for a period of 7 days (provided, however,
that in no event shall there be more than two (2) Eurodollar Interest Periods of
7 days outstanding at any time); notwithstanding the forgoing, the Eurodollar
Interest Period for the Borrowing of Eurodollar Rate Loans made on the Funding
Date shall be the period commencing on the Funding Date and ending on December
31, 2015;;

 

56

--------------------------------------------------------------------------------

 

 

(ii)     [Reserved].

 

(iii)     (ii) In the case of immediately successive Eurodollar Interest Periods
applicable to a Borrowing of Eurodollar Rate Loans, each successive Eurodollar
Interest Period shall commence on the day on which the next preceding Eurodollar
Interest Period expires;

 

(iv)     (iii) If any Eurodollar Interest Period would otherwise expire on a day
which is not a Business Day, such Eurodollar Interest Period shall be extended
to expire on the next succeeding Business Day if the next succeeding Business
Day occurs in the same calendar month, and if there will be no succeeding
Business Day in such calendar month, the Eurodollar Interest Period shall expire
on the immediately preceding Business Day;

 

(v)     (iv) The Borrower may not select an Interest Period as to any Loan if
such Interest Period terminates later than the Term Maturity Date;

 

(vi)     (v) The Borrower may not select an Interest Period with respect to any
portion of principal of a Loan which extends beyond a date on which the Borrower
is required to make a scheduled payment of such portion of principal; and

 

(vii)     (vi) There shall be no more than five (5) Interest Periods in effect
at any one time with respect to Eurodollar Rate Loans.

 

(c)     Determination of Eurodollar Interest Rate. As soon as practicable on the
second Business Day prior to the first day of each Eurodollar Interest Period
(the “Eurodollar Interest Rate Determination Date”), the Administrative Agent
shall determine (pursuant to the procedures set forth in the definition of
“Eurodollar Rate”) the interest rate which shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Eurodollar Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Borrower and to each Lender. The
Administrative Agent’s determination shall be presumed to be correct, absent
manifest error, and shall be binding upon the Borrower and each Lender.

 

(d)     Market Disruption and Alternate Rate of Interest.

 

(1)     If prior to the commencement of any Interest Period for a Borrowing of
Eurodollar Rate Loans:

 

(A)     (i) the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Base Eurocurrency Rate or the Eurodollar Rate,
as applicable, for a Loan in the applicable currency or for the applicable
Interest Period; or

 

57

--------------------------------------------------------------------------------

 

 

(B)     (ii) the Administrative Agent is advised by the Requisite Lenders that
the Base Eurocurrency Rate or the Eurodollar Rate, as applicable, for a Loan in
the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period,

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone promptly followed in writing or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (1) any Notice of Conversion/Continuation that requests the conversion of
any Eurodollar Rate Loans to, or continuation of any Eurodollar Rate Loans for
the applicable Interest Period, as the case may be, shall be ineffective and (2)
such Borrowing shall be made as a Borrowing of Base Rate Loans.

 

(2)     Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Requisite Lenders
notify the Administrative Agent (with, in the case of the Requisite Lenders, a
copy to the Borrower) that the Borrower or Requisite Lenders (as applicable)
have determined, that:

 

(A)     adequate and reasonable means do not exist for ascertaining the Base
Eurocurrency Rate for any requested Interest Period, because the LIBOR Screen
Rate is not available or published on a current basis and such circumstances are
unlikely to be temporary; or

 

(B)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Base Eurocurrency Rate or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or

 

(C)     syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
Base Eurocurrency Rate,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
Base Eurocurrency Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar Dollar denominated syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower provided that all Lenders deliver
written notice to the Administrative Agent that they accept such amendment prior
to such time.

 

58

--------------------------------------------------------------------------------

 

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Daily LIBOR Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.50% for purposes of this Agreement.

 

As used above:

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

 

(e)     Illegality. (i) If at any time any Lender determines (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties) that the making, converting, maintaining or continuation of
any Eurodollar Rate Loan has become unlawful or impermissible by compliance by
that Lender with any law, governmental rule, regulation or order of any
Governmental Authority (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful or would result in costs or
penalties), then, and in any such event, such Lender may give notice of that
determination, in writing, to the Borrower and the Administrative Agent, and the
Administrative Agent shall promptly transmit the notice to each other Lender.

 

(ii)     When notice is given by a Lender under Section 5.2(e)(i), (A) the
Borrower’s right to request from such Lender and such Lender’s obligation, if
any, to make Eurodollar Rate Loans shall be immediately suspended, and such
Lender shall make a Base Rate Loan as part of any requested Borrowing of
Eurodollar Rate Loans and (B) if the affected Eurodollar Rate Loans are then
outstanding, the Borrower or shall immediately, or if permitted by applicable
law, no later than the date permitted thereby, upon at least one (1) Business
Day’s prior written notice to the Administrative Agent and the affected Lender,
convert each such Loan into a Base Rate Loan.

 

59

--------------------------------------------------------------------------------

 

 

(iii)     If at any time after a Lender gives notice under Section 5.2(e)(i)
such Lender determines that it may lawfully make Eurodollar Rate Loans, such
Lender shall promptly give notice of that determination, in writing, to the
Borrower and the Administrative Agent, and the Administrative Agent shall
promptly transmit the notice to each other Lender. The Borrower’s right to
request, and such Lender’s obligation, if any, to make Eurodollar Rate Loans
shall thereupon be restored.

 

(iv)     A Lender may at its option may make any Loan (a “Credit Extension”) to
the Borrower by causing any domestic or foreign branch or Affiliate of such
Lender (any “Lending Office”) to make such Credit Extension; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Credit Extension in accordance with the terms of this Agreement. Upon
receipt of such notice, the Borrower shall take all reasonable actions requested
by the Lender to mitigate or avoid such illegality.

 

(f)     Compensation. In addition to all amounts required to be paid by the
Borrower pursuant to Section 5.1 and Article XIII, the Borrower shall compensate
each Lender, upon demand, for all losses, expenses to third parties and
liabilities (including, without limitation, any loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain such Lender’s Eurodollar Rate Loans to the
Borrower but excluding any loss of Applicable Margin on the relevant Loans, any
losses or expenses incurred as the result of such Lender’s gross negligence or
willful misconduct (as determined in a final non-appealable judgment by a court
of competent jurisdiction) and any administrative fees incurred in effecting
such liquidation or reemployment) which that Lender may sustain (i) if for any
reason a Borrowing, conversion into or continuation of Eurodollar Rate Loans
does not occur on a date specified therefor in a Notice of Borrowing or a Notice
of Conversion/Continuation given by the Borrower or in a telephonican electronic
or written request by it for borrowing or conversion/ continuation or a
successive Eurodollar Interest Period does not commence after notice therefor is
given pursuant to Section 5.1(c), including, without limitation, pursuant to
Section 5.2(d), (ii) if for any reason any Eurodollar Rate Loan is prepaid on a
date which is not the last day of the applicable Interest Period (including
pursuant to Section 13.4), (iii) as a consequence of a required conversion of a
Eurodollar Rate Loan to a Base Rate Loan as a result of any of the events
indicated in Section 5.2(d), or (iv) as a consequence of any failure by the
Borrower to repay a Eurodollar Rate Loan when required by the terms of this
Agreement, or (v) as a consequence of an assignment requested by the Borrower
under Section 13.4. The Lender making demand for such compensation shall deliver
to the Borrower concurrently with such demand a written statement in reasonable
detail as to such losses, expenses and liabilities, and this statement shall be
conclusive as to the amount of compensation due to that Lender, absent manifest
error.

 

(g)     Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of, its Eurodollar Lending
Office or Eurodollar Affiliate or its other offices or Affiliates. No Lender
shall be entitled, however, to receive any greater amount under Sections 4.2 or
5.2(f) or Article XIII as a result of the transfer of any such Eurodollar Rate
Loan to any office (other than such Eurodollar Lending Office) or any Affiliate
(other than such Eurodollar Affiliate) than such Lender would have been entitled
to receive immediately prior thereto, unless (i) the transfer occurred at a time
when circumstances giving rise to the claim for such greater amount did not
exist and (ii) such claim would have arisen even if such transfer had not
occurred.

 

60

--------------------------------------------------------------------------------

 

 

(h)     Affiliates Not Obligated. No Eurodollar Affiliate or other Affiliate of
any Lender shall be deemed a party to this Agreement or shall have any liability
or obligation under this Agreement.

 

(i)     Adjusted Eurodollar Rate. Any failure by any Lender to take into account
the Eurodollar Reserve Percentage when calculating interest due on Eurodollar
Rate Loans shall not constitute, whether by course of dealing or otherwise, a
waiver by such Lender of its right to collect such amount for any future period.

 

ARTICLE VI     Article VI

CONDITIONS TO LOANS

 

6.1     Conditions Precedent to the Loans. The obligation of each Lender on the
Funding Date to make any Loan requested to be made by it, shall be subject to
the satisfaction of all of the following conditions precedent:

 

(a)     Documents. The Administrative Agent shall have received, on or before
the Closing Date, this Agreement, the Notes, and, to the extent not otherwise
specifically referenced in this Section 6.1(a), all other Loan Documents and
agreements, documents and instruments described in the List of Closing Documents
attached hereto as Exhibit E and made a part hereof, each duly executed and in
recordable form, where appropriate, and in form and substance satisfactory to
the Administrative Agent; without limiting the foregoing, the Borrower hereby
directs its legal counsel to prepare and deliver to the Agents and the Lenders,
the legal opinions referred to in such List of Closing Documents.

 

(b)     No Legal Impediments. No law, regulation, order, judgment or decree of
any Governmental Authority shall be, and the Administrative Agent shall not have
received any notice that litigation is pending or threatened which is likely to
enjoin, prohibit or restrain the making of the Loans on the Funding Date.

 

(c)     Interim Liabilities and Equity. Except as disclosed to the Arranger and
the Lenders, since December 31, 2014, neither the Borrower nor the Company shall
have (i) entered into any material (as determined in good faith by the
Administrative Agent) commitment or transaction, including, without limitation,
transactions for borrowings and capital expenditures, which are not in the
ordinary course of the Borrower’s business, (ii) declared or paid any dividends
or other distributions other than in the ordinary course of business, (iii)
established compensation or employee benefit plans, or (iv) redeemed or issued
any equity Securities.

 

(d)     No Default. No Event of Default or Potential Event of Default shall have
occurred and be continuing or would result from the making of the Loans.

 

61

--------------------------------------------------------------------------------

 

 

(e)     Representations and Warranties. All of the representations and
warranties contained in Section 7.1 and in any of the other Loan Documents shall
be true and correct in all material respects (or in the case of any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language, true and correct in all respects after
giving effect to such qualification) on and as of the Funding Date.

 

(f)     Fees and Expenses Paid. There shall have been paid to the Administrative
Agent, for the accounts of the Agents and the other Lenders, as applicable, all
invoiced fees due and payable on or before the Closing Date and all expenses due
and payable on or before the Funding Date, including, without limitation,
reasonable, invoiced attorneys’ fees and expenses, and other costs and expenses
incurred in connection with the Loan Documents.

 

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing with respect to a Loan or a Notice of Conversion/Continuation with
respect to any Loan, and each acceptance by the Borrower or of the proceeds of
each Loan made, converted or continued hereunder, shall constitute a
representation and warranty by the Borrower as of the Funding Date in respect of
such Loan and the date of conversion or continuation, that all the conditions
contained in this Section 6.1 have been satisfied or waived in accordance with
Section 14.7.

 

ARTICLE VII     Article VII

REPRESENTATIONS AND WARRANTIES

 

7.1     Representations and Warranties of the Borrower. In order to induce the
Lenders to enter into this Agreement and to make the Loans and the other
financial accommodations to the Borrower described herein, the Borrower hereby
represents and warrants to each Lender that the following statements are true,
correct and complete:

 

(a)     Organization; Powers. (i) The Borrower (A) is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Indiana, (B) is duly qualified to do business and is in good standing under the
laws of each jurisdiction in which failure to be so qualified and in good
standing will have or is reasonably likely to have a Material Adverse Effect,
(C) has filed and maintained effective (unless exempt from the requirements for
filing) a current Business Activity Report with the appropriate Governmental
Authority in each state in which failure to do so would have a Material Adverse
Effect, (D) has all requisite power and authority to own, operate and encumber
its Property and to conduct its business as presently conducted and as proposed
to be conducted in connection with and following the consummation of the
transactions contemplated by this Agreement and (E) is a partnership for federal
income tax purposes.

 

(ii)     The Company (A) is a corporation duly organized, validly existing and
in good standing under the laws of the State of Indiana, (B) is duly authorized
and qualified to do business and is in good standing under the laws of each
jurisdiction in which failure to be so qualified and in good standing will have
or is reasonably likely to have a Material Adverse Effect, and (C) has all
requisite corporate power and authority to own, operate and encumber its
Property and to conduct its business as presently conducted.

 

62

--------------------------------------------------------------------------------

 

 

(iii)     Each General Partner in existence as of the date hereof is (or shall
be at such time as it becomes a General Partner) a duly formed and validly
existing legal entity under the laws of its jurisdiction of formation and has
all powers and all material governmental licenses, authorizations, consents and
approvals required to own its property and assets and carry on its business as
now conducted or as it presently proposes to conduct and has been duly qualified
and is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.

 

(iv)     True, correct and complete copies of the Organizational Documents
identified on Schedule 7.1-A have been delivered to the Administrative Agent,
each of which is in full force and effect, has not been modified or amended
except to the extent set forth indicated therein and, to the best of the
Borrower’s knowledge, there are no defaults under such Organizational Documents
and no events which, with the passage of time or giving of notice or both, would
constitute a default under such Organizational Documents.

 

(v)     Neither the Borrower nor the Company is a “foreign person” within the
meaning of Section 1445 of the Internal Revenue Code.

 

(b)     Authority. (i) The General Partner has the requisite power and authority
to execute, deliver and perform this Agreement on behalf of the Borrower and
each of the other Loan Documents which are required to be executed on behalf of
the Borrower as required by this Agreement. The General Partner is the Person
who has executed this Agreement and such other Loan Documents on behalf of the
Borrower and is the sole general partner of the Borrower.

 

(vi)     The execution, delivery and performance of each of the Loan Documents
which must be executed in connection with this Agreement by the Borrower and to
which the Borrower is a party and the consummation of the transactions
contemplated thereby are within the Borrower’s partnership powers or corporate
powers, have been duly authorized by all necessary partnership or other
applicable action (and, in the case of the General Partner acting on behalf of
the Borrower in connection therewith, all necessary corporate action of such
General Partner) and such authorization has not been rescinded. No other
partnership or corporate action or proceedings on the part of the Borrower or
any General Partner is necessary to consummate such transactions.

 

(vii)     Each of the Loan Documents to which the Borrower is a party has been
duly executed and delivered on behalf of the Borrower and constitutes the
Borrower’s legal, valid and binding obligation, enforceable against the Borrower
in accordance with its terms, except to the extent that the enforcement thereof
or the availability of equitable remedies may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent transfer,
fraudulent conveyance or similar laws now or hereafter in effect relating to or
affecting creditors’ rights generally or by general principles of equity, or by
the discretion of any court in awarding equitable remedies, regardless of
whether such enforcement is considered in a proceeding of equity or at law, is
in full force and effect and all the terms, provisions, agreements and
conditions set forth therein and required to be performed or complied with by
the Company, the Borrower and the Borrower’s Subsidiaries on or before the
Funding Date have been performed or complied with, and no Potential Event of
Default, Event of Default or breach of any covenant by any of the Company, the
Borrower or any Subsidiary of the Borrower exists thereunder.

 

63

--------------------------------------------------------------------------------

 

 

(c)     Subsidiaries; Ownership of Capital Stock and Partnership Interests. (i)
Schedule 7.1-C (as updated pursuant to Section 8.2(a)(iii)) (A) contains a
chart, together with lists, indicating the corporate structure of the Company,
the Borrower, and any other Person in which the Company or the Borrower holds a
direct or indirect partnership, joint venture or other equity interest
indicating the nature of such interest with respect to each Person included in
such diagram as of the date Schedule 7.1-C was last updated; and (B) accurately
sets forth, as of the date Schedule 7.1-C was last updated, (1) the correct
legal name of such Person, and the jurisdiction of its incorporation or
organization and the jurisdictions in which it is qualified to transact business
as a foreign corporation, or otherwise, and (2) the authorized, issued and
outstanding shares or interests of each class of Securities of the Company, the
Borrower and the Subsidiaries of the Borrower and the owners of such shares or
interests (provided, however, that the shareholders of the Company and the
limited partners of the Borrower are not listed thereon). As of the date
Schedule 7.1-C was last updated, none of such issued and outstanding Securities
is subject to any vesting, redemption, or repurchase agreement, and there are no
warrants or options (other than Permitted Securities Options) outstanding with
respect to such Securities, except as noted on Schedule 7.1-C. The outstanding
Capital Stock of the Company is duly authorized, validly issued, fully paid and
nonassessable and the outstanding Securities of the Borrower and its
Subsidiaries are duly authorized and validly issued.

 

(viii)     Except where failure may not have a Material Adverse Effect, each
Subsidiary: (A) is a corporation, limited liability company or partnership, as
indicated on Schedule 7.1-C, duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization, (B) is duly qualified to do business and, if applicable, is in
good standing under the laws of each jurisdiction in which failure to be so
qualified and in good standing would limit its ability to use the courts of such
jurisdiction to enforce Contractual Obligations to which it is a party, and (C)
has all requisite power and authority to own and operate its Property and to
conduct its business as presently conducted and as proposed to be conducted
hereafter.

 

(d)     No Conflict. The execution, delivery and performance of each of the Loan
Documents to which the Borrower is a party do not and will not (i) conflict with
the Organizational Documents of the Borrower or any Subsidiary of the Borrower,
(ii) constitute a tortious interference with any Contractual Obligation of any
Person or conflict with, result in a breach of or constitute (with or without
notice or lapse of time or both) a default under any Requirement of Law or
Contractual Obligation of the Borrower, the General Partner, any Limited
Partner, any Subsidiary of the Borrower, or any general or limited partner of
any Subsidiary of the Borrower, or require termination of any such Contractual
Obligation which may subject the Administrative Agent or any of the other
Lenders to any liability, (iii) result in or require the creation or imposition
of any Lien whatsoever upon any of the Property or assets of the Borrower, the
General Partner, any Limited Partner, any Subsidiary of the Borrower, or any
general partner or limited partner of any Subsidiary of the Borrower, or (iv)
require any approval of shareholders of the Company or any general partner (or
equity holder of any general partner) of any Subsidiary of the Borrower.

 

64

--------------------------------------------------------------------------------

 

 

(e)     Governmental Consents. The execution, delivery and performance of each
of the Loan Documents to which the Borrower is a party do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by any Governmental Authority, except filings, consents or
notices which have been made, obtained or given.

 

(f)     Governmental Regulation. Neither the Borrower nor any General Partner is
subject to regulation under the Federal Power Act, the Interstate Commerce Act,
or the Investment Company Act of 1940, or any other federal or state statute or
regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated by this Agreement.

 

(g)     Financial Position. Complete and accurate copies of the following
financial statements and materials have been delivered to the Administrative
Agent: (i) audited financial statements of the Company and its Subsidiaries for
the fiscal year ended December 31, 2014; and (ii) unaudited financial statements
of the Company and its Subsidiaries and of the Borrower for the fiscal quarter
ended September 30, 2015. All financial statements included in such materials
were prepared in all material respects in conformity with GAAP, except as
otherwise noted therein, and fairly present in all material respects the
respective consolidated financial positions, and the consolidated results of
operations and cash flows for each of the periods covered thereby of the Company
and its Subsidiaries and the Borrower, as applicable, as at the respective dates
thereof. Neither the Borrower nor any of its Subsidiaries has any Contingent
Obligation, contingent liability or liability for any taxes, long-term leases or
commitments, not reflected in its audited financial statements delivered to the
Administrative Agent on or prior to the Closing Date or otherwise disclosed to
the Administrative Agent and the Lenders in writing, which will have or is
reasonably likely to have a Material Adverse Effect.

 

(h)     Indebtedness. Schedule 7.1-H sets forth, as of December 31, 2014, all
Indebtedness for borrowed money of each of the Borrower, the General Partner and
their respective Subsidiaries and, except as set forth on Schedule 7.1-H, there
are no defaults in the payment of principal or interest on any such Indebtedness
and no payments thereunder have been deferred or extended beyond their stated
maturity and there has been no material change in the type or amount of such
Indebtedness (except for the repayment of certain Indebtedness or the incurrence
of any Indebtedness permitted by this Agreement) since December 31, 2014, which,
in the case of Non-Recourse Indebtedness only, will have or is reasonably likely
to have, in any of such cases, a Material Adverse Effect.

 

(i)     Litigation; Adverse Effects. Except as set forth in Schedule 7.1-I, as
of the Closing Date, there is no action, suit, proceeding, Claim, investigation
or arbitration before or by any Governmental Authority or private arbitrator
pending or, to the knowledge of the Borrower, threatened against the Company,
the Borrower, or any of their respective Subsidiaries, or any Property of any of
them (i) challenging the validity or the enforceability of any of the Loan
Documents, (ii) which will or is reasonably likely to result in a loss in excess
of $30,000,000, or (iii) under the Racketeering Influenced and Corrupt
Organizations Act or any similar federal or state statute where such Person is a
defendant in a criminal indictment that provides for the forfeiture of assets to
any Governmental Authority as a potential criminal penalty. There is no material
loss contingency within the meaning of GAAP which has not been reflected in the
consolidated financial statements of the Company and the Borrower. None of the
Company, any General Partner, the Borrower, or any Subsidiary of the Borrower is
(A) in violation of any applicable Requirements of Law which violation will have
or is reasonably likely to have a Material Adverse Effect, or (B) subject to or
in default with respect to any final judgment, writ, injunction, restraining
order or order of any nature, decree, rule or regulation of any court or
Governmental Authority which will have or is reasonably likely to have a
Material Adverse Effect.

 

65

--------------------------------------------------------------------------------

 

 

(j)     No Material Adverse Effect. Since December 31, 20142019, there has
occurred no event which has had or is reasonably likely to have a Material
Adverse Effect.

 

(k)     Tax Examinations. The IRS has examined (or is foreclosed from examining
by applicable statutes) the federal income tax returns of any of the Company’s,
the Borrower’s or its Subsidiaries’ predecessors in interest with respect to the
Projects for all tax periods prior to and including the taxable year ending
December 31, 2009 and the appropriate state Governmental Authority in each state
in which the Company’s, the Borrower’s or its Subsidiaries’ predecessors in
interest with respect to the Projects were required to file state income tax
returns has examined (or is foreclosed from examining by applicable statutes)
the state income tax returns of any of such Persons with respect to the Projects
for all tax periods prior to and including the taxable year ending December 31,
2009. All deficiencies which have been asserted against such Persons as a result
of any federal, state, local or foreign tax examination for each taxable year in
respect of which an examination has been conducted have been fully paid or
finally settled or are being contested in good faith, and no issue has been
raised in any such examination which, by application of similar principles,
reasonably can be expected to result in assertion of a material deficiency for
any other year not so examined which has not been reserved for in the financial
statements of such Persons to the extent, if any, required by GAAP. No such
Person has taken any reporting positions for which it does not have a reasonable
basis nor anticipates any further material tax liability with respect to the
years which have not been closed pursuant to applicable law.

 

(l)     Payment of Taxes. All tax returns, reports and similar statements or
filings of each of the Persons described in Section 7.1(k), the Company, the
Borrower and its Subsidiaries required to be filed have been timely filed, and,
except for Customary Permitted Liens, all taxes, assessments, fees and other
charges of Governmental Authorities thereupon and upon or relating to their
respective Properties, assets, receipts, sales, use, payroll, employment,
income, licenses and franchises which are shown in such returns or reports to be
due and payable have been paid, except to the extent (i) such taxes,
assessments, fees and other charges of Governmental Authorities are being
contested in good faith by an appropriate proceeding diligently pursued as
permitted by the terms of Section 9.4 and (ii) such taxes, assessments, fees and
other charges of Governmental Authorities pertain to Property of the Borrower or
any of its Subsidiaries and the non-payment of the amounts thereof would not,
individually or in the aggregate, result in a Material Adverse Effect. All other
taxes (including, without limitation, real estate taxes), assessments, fees and
other governmental charges upon or relating to the respective Properties of the
Borrower and its Subsidiaries which are due and payable have been paid, except
for Customary Permitted Liens and except to the extent described in clauses (i)
and (ii) hereinabove. The Borrower has no knowledge of any proposed tax
assessment against the Borrower, any of its Subsidiaries, or any of the Projects
that will have or is reasonably likely to have a Material Adverse Effect.

 

66

--------------------------------------------------------------------------------

 

 

(m)     Performance. Neither the Company, the Borrower nor any of their
Affiliates has received any notice, citation or allegation, nor has actual
knowledge, that (i) it is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Contractual Obligation applicable to it, (ii) any of its Properties is in
violation of any Requirements of Law or (iii) any condition exists which, with
the giving of notice or the lapse of time or both, would constitute a default
with respect to any such Contractual Obligation, in each case, except where such
default or defaults, if any, will not have or is not reasonably likely to have a
Material Adverse Effect.

 

(n)     Disclosure. The representations and warranties of the Borrower contained
in the Loan Documents, and all certificates and other documents delivered to the
Administrative Agent pursuant to the terms thereof, do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained herein or therein, in light of the
circumstances under which they were made, not materially misleading. The
Borrower has not intentionally withheld any fact from the Administrative Agent,
the Arranger, the Co-Agents or the other Lenders in regard to any matter which
will have or is reasonably likely to have a Material Adverse Effect.
Notwithstanding the foregoing, the Lenders acknowledge that the Borrower shall
not have liability under this clause (n) with respect to its projections of
future events.

 

(o)     Requirements of Law. The Borrower and each of its Subsidiaries is in
compliance with all Requirements of Law applicable to it and its respective
businesses and Properties, in each case where the failure to so comply
individually or in the aggregate will have or is reasonably likely to have a
Material Adverse Effect.

 

(p)     Environmental Matters.

 

(i)     Except as disclosed on Schedule 7.1-P and except where failure is not
reasonably likely to have a Material Adverse Effect:

 

(A)     the operations of the Borrower, each of its Subsidiaries, and their
respective Properties comply with all applicable Environmental, Health or Safety
Requirements of Law;

 

(B)     the Borrower and each of its Subsidiaries havehas obtained all material
environmental, health and safety Permits necessary for their respective
operations, and all such Permits are in good standing and the holder of each
such Permit is currently in compliance with all terms and conditions of such
Permits;

 

(C)     none of the Borrower or any of its Subsidiaries or any of their
respective present or past Property or operations are subject to or are the
subject of any investigation, judicial or administrative proceeding, order,
judgment, decree, dispute, negotiations, agreement or settlement by any
Governmental Authority respecting (I) any Environmental, Health or Safety
Requirements of Law, (II) any Remedial Action, (III) any Claims or Liabilities
and Costs arising from the Release or threatened Release of a Contaminant into
the environment, or (IV) any violation of or liability under any Environmental,
Health or Safety Requirement of Law;

 

67

--------------------------------------------------------------------------------

 

 

(D)     none ofneither Borrower ornor any of its Subsidiaries has filed any
notice under any applicable Requirement of Law (I) reporting a Release of a
Contaminant; (II) indicating past or present treatment, storage or disposal of a
hazardous waste, as that term is defined under 40 C.F.R. Part 261 or any state
equivalent; or (III) reporting a violation of any applicable Environmental,
Health or Safety Requirement of Law;

 

(E)     none of the Borrower’s or any of its Subsidiaries’ present or past
Property is listed or proposed for listing on the National Priorities List
(“NPL”) pursuant to CERCLA or on the Comprehensive Environmental Response
Compensation Liability Information System List (“CERCLIS”) or any similar state
list of sites requiring Remedial Action;

 

(F)     neither the Borrower nor any of its Subsidiaries has sent or directly
arranged for the transport of any waste to any site listed or proposed for
listing on the NPL, CERCLIS or any similar state list;

 

(G)     to the best of Borrower’s knowledge, there is not now, and to Borrower’s
knowledge there has never been on or in any Project (I) any treatment,
recycling, storage or disposal of any hazardous waste, as that term is defined
under 40 C.F.R. Part 261 or any state equivalent; (II) any landfill, waste pile,
or surface impoundment; (III) any underground storage tanks the presence or use
of which is or, to Borrower’s knowledge, has been in violation of applicable
Environmental, Health or Safety Requirements of Law, (IV) any
asbestos-containing material which such Person has any reason to believe could
subject such Person or its Property to Liabilities and Costs arising out of or
relating to environmental, health or safety matters that would result in a
Material Adverse Effect; or (V) any polychlorinated biphenyls (PCB) used in
hydraulic oils, electrical transformers or other Equipment, in all cases, which
such Person has any reason to believe could subject such Person or its Property
to Liabilities and Costs arising out of or relating to environmental, health or
safety matters;

 

(H)     neither the Borrower nor any of its Subsidiaries has received any notice
or Claim to the effect that any of such Persons is or may be liable to any
Person as a result of the Release or threatened Release of a Contaminant into
the environment;

 

(I)     neither the Borrower nor any of its Subsidiaries or has any contingent
liability in connection with any Release or threatened Release of any
Contaminants into the environment;

 

68

--------------------------------------------------------------------------------

 

 

(J)     no Environmental Lien has attached to any Property of the Borrower or
any Subsidiary of the Borrower;

 

(K)     no Property of the Borrower or any Subsidiary of the Borrower is subject
to any Environmental Property Transfer Act, or to the extent such acts are
applicable to any such Property, the Borrower and/or such Subsidiary whose
Property is subject thereto has fully complied with the requirements of such
acts; and

 

(L)     neither the Borrower nor any of its Subsidiaries owns or operates, or,
to Borrower’s knowledge has ever owned or operated, any underground storage
tank, the presence or use of which is or has been in violation of applicable
Environmental, Health or Safety Requirements of Law, at any Project.

 

(ii)     the Borrower and each of its Subsidiaries are conducting and will
continue to conduct their respective businesses and operations and maintain each
Project in compliance in all material respects with applicable Environmental,
Health or Safety Requirements of Law and no such Person has been, and no such
Person has any reason to believe that it or any Project will be, subject to
Liabilities and Costs arising out of or relating to environmental, health or
safety matters that would result in a Material Adverse Effect.

 

(q)     ERISA. (i)     Neither the Borrower nor any ERISA Affiliate maintains or
contributes to any Plan or Multiemployer Plan other than those listed on
Schedule 7.1-Q hereto. Each such Plan which is intended to be qualified under
Section 401(a) of the Internal Revenue Code as currently in effect has been
determined by the IRS to be so qualified, and each trust related to any such
Plan has been determined to be exempt from federal income tax under Section
501(a) of the Internal Revenue Code as currently in effect. Except as disclosed
in Schedule 7.1-Q, neither the Borrower nor any of its ERISA Affiliates
maintains or contributes to any employee welfare benefit plan within the meaning
of Section 3(1) of ERISA which provides benefits to employees after termination
of employment other than as required by Section 601 of ERISA. The Borrower and
each of its ERISA Affiliates is in compliance in all material respects with the
responsibilities, obligations and duties imposed on it by ERISA, the Internal
Revenue Code and regulations promulgated thereunder with respect to all Plans.
No Plan has incurred any accumulated funding deficiency (as defined in Sections
302(a)(2) of ERISA and 412(a) of the Internal Revenue Code) whether or not
waived. Neither the Borrower nor any ERISA Affiliate nor any fiduciary of any
Plan which is not a Multiemployer Plan (i) has engaged in a nonexempt prohibited
transaction described in Sections 406 of ERISA or 4975 of the Internal Revenue
Code or (ii) has taken or failed to take any action which would constitute or
result in an ERISA Termination Event. Neither the Borrower nor any ERISA
Affiliate is subject to any liability under Sections 4063, 4064, 4069, 4204 or
4212(c) of ERISA. Neither the Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. Schedule B to the most recent annual report filed with the IRS with
respect to each Plan and furnished to the Administrative Agent is complete and
accurate in all material respects. Since the date of each such Schedule B, there
has been no material adverse change in the funding status or financial condition
of the Plan relating to such Schedule B. Neither the Borrower nor any ERISA
Affiliate has (i) failed to make a required contribution or payment to a
Multiemployer Plan or (ii) made a complete or partial withdrawal under Sections
4203 or 4205 of ERISA from a Multiemployer Plan. Neither the Borrower nor any
ERISA Affiliate has failed to make a required installment or any other required
payment under Section 412 of the Internal Revenue Code on or before the due date
for such installment or other payment. Neither the Borrower nor any ERISA
Affiliate is required to provide security to a Plan under Section 401(a)(29) of
the Internal Revenue Code due to a Plan amendment that results in an increase in
current liability for the plan year. Except as disclosed on Schedule 7.1-Q,
neither the Borrower nor any of its ERISA Affiliates has, by reason of the
transactions contemplated hereby, any obligation to make any payment to any
employee pursuant to any Plan or existing contract or arrangement.

 

69

--------------------------------------------------------------------------------

 

 

(ii)     The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans.

 

(r)     Securities Activities. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.

 

(s)     Solvency. After giving effect to the Loans to be made on the Funding
Date and the disbursement of the proceeds of such Loans pursuant to the
Borrower’s instructions, the Borrower is Solvent.

 

(t)     Insurance. Schedule 7.1-T accurately sets forth as of the Closing Date
all insurance policies and programs currently in effect with respect to the
respective Property and assets and business of the Borrower and its
Subsidiaries, specifying for each such policy and program, (i) the amount
thereof, (ii) the risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, and (v) the expiration date thereof. Such insurance policies and
programs are currently in full force and effect, in compliance with the
requirements of Section 9.5 hereof and, together with payment by the insured of
scheduled deductible payments, are in amounts sufficient to cover the
replacement value of the respective Property and assets of the Borrower and/or
its Subsidiaries.

 

(u)     REIT Status. The Company qualifies as a REIT under the Internal Revenue
Code.

 

(v)     Ownership of Projects, Minority Holdings and Property. Ownership of
substantially all wholly-owned Projects, Minority Holdings and other Property of
the Consolidated Businesses is held by the Borrower and its Subsidiaries and is
not held directly by the General Partner.

 

(w)     Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents, with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and, employees and
directors, and to the knowledge of the Borrower, its directors and agents and
Affiliates, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) Borrower, any Subsidiary, or to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent or
Affiliate of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing (directly or indirectly), use of proceeds or
other transaction contemplated by this Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

 

70

--------------------------------------------------------------------------------

 

 

(x)     Affected Financial Institutions. The Borrower is not an Affected
Financial Institution.

 

(y)     Perfection and Priority of Security Interests. The Collateral Documents
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a valid (subject to (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (b) any filings, notices and registrations and
other perfection requirements necessary to create or perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties (which
filings or recordings shall be made to the extent required by any Collateral
Document) and (c) with respect to enforceability under non-U.S. laws, the effect
of non-U.S. laws, rules and regulations as they relate to pledges, if any, of
Equity Interests in Foreign Subsidiaries and intercompany Indebtedness owed by
Foreign Subsidiaries) and (i) when all appropriate filings, notices or
recordings are made in the appropriate offices, corporate records or with the
appropriate Persons as may be required under applicable laws and/or any
Collateral Document (which filings, notices or recordings shall be made to the
extent required by any Collateral Document) and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Collateral Document), perfected first priority security interest
in the Collateral, securing the payment of the Secured Obligations, subject to
the Customary Permitted Liens and other Liens permitted under Section 10.2. The
Loan Parties are the owners of the Collateral free and clear of any Lien, except
for Customary Permitted Liens and the liens and security interests created under
the Loan Documents and permitted under Section 10.2.

 

(z)     COVID-19 Programs. The Borrower has determined in good faith in
consultation with its counsel that it is eligible to participate in all COVID
19-related government-sponsored relief programs that the Borrower currently
participates in, if any, and has taken into consideration in making such
determination all governmental rules, regulations and guidelines related to all
such programs.

 

71

--------------------------------------------------------------------------------

 

 

ARTICLE VIII     Article VIII

REPORTING COVENANTS

 

The Borrower covenants and agrees that so long as any Commitments or any Loans
are outstanding and thereafter until payment in full of all of the Obligations
(other than indemnities pursuant to Section 14.3 not yet due), unless the
Requisite Lenders shall otherwise give prior written consent thereto:

8.1     Borrower Accounting Practices. The Borrower shall maintain, and cause
each of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit preparation
of consolidated and consolidating financial statements in conformity with GAAP
as in effect from time to time, and each of the financial statements and reports
described below shall be prepared from such system and records and in form
reasonably satisfactory to the Administrative Agent.

 

8.2     Financial Reports. The Borrower shall deliver or cause to be delivered
to the Administrative Agent:

 

(a)     Quarterly Reports.

 

(i)     Borrower Quarterly Financial Reports. As soon as practicable, and in any
event within fiftyforty-five (5045) days after the end of each fiscal quarter in
each Fiscal Year (other than the last fiscal quarter in each Fiscal Year), a
consolidated balance sheet of the Borrower and the related consolidated
statements of income and cash flow of the Borrower (to be prepared and delivered
quarterly in conjunction with the other reports delivered hereunder at the end
of each fiscal quarter) for each such fiscal quarter, in each case in form and
substance satisfactory to the Administrative Agent and, in comparative form, the
corresponding figures for the corresponding periods of the previous Fiscal Year,
certified by an Authorized Financial Officer of the Borrower as fairly
presenting the consolidated and consolidating financial position of the Borrower
as of the dates indicated and the results of their operations and cash flow for
the months indicated in accordance with GAAP, subject to normal quarterly
adjustments.

 

(ii)     Company Quarterly Financial Reports. As soon as practicable, and in any
event within fiftyforty-five (5045) days after the end of each fiscal quarter in
each Fiscal Year (other than the last fiscal quarter in each Fiscal Year), the
Financial Statements of the Company, the Borrower and its Subsidiaries on Form
10-Q as at the end of such period and a report setting forth in comparative form
the corresponding figures for the corresponding period of the previous Fiscal
Year, certified by an Authorized Financial Officer of the Company as fairly
presenting the consolidated and consolidating financial position of the Company,
the Borrower and its Subsidiaries as at the date indicated and the results of
their operations and cash flow for the period indicated in accordance with GAAP,
subject to normal adjustments.

 

72

--------------------------------------------------------------------------------

 

 

(iii)     Quarterly Compliance Certificates. Together with each delivery of any
quarterly report pursuant to paragraphparagraphs (a)(i) and (ii) of this Section
8.2, the Borrower shall deliver Officer’s Certificates, substantially in the
form of Exhibit F attached hereto of the Borrower and the Company (the
“Quarterly Compliance Certificates”), signed by the Borrower’s and the Company’s
respective Authorized Financial Officers representing and certifying (1) that
the Authorized Financial Officer signatory thereto has reviewed the terms of the
Loan Documents, and has made, or caused to be made under his/her supervision, a
review in reasonable detail of the transactions and consolidated and
consolidating financial condition of the Company, the Borrower and its
Subsidiaries, during the fiscal quarter covered by such reports, that such
review has not disclosed the existence during or at the end of such fiscal
quarter, and that such officer does not have knowledge of the existence as at
the date of such Officer’s Certificate, of any condition or event which
constitutes an Event of Default or Potential Event of Default or mandatory
prepayment eventMandatory Prepayment Event, or, if any such condition or event
existed or exists, and specifying the nature and period of existence thereof and
what action the General Partner and/or the Borrower or any of its Subsidiaries
has taken, is taking and proposes to take with respect thereto, (2) the
calculations (with such specificity as the Administrative Agent may reasonably
request) for the period then ended which demonstrate compliance with the
covenants and financial ratios set forth in Articles IX and X (and, during the
Covenant Waiver Period, reasonably detailed calculations of the financial
covenants contained in Sections 10.1(a)(i), 10.1(a)(ii) and 10.12(e) (in each
case calculated pursuant to such provisions as to be in effect after the
Covenant Waiver Period)) and, when applicable, that no Event of Default
described in Section 11.1 exists, (3) a schedule of the Borrower’s outstanding
Indebtedness, including the amount, maturity, interest rate and amortization
requirements, as well as such other information regarding such Indebtedness as
may be reasonably requested by the Administrative Agent, (4) a schedule of
Combined EBITDA, (5) a schedule of Unencumbered Combined EBITDA, (6) a schedule
of Mall EBITDA, (7) a schedule of Strip Center EBITDA, (8) calculations, in the
form of Exhibit G attached hereto, evidencing compliance with each of the
financial covenants set forth in Article X hereof and, if applicable, (9) an
updated Schedule 7.1-C.

 

(b)     Annual Reports.

 

(i)     Borrower Financial Statements. As soon as practicable, and in any event
within ninety-fiveninety (9590) days after the end of each Fiscal Year, (i) the
Financial Statements of the Borrower and its Subsidiaries as at the end of such
Fiscal Year and, (ii) a report with respect thereto of Ernst & Young, LLP or
other independent certified public accountants acceptable to the Administrative
Agent, which report shall be without a “going concern” or like qualification or
exception or a qualification or exception as to the scope of such audit and
shall state that such financial statements fairly present the consolidated and
consolidating financial position of each of the Borrower and its Subsidiaries as
at the dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which Ernst & Young, LLP or any such other
independent certified public accountants, if applicable, shall concur and which
shall have been disclosed in the notes to the financial statements), and (iii)
in the event that the report referred to in clause (ii) above is qualified, a
copy of the management letter or any similar report delivered to the General
Partner or to any officer or employee thereof by such independent certified
public accountants in connection with such financial statements (which letter or
report shall be subject to the confidentiality limitations set forth herein).
The Administrative Agent and each Lender (through the Administrative Agent) may,
with the consent of the Borrower (which consent shall not be unreasonably
withheld), communicate directly with such accountants, with any such
communication to occur together with a representative of the Borrower, at the
expense of the Administrative Agent (or the Lender requesting such
communication), upon reasonable notice and at reasonable times during normal
business hours.

 

73

--------------------------------------------------------------------------------

 

 

(ii)     Company Financial Statements. As soon as practicable, and in any event
within ninety-fiveninety (9590) days after the end of each Fiscal Year, (i) the
Financial Statements of the Company and its Subsidiaries on Form 10-K as at the
end of such Fiscal Year and a report setting forth in comparative form the
corresponding figures from the consolidated Financial Statements of the Company
and its Subsidiaries for the prior Fiscal Year and; (ii) a report with respect
thereto of Ernst & Young LLP or other independent certified public accountants
acceptable to the Administrative Agent, which report shall be without a “going
concern” or like qualification or exception or a qualification or exception as
to the scope of such audit and shall state that such financial statements fairly
present the consolidated and consolidating financial position of each of the
Company and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
Ernst & Young LLP or any such other independent certified public accountants, if
applicable, shall concur and which shall have been disclosed in the notes to the
financial statements)(which report shall be subject to the confidentiality
limitations set forth herein); and (iii) in the event that the report referred
to in clause (ii) above is qualified, a copy of the management letter or any
similar report delivered to the Company or to any officer or employee thereof by
such independent certified public accountants in connection with such financial
statements. The Administrative Agent and each Lender (through the Administrative
Agent) may, with the consent of the Company (which consent shall not be
unreasonably withheld), communicate directly with such accountants, with any
such communication to occur together with a representative of the Company, at
the expense of the Administrative Agent (or the Lender requesting such
communication), upon reasonable notice and at reasonable times during normal
business hours.

 

(iii)     Annual Compliance Certificates. Together with each delivery of any
annual report pursuant to clauses (i) and (ii) of this Section 8.2(b), the
Borrower shall deliver Officer’s Certificates of the Borrower and the Company
(the “Annual Compliance Certificates” and, collectively with the Quarterly
Compliance Certificates, the “Compliance Certificates”), signed by the
Borrower’s and the Company’s respective Authorized Financial Officers,
representing and certifying that (1) the officer signatory thereto has reviewed
the terms of the Loan Documents, and has made, or caused to be made under
his/her supervision, a review in reasonable detail of the transactions and
consolidated and consolidating financial condition of the General Partner, the
Borrower and its Subsidiaries, during the accounting period covered by such
reports, that such review has not disclosed the existence during or at the end
of such accounting period, and that such officer does not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event which constitutes an Event of Default or Potential Event of Default or
mandatory prepayment eventMandatory Prepayment Event, or, if any such condition
or event existed or exists, and specifying the nature and period of existence
thereof and what action the General Partner and/or the Borrower or any of its
Subsidiaries has taken, is taking and proposes to take with respect thereto, (2)
the calculations (with such specificity as the Administrative Agent may
reasonably request) for the period then ended which demonstrate compliance with
the covenants and financial ratios set forth in Articles IX and X (and, during
the Covenant Waiver Period, reasonably detailed calculations of the financial
covenants contained in Sections 10.1(a)(i), 10.1(a)(ii) and 10.12(e) (in each
case calculated pursuant to such provisions as to be in effect after the
Covenant Waiver Period)) and, when applicable, that no Event of Default
described in Section 11.1 exists, (3) a schedule of the Borrower’s outstanding
Indebtedness including the amount, maturity, interest rate and amortization
requirements, as well as such other information regarding such Indebtedness as
may be reasonably requested by the Administrative Agent, (4) a schedule of
Combined EBITDA, (5) a schedule of Unencumbered Combined EBITDA, (6) a schedule
of Mall EBITDA, (7) a schedule of Strip Center EBITDA, (8) calculations, in the
form of Exhibit G attached hereto, evidencing compliance with each of the
financial covenants set forth in Article X hereof, and (9) a schedule of the
estimated taxable income of the Borrower for such fiscal year.

 

74

--------------------------------------------------------------------------------

 

 

(iv)     Tenant Bankruptcy Reports. As soon as practicable, and in any event
within ninety-fiveninety (9590) days after the end of each Fiscal Year, the
Borrower shall deliver a written report, in form reasonably satisfactory to the
Administrative Agent, of all bankruptcy proceedings filed by or against any
tenant of any of the Projects, which tenant occupies 3% or more of the gross
leasable area in the Projects in the aggregate.

 

Documents required to be delivered pursuant to Section 8.2(a)(i) or (ii) or
Section 8.2(b)(i) or (ii) (to the extent any such documents are included in
materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 8.10; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

75

--------------------------------------------------------------------------------

 

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers, and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
confidential information, they shall be treated as set forth in Section 14.20);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

 

8.3     Events of Default. Promptly upon the Borrower obtaining knowledge (a) of
any condition or event which constitutes an Event of Default or Potential Event
of Default, or becoming aware that any Lender or the Administrative Agent has
given any notice to the Borrower with respect to a claimed Event of Default or
Potential Event of Default under this Agreement; (b) that any Person has given
any notice to the Borrower or any Subsidiary of the Borrower or taken any other
action with respect to a claimed default or event or condition of the type
referred to in Section 11.1(e); or (c) of any condition or event which has or is
reasonably likely to have a Material Adverse Effect, the Borrower shall deliver
to the Administrative Agent and the Lenders an Officer’s Certificate specifying
(i) the nature and period of existence of any such claimed default, Event of
Default, Potential Event of Default, condition or event, (ii) the notice given
or action taken by such Person in connection therewith, and (iii) what action
the Borrower has taken, is taking and proposes to take with respect thereto.

 

8.4     Lawsuits. Promptly upon the Borrower’s obtaining knowledge of the
institution of, or written threat of, any action, suit, proceeding, governmental
investigation or arbitration against or affecting the Borrower or any of its
Subsidiaries not previously disclosed pursuant to Section 7.1(i), which action,
suit, proceeding, governmental investigation or arbitration exposes, or in the
case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
expose, in the Borrower’s reasonable judgment, the Borrower or any of its
Subsidiaries to liability in an amount aggregating $15,000,00025,000,000 or more
and is not covered by Borrower’s insurance, the Borrower shall give written
notice thereof to the Administrative Agent and provide such other information as
may be reasonably available to enable each Lender and the Administrative Agent
and its counsel to evaluate such matters.

 

8.5     ERISA Notices. The Borrower shall deliver or cause to be delivered to
the Administrative Agent, at the Borrower’s expense, the following information
and notices as soon as reasonably possible, and in any event:

 

76

--------------------------------------------------------------------------------

 

 

(a)     within fifteen (15) Business Days after the Borrower or any ERISA
Affiliate knows or has reason to know that an ERISA Termination Event has
occurred, a written statement of the chief financial officer of the Borrower
describing such ERISA Termination Event and the action, if any, which the
Borrower or any ERISA Affiliate has taken, is taking or proposes to take with
respect thereto, and when known, any action taken or threatened by the IRS, DOL
or PBGC with respect thereto;

 

(b)     within fifteen (15) Business Days after the Borrower or any ERISA
Affiliate knows or has reason to know that a prohibited transaction (defined in
Sections 406 of ERISA and Section 4975 of the Internal Revenue Code) has
occurred, a statement of the chief financial officer of the Borrower describing
such transaction and the action which the Borrower or any ERISA Affiliate has
taken, is taking or proposes to take with respect thereto;

 

(c)     within fifteen (15) Business Days after the filing of the same with the
DOL, IRS or PBGC, copies of each annual report (form 5500 series), including
Schedule B thereto, filed with respect to each Plan;

 

(d)     within fifteen (15) Business Days after receipt by the Borrower or any
ERISA Affiliate of each actuarial report for any Plan or Multiemployer Plan and
each annual report for any Multiemployer Plan, copies of each such report;

 

(e)     within fifteen (15) Business Days after the filing of the same with the
IRS, a copy of each funding waiver request filed with respect to any Plan and
all communications received by the Borrower or any ERISA Affiliate with respect
to such request;

 

(f)     within fifteen (15) Business Days after the occurrence of any material
increase in the benefits of any existing Plan or Multiemployer Plan or the
establishment of any new Plan or the commencement of contributions to any Plan
or Multiemployer Plan to which the Borrower or any ERISA Affiliate was not
previously contributing, notification of such increase, establishment or
commencement;

 

(g)     within fifteen (15) Business Days after the Borrower or any ERISA
Affiliate receives notice of the PBGC’s intention to terminate a Plan or to have
a trustee appointed to administer a Plan, copies of each such notice;

 

(h)     within fifteen (15) Business Days after the Borrower or any of its
Subsidiaries receives notice of any unfavorable determination letter from the
IRS regarding the qualification of a Plan under Section 401(a) of the Internal
Revenue Code, copies of each such letter;

 

(i)     within fifteen (15) Business Days after the Borrower or any ERISA
Affiliate receives notice from a Multiemployer Plan regarding the imposition of
withdrawal liability, copies of each such notice;

 

(j)     within fifteen (15) Business Days after the Borrower or any ERISA
Affiliate fails to make a required installment or any other required payment
under Section 412 of the Internal Revenue Code on or before the due date for
such installment or payment, a notification of such failure; and

 

77

--------------------------------------------------------------------------------

 

 

(k)     within fifteen (15) Business Days after the Borrower or any ERISA
Affiliate knows or has reason to know (i) a Multiemployer Plan has been
terminated, (ii) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (iii) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, notification of such termination, intention to terminate, or
institution of proceedings.

 

For purposes of this Section 8.5, the Borrower and any ERISA Affiliate shall be
deemed to know all facts known by the “Administrator” of any Plan of which the
Borrower or any ERISA Affiliate is the plan sponsor.

 

8.6     Environmental Notices. The Borrower shall notify the Administrative
Agent in writing, promptly upon any representative of the Borrower or other
employee of the Borrower responsible for the environmental matters at any
Property of the Borrower learning thereof, of any of the following (together
with any material documents and correspondence received or sent in connection
therewith):

 

(a)     notice or claim to the effect that the Borrower or any of its
Subsidiaries is or may be liable to any Person as a result of the Release or
threatened Release of any Contaminant into the environment, if such liability
would result in a Material Adverse Effect;

 

(b)     notice that the Borrower or any of its Subsidiaries is subject to
investigation by any Governmental Authority evaluating whether any Remedial
Action is needed to respond to the Release or threatened Release of any
Contaminant into the environment which is reasonably likely to result in a
Material Adverse Effect;

 

(c)     notice that any Property of the Borrower or any of its Subsidiaries is
subject to an Environmental Lien if the claim to which such Environmental Lien
relates would result in a Material Adverse Effect;

 

(d)     notice of violation by the Borrower or any of its Subsidiaries of any
Environmental, Health or Safety Requirement of Law which is reasonably likely to
result in a Material Adverse Effect;

 

(e)     any condition which might reasonably result in a violation by the
Borrower or any Subsidiary of the Borrower of any Environmental, Health or
Safety Requirement of Law, which violation would result in a Material Adverse
Effect;

 

(f)     commencement of or written notice of intent to commence any judicial or
administrative proceeding alleging a violation by the Borrower or any of its
Subsidiaries of any Environmental, Health or Safety Requirement of Law, which
would result in a Material Adverse Effect;

 

(g)     new or proposed changes to any existing Environmental, Health or Safety
Requirement of Law that could result in a Material Adverse Effect; or

 

(h)     any proposed acquisition of stock, assets, real estate, or leasing of
Property, or any other action by the Borrower or any of its Subsidiaries that
could subject the Borrower or any of its Subsidiaries to environmental, health
or safety Liabilities and Costs which could result in a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------

 

 

8.7     Labor Matters. The Borrower shall notify the Administrative Agent in
writing, promptly upon the Borrower’s learning thereof, of any labor dispute to
which the Borrower or any of its Subsidiaries may become a party (including,
without limitation, any strikes, lockouts or other disputes relating to any
Property of such Persons’ and other facilities) which is reasonably likely to
result in a Material Adverse Effect.

 

8.8     Notices of Asset Sales and/or Acquisitions. The Borrower shall deliver
to the Administrative Agent and the Lenders written notice of each of the
following upon the occurrence thereof: (a) a sale, transfer or other disposition
of assets, in a single transaction or series of related transactions, for
consideration in excess of $500,000,000, (b) an acquisition of assets, in a
single transaction or series of related transactions, for consideration in
excess of $500,000,000, and (c) the grant of a Lien with respect to assets, in a
single transaction or series of related transactions, in connection with
Indebtedness aggregating an amount in excess of $500,000,000.

 

8.9     Tenant Notifications. The Borrower shall promptly notify the
Administrative Agent upon obtaining knowledge of the bankruptcy or cessation of
operations of any tenant to which greater than 5% of the Borrower’s share of
consolidated minimum rent is attributable.

 

8.10     Other Reports. The Borrower shall deliver or cause to be delivered to
the Administrative Agent and the other Lenders to the extent not publicly
available electronically at www.sec.gov or
www.wpglimcher.comwww.washingtonprime.com (or successor web sites thereto),
copies of all financial statements, reports, notices and other materials, if
any, sent or made available generally by any General Partner and/or the Borrower
to its respective Securities holders or filed with the Commission, all press
releases made available generally by any General Partner and/or the Borrower or
any of its Subsidiaries to the public concerning material developments in the
business of any General Partner, the Borrower or any such Subsidiary and all
notifications received by the General Partner, the Borrower or its Subsidiaries
pursuant to the Securities Exchange Act and the rules promulgated thereunder.

 

8.11     Other Information. (a) Promptly upon receiving a request therefor from
the Administrative Agent or anythe Arranger, the Borrower shall prepare and
deliver to the Administrative Agent and the other Lenders such other information
with respect to any General Partner, the Borrower, or any of its Subsidiaries,
as from time to time may be reasonably requested by the Administrative Agent,
anythe Arranger or any Lender.

 

(b)     Promptly following any request therefor, the Borrower shall provide
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation.

 

8.12     Monthly Reports. For each fiscal month during the period from and after
the Amendment Effective Date until the Covenant Compliance Date, the Borrower
shall deliver or cause to be delivered to the Administrative Agent within seven
(7) Business Days after the end of each month, an Officer’s Certificate of an
Authorized Financial Officer of the Borrower in the form of Exhibit M (the
“Monthly Report”) setting forth reasonably detailed calculations required to
establish whether the Borrower was in compliance with the financial covenant set
forth in Section 10.12(h) and certifying whether such officer has knowledge of
any condition or event which constitutes an Event of Default or Potential Event
of Default and, if any such condition or event exists, specifying the details
thereof and any action taken or proposed to be taken with respect thereto.

 

79

--------------------------------------------------------------------------------

 

 

ARTICLE IX     Article IX

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Commitments or Loans are
outstanding and thereafter until payment in full of all of the Obligations
(other than indemnities pursuant to Section 14.3 not yet due), unless the
Requisite Lenders shall otherwise give prior written consent:

9.1     Existence, Etc. The Borrower shall, and shall cause each of its
Subsidiaries to, at all times maintain its corporate existence or existence as a
limited partnership or joint venture, as applicable, and preserve and keep, or
cause to be preserved and kept, in full force and effect its rights and
franchises material to its businesses, except where the loss or termination of
such rights and franchises is not likely to have a Material Adverse Effect. The
Borrower shall at all times remain organized under the laws of the United
States.

 

 

9.2     Powers; Conduct of Business. The Borrower shall remain qualified, and
shall cause each of its Subsidiaries to qualify and remain qualified, to do
business and maintain its good standing in each jurisdiction in which the nature
of its business and the ownership of its Property requires it to be so qualified
and in good standing, except where the failure to remain so qualified is not
likely to have a Material Adverse Effect.

 

9.3     Compliance with Laws, Etc. The Borrower shall, and shall cause each of
its Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, Property, assets or operations
of such Person, and (b) obtain and maintain as needed all Permits necessary for
its operations (including, without limitation, the operation of the Projects)
and maintain such Permits in good standing, except where noncompliance with
either clause (a) or (b) above is not reasonably likely to have a Material
Adverse Effect; provided, however, that the Borrower shall, and shall cause each
of its Subsidiaries to, comply with all Environmental, Health or Safety
Requirements of Law affecting such Person or the business, Property, assets or
operations of such Person. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

9.4     Payment of Taxes and Claims. The Borrower shall pay, and shall cause
each of its Subsidiaries to pay, (i) all taxes, assessments and other
governmental charges imposed upon it or on any of its Property or assets or in
respect of any of its franchises, licenses, receipts, sales, use, payroll,
employment, business, income or Property before any penalty or interest accrues
thereon, and (ii) all Claims (including, without limitation, claims for labor,
services, materials and supplies) for sums which have become due and payable and
which by law have or may become a Lien (other than a Lien permitted by Section
10.3 or a Customary Permitted Lien for property taxes and assessments not yet
due upon any of the Borrower’s or any of the Borrower’s Subsidiaries’ Property
or assets, prior to the time when any penalty or fine shall be incurred with
respect thereto); provided, however, that no such taxes, assessments, fees and
governmental charges referred to in clause (i) above or Claims referred to in
clause (ii) above need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor.

 

80

--------------------------------------------------------------------------------

 

 

9.5     Insurance. The Borrower shall maintain for itself and its Subsidiaries,
or shall cause each of its Subsidiaries to maintain in full force and effect the
insurance policies and programs listed on Schedule 7.1-T or substantially
similar policies and programs or other policies and programs as are reasonably
acceptable to the Administrative Agent. All such policies and programs shall be
maintained with insurers reasonably acceptable to the Administrative Agent.

 

9.6     Inspection of Property; Books and Records; Discussions. The Borrower
shall permit, and cause each of its Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or any Arranger,
Co-Agent or other Lender to visit and inspect any of the Projects or inspect the
MIS of the Borrower or any of its Subsidiaries which relates to the Projects, to
examine, audit, check and make copies of their respective financial and
accounting records, books, journals, orders, receipts and any correspondence and
other data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers and independent certified public
accountants, all with a representative of the Borrower present, upon reasonable
notice and at such reasonable times during normal business hours, as often as
may be reasonably requested. Each such visitation and inspection shall be at
such visitor’s expense. The Borrower shall keep and maintain, and cause its
Subsidiaries to keep and maintain, in all material respects on its MIS and
otherwise proper books of record and account in which entries in conformity with
GAAP shall be made of all dealings and transactions in relation to their
respective businesses and activities.

 

9.7     ERISA Compliance. The Borrower shall, and shall cause each of its
Subsidiaries and ERISA Affiliates to, establish, maintain and operate all Plans
to comply in all material respects with the provisions of ERISA, the Internal
Revenue Code, all other applicable laws, and the regulations and interpretations
thereunder and the respective requirements of the governing documents for such
Plans, except where failure to do so is not reasonably likely to result in
liability to the Borrower or an ERISA Affiliate of an amount in excess of
$5,000,000.

 

9.8     Maintenance of Property. The Borrower shall, and shall cause each of its
Subsidiaries to, maintain in all material respects all of their respective owned
and leased Property in good, safe and insurable condition and repair and in a
businesslike manner, and not permit, commit or suffer any waste or abandonment
of any such Property and from time to time shall make or cause to be made all
material repairs, renewal and replacements thereof, including, without
limitation, any capital improvements which may be required to maintain the same
in a businesslike manner; provided, however, that such Property may be altered
or renovated in the ordinary course of business of the Borrower or such
applicable Subsidiary. Without any limitation on the foregoing, the Borrower
shall maintain the Projects in a manner such that each Project can be used in
the manner and substantially for the purposes such Project is used on the
Closing Date, including, without limitation, maintaining all utilities, access
rights, zoning and necessary Permits for such Project.

 

81

--------------------------------------------------------------------------------

 

 

9.9     Company Status. The Company shall at all times (1) remain a publicly
traded company listed on the New York Stock Exchange or other national stock
exchange[reserved]; (2) maintain its status as a REIT under the Internal Revenue
Code, (3) retain direct or indirect management and control of the Borrower, and
(4) own, directly or indirectly, no less than ninety-nine percent (99%) of the
equity Securities of any other General Partner of the Borrower.

 

9.10     Ownership of Projects, Minority Holdings and Property. The ownership of
substantially all wholly-owned Projects, Minority Holdings and other Property of
the Consolidated Businesses shall be held by the Borrower and its Subsidiaries
and shall not be held directly by any General Partner.

 

9.11     Covenant to Guarantee Obligations and Give Additional Security. (i)
Concurrently with the delivery of the Collateral Deliverables pursuant to
Section 9.12 with respect to a Proposed Borrowing Base Property owned or leased
by a Loan Party or a Subsidiary of a Loan Party or (ii) within fifteen (15)
Business Days (or such later date as may be agreed by the Administrative Agent
in its sole discretion) after the formation or acquisition of any new direct or
indirect Subsidiary of a Loan Party (including by way of a Division) that
directly owns or leases a Borrowing Base Property or is otherwise a Material
Subsidiary, then in either such event the Borrower shall cause each such
Subsidiary, if it has not already done so, to (A) duly execute and deliver to
the Administrative Agent a guaranty supplement in form and substance reasonably
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
Obligations under the Loan Documents, (B) if such Subsidiary owns or leases a
Borrowing Base Property, duly execute and deliver to the Collateral Agent a
pledge agreement supplement in form and substance reasonably satisfactory to the
Administrative Agent and the Bank of America Agent, and (C) deliver to the
Administrative Agent those items listed in Sections 9(g) and (i) of the
Concurrent Amendment with respect to such Subsidiary.

 

9.12     Borrowing Base Additions. With the Borrower’s written request to the
Administrative Agent and the Bank of America Agent that any Property (a
“Proposed Borrowing Base Property”) be added as a Borrowing Base Property, the
Borrower shall deliver (or cause to be delivered) to the Administrative Agent
and the Bank of America Agent, at the Borrower’s expense, a BBA Proposal Package
with respect to such Proposed Borrowing Base Property to the extent not
previously provided to the Administrative Agent and the Bank of America Agent
(and the Administrative Agent shall promptly provide the BBA Proposal Package to
the Lenders). Within ten (10) Business Days after receipt of a complete BBA
Proposal Package, the Administrative Agent shall give notice to the Borrower of
whether the Administrative Agent and the Requisite Lenders (and the Bank of
America Agent and the “Requisite Lenders” under the Bank of America Loan
Agreement) have approved such Proposed Borrowing Base Property as a Borrowing
Base Property (provided that approval shall be deemed given for the Properties
listed on Schedule BBP as of the Amendment Effective Date) subject to the
delivery of all applicable Collateral Deliverables and Guarantor Deliverables
pursuant to the following sentence (any such notice comprising an approval, a
“Conditional Approval Notice”). Within forty-five (45) days after receipt by the
Borrower of a Conditional Approval Notice (which period may be extended in the
discretion of the Administrative Agent, at the Borrower’s request, for an
additional thirty (30) days without the approval of the Requisite Lenders), the
Borrower shall, at its expense, deliver (or cause to be delivered) to the
Collateral Agent, the Administrative Agent and the Bank of America Agent all
applicable Collateral Deliverables and Guarantor Deliverables. Upon delivery of
the Collateral Deliverables and the Guarantor Deliverables with respect to a
Proposed Borrowing Base Property to the reasonable satisfaction of the
Administrative Agent and the Bank of America Agent, the Proposed Borrowing Base
Property shall become a Borrowing Base Property. Notwithstanding the foregoing,
the failure of any Proposed Borrowing Base Property to comply with one or more
of the Borrowing Base Conditions or the failure of the Borrower to deliver one
or more of the Collateral Deliverables and the Guarantor Deliverables as
required hereunder with respect to a Proposed Borrowing Base Property to the
reasonable satisfaction of the Administrative Agent and the Bank of America
Agent shall not preclude the addition of such Proposed Borrowing Base Property
as a Borrowing Base Property so long as the Administrative Agent and the
Requisite Lenders (and the Bank of America Agent and the “Requisite Lenders”
under the Bank of America Loan Agreement) shall have expressly consented to the
addition of such Proposed Borrowing Base Property as a Borrowing Base Property
notwithstanding such failures.

 

82

--------------------------------------------------------------------------------

 

 

9.13     Further Assurances.     (i)     Promptly upon the reasonable request by
the Collateral Agent, the Administrative Agent, or any Lender through the
Administrative Agent, the Borrower shall promptly correct, and cause each Loan
Party to promptly correct, any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof.

 

(ii)     Promptly upon the reasonable request by the Collateral Agent, the
Administrative Agent, or any Lender through the Administrative Agent, the
Borrower shall, and shall cause each Loan Party to, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, pledge agreements mortgages, deeds of trust,
assignments of leases and rents, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order (A) to carry out more effectively the purposes of the Loan Documents, (B)
to the fullest extent permitted by applicable law, to subject any Loan Party’s
properties, assets, rights or interests to the Liens intended to be covered by
any of the Collateral Documents, (C) to perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) to assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party in accordance herewith and cause each of
its Subsidiaries to do so as required herein.

 

(iii)     Notwithstanding anything to the contrary contained herein, the
Unsecured Portion of the Obligations shall at all times after the Amendment
Effective Date rank pari passu in right of payment and collateral with all other
Unsecured Indebtedness of the Borrower outstanding on the Amendment Effective
Date. To the extent that any Loan Party grants or maintains a Lien on any assets
of such Loan Party to secure such Unsecured Indebtedness, such Loan Party shall
contemporaneously grant and maintain a Lien on such assets to secure the
Unsecured Portion of the Obligations.

 

83

--------------------------------------------------------------------------------

 

 

9.14     Flood Hazard Properties.     If any Borrowing Base Property subject to
a Mortgage is at any time a Flood Hazard Property, then the Borrower shall, or
shall cause each applicable Loan Party, to provide to the Collateral Agent and
the Administrative Agent such information as the Lenders may reasonably request
in order to comply with the Flood Laws including, without limitation, evidence
of flood insurance and written acknowledgement of receipt of notice from the
Administrative Agent that such Borrowing Base Property is a Flood Hazard
Property and as to whether the community in which such Flood Hazard Property is
located in participation in the National Flood Insurance Program.

 

9.15     Release of Collateral and Guaranties.     (a) Upon (i) the sale, lease,
transfer, encumbrance or other disposition to any Person other than to any
Subsidiary of the Borrower of (y) any item of Collateral of any Loan Party
(including, without limitation any disposition or encumbrance in compliance with
Section 10.15, including delivery by the Borrower of the required certifications
thereunder) or (z) any Property, Project or other asset of any Loan Party, in
each case that is permitted by the terms of the Loan Documents and by the Bank
of America Loan Agreement or (ii) any designation of any Borrowing Base Property
as a non-Borrowing Base Property in accordance with Section 10.15 and the Bank
of America Loan Agreement (including by delivery by the Borrower of the required
certifications hereunder or thereunder), then, in either such event the
Administrative Agent shall promptly release (or instruct the Collateral Agent to
release) the Lien on such item, property or other asset and release any
applicable Subsidiary from its obligations under the Subsidiary Guaranty, and
(to the extent applicable) deliver to the Borrower (or instruct the Collateral
Agent to deliver), no later than five (5) Business Days following the Borrower’s
request and at the Borrower’s expense, such documentation as may be reasonably
satisfactory to the Borrower and the Administrative Agent as advisable to
evidence such release of such Collateral from the assignment and security
interest granted under the Collateral Documents or such Subsidiary from the
Subsidiary Guaranty. Each of the Lenders irrevocably authorize each of the
Administrative Agent and the Collateral Agent, to release any such Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
(or any sub-agent thereof) under any Loan Document in accordance with the
foregoing sentence.

 

(b)     Upon the occurrence of the Security Release Trigger (including delivery
by the Borrower of the required certifications thereunder) and the release of
all Collateral under the Bank of America Loan Agreement, all Liens granted to
the Administrative Agent (or the Collateral Agent) on all Collateral or any
other property of the Borrower and its Subsidiaries created or purported to be
created under any Collateral Document related thereto shall be automatically
released and discharged without any further action by any party. At the request
of the Borrower following the foregoing release of Collateral and Guaranties
pursuant to this Section 9.15(b), the Administrative Agent shall (to the extent
applicable) deliver to the Borrower (or instruct the Collateral Agent to
deliver), not later than fifteen (15) Business Days following Borrower’s request
and at the Borrower’s expense, such documentation as may be reasonably
satisfactory to the Borrower and the Administrative Agent and otherwise
advisable to evidence such release of such Collateral from the assignment and
security interest granted under the Collateral Documents.

 

84

--------------------------------------------------------------------------------

 

 

(c)     In addition to the releases under clauses (a) and (b) (for clause (b),
to the extent the Security Release Trigger has not yet occurred) above, upon the
later to occur of (i) the payment in full in cash of the Secured Obligations and
(ii) the termination in whole of the Commitments, the Liens granted by the
Collateral Documents shall terminate and all rights to the Collateral shall
revert to the applicable Loan Party and the Guaranties shall terminate. Upon any
such termination, the Administrative Agent shall (to the extent applicable)
deliver to the Borrower (or instruct the Collateral Agent to deliver), upon the
Borrower’s request and at the Borrower’s expense, such documentation as may be
reasonably satisfactory to the Borrower and the Administrative Agent and
otherwise advisable to evidence such termination or release.

 

The Lenders authorize the Administrative Agent and/or the Collateral Agent to
effect such Lien and Guaranty releases contemplated by this Section 9.15. Each
of the Loan Parties and the Lenders acknowledges and agrees that the ability of
the Administrative Agent to release Collateral and the Guaranties pursuant to
this Section 9.15 will be subject to the terms and provisions of the
Intercreditor Agreement.

 

Each Lender authorize the Administrative Agent and/or the Collateral Agent to
enter into intercreditor agreements (without further consent, approval or
authorization from any Lender, it being understood that each of the Lenders
shall be deemed to have agreed that the Administrative Agent’s and/or Collateral
Agent’s entry into such intercreditor agreement is reasonable and to have
consented to such intercreditor agreement and to the Administrative Agent’s
and/or Collateral Agent’s execution thereof), in each case to the extent such
agreements are substantially consistent with the terms set forth on Exhibit I
hereto (except to the extent otherwise reasonably agreed by the Borrower and the
Administrative Agent) and, in each case, on such other terms that are reasonably
satisfactory to the Administrative Agent, in each case, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed);
and to enter into and sign for and on behalf of the Lenders as Secured Parties
the Collateral Documents for the benefit of the Lenders and the other Secured
Parties.

 

9.16     COVID-19 Programs. Before participating in or applying to participate
in any COVID-19-related government-sponsored relief program, the Borrower shall
make a determination in good faith in consultation with its counsel that it is
eligible to participate in any such program, and shall take into consideration
in making such determination all government rules, regulations and guidelines
related to such program.

 

9.17     Approved Transactions. Notwithstanding anything herein to the contrary,
the Company and its Subsidiaries may consummate the Approved Transactions, as
such Approved Transactions may be supplemented or modified by the Borrower from
time to time with the prior consent of the Requisite Lenders (such consent not
to be unreasonably withheld, conditioned or delayed); provided, however, that
the Borrower will be required to prepay Loans using the Net Cash Proceeds
received until and including the Covenant Compliance Date with any Net Cash
Proceeds from any Approved Transactions as set forth in Section 4.1(c).

 

85

--------------------------------------------------------------------------------

 

 

ARTICLE X     Article X

NEGATIVE COVENANTS

 

Borrower covenants and agrees that it shall comply with the following covenants
so long as any Commitments or Loans are outstanding and thereafter until payment
in full of all of the Obligations (other than indemnities pursuant to Section
14.3 not yet due), unless the Requisite Lenders shall otherwise give prior
written consent:

 

10.1     Indebtedness. (a) Neither the Borrower nor any of its Subsidiaries
shall directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:

 

(i) Indebtedness which, when aggregated with Total Adjusted Outstanding
Indebtedness as of the time of incurrence, creation or assumption thereof, would
not cause Total Adjusted Outstanding Indebtedness to exceed sixty percent (60%)
of Capitalization Value; provided, however, that in connection with a portfolio
acquisition, Total Adjusted Outstanding Indebtedness may exceed sixty percent
(60%) of Capitalization Value, but in no event exceed sixty-five percent (65%)
of Capitalization Value, as of the time of such acquisition and for the four (4)
consecutive full calendar quarters after such acquisition;

 

(i)     Commencing with the fiscal quarter ending December 31, 2020,
Indebtedness which, when aggregated with Total Adjusted Outstanding Indebtedness
would not cause Total Adjusted Outstanding Indebtedness to exceed (A) for the
fiscal quarters ending December 31, 2020 and March 31, 2021, sixty-seven and
one-half percent (67.5%) of Capitalization Value, and (B) for the fiscal
quarters ending June 30, 2021 and thereafter, sixty-five percent (65%) of
Capitalization Value; provided that from and after the occurrence of the
Security Release Trigger, Total Adjusted Outstanding Indebtedness shall not
exceed sixty percent (60%) of Capitalization Value and Capitalization Value
shall be calculated based upon Annual EBITDA for the period of four (4) fiscal
quarters then ended (and without giving effect to the annualized calculations in
Section 10.12(i));

 

(ii) (ii)     Commencing with the fiscal quarter ending December 31, 2020,
Indebtedness which, when aggregated with Total Outstanding Unsecured
Indebtedness as of the time of incurrence, creation or assumption thereof, would
not cause Total Outstanding Unsecured Indebtedness to exceed sixty percent (60%)
of Unencumbered Capitalization Value; provided, however, that in connection with
a portfolio acquisition, Total Outstanding Unsecured Indebtedness may exceed
sixty percent (60%) of Unencumbered Capitalization Value but in no event
exceed(A) for the fiscal quarters ending December 31, 2020 and March 31, 2021,
sixty-five percent (65%) of Unencumbered Capitalization Value, as of the time of
such acquisition and (B) for the four (4) consecutive full calendarfiscal
quarters after such acquisitionending June 30, 2021 and thereafter, sixty (60%)
of Unencumbered Capitalization Value; and

 

(iii) (iii)     Indebtedness which, when aggregated with Secured Indebtedness of
the Consolidated Businesses and the Borrower’s proportionate share (determined
in accordance with GAAP) of Secured Indebtedness of its Minority Holdings would
not cause Secured Indebtedness of the Consolidated Businesses and the Borrower’s
proportionate share (determined in accordance with GAAP) of Secured Indebtedness
of its Minority Holdings to exceed forty percent (40%) of Capitalization Value;
provided, however, that, in connection with a portfolio acquisition, such for
purposes of this Section 10.1(a)(iii) “Secured Indebtedness may exceed forty
percent (40%) of Capitalization Value, but in no event exceed fifty percent
(50%) of Capitalization Value, as of the time of such acquisition and for the
four (4) consecutive full calendar quarters after such acquisition.” shall
exclude the Secured Portion of the Credit Facilities.

 

86

--------------------------------------------------------------------------------

 

 

For purposes of Section 10.1(a)(i) only (and for no other purpose under this
Agreement), (A) Total Adjusted Outstanding Indebtedness shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) Maturing Indebtedness,
and (y) Unrestricted Cash, and (B) Capitalization Value shall be adjusted by
deducting therefrom Cash and Cash Equivalents and adding back the amount, if
any, by which Unrestricted Cash exceeds Maturing Indebtedness.

 

For purposes of Section 10.1(a)(ii) only (and for no other purpose under this
Agreement), (A) Total Outstanding Unsecured Indebtedness shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) Maturing Unsecured
Indebtedness, and (y) the sum of Unrestricted Cash minus any Unrestricted Cash
deducted from Secured Indebtedness pursuant to the following paragraph, and (B)
Unencumbered Capitalization Value shall be adjusted by deducting therefrom Cash
and Cash Equivalents and adding back the amount, if any, by which Unrestricted
Cash exceeds Maturing Indebtedness.

 

For purposes of Section 10.1(a)(iii) only (and for no other purpose under this
Agreement), (A) Secured Indebtedness shall be adjusted by deducting therefrom an
amount equal to the lesser of (x) Maturing Secured Indebtedness, and (y) the sum
of Unrestricted Cash minus any Unrestricted Cash deducted from Total Outstanding
Unsecured Indebtedness pursuant to the preceding paragraph, and (B)
Capitalization Value shall be adjusted by deducting therefrom Cash and Cash
Equivalents and adding back the amount, if any, by which Unrestricted Cash
exceeds Maturing Indebtedness.

 

(b)     Neither the Borrower nor any of its Subsidiaries shall incur, create, or
assume, directly or indirectly, or permit to exist, Indebtedness for borrowed
money from the General Partner, unless such Indebtedness is unsecured and
expressly subordinated to the payment of the Obligations.

 

(c)     In addition to the limitations in Section 10.1(a), during the Covenant
Modification Period, neither the Borrower nor any of its Subsidiaries shall
directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to, or permit to exist, any
Indebtedness, except:

 

(i)     Indebtedness under the Credit Facilities and any Permitted Refinancing
Indebtedness in respect thereof;

 

(ii)     Debt Issuances permitted by this Agreement, which, for the avoidance of
doubt, shall be subject to the mandatory prepayment provisions in Section
4.1(c);

 

87

--------------------------------------------------------------------------------

 

 

(iii)     Indebtedness (and guarantees thereof) assumed or entered into in
connection with an acquisition permitted by Section 10.14(a) so long as such
Indebtedness matures at least one year after the Term Maturity Date;

 

(iv)     Permitted Refinancing Indebtedness;

 

(v)     COVID-19 Relief Funds and any guaranties thereof to the extent required
pursuant to the general program mandates of an applicable COVID-19 Relief
Program so long as such Indebtedness (and any guarantees thereof) is not secured
by any Liens on the Borrowing Base Properties or Collateral or superior in any
way to the Indebtedness under the Credit Facilities;

 

(vi)     intercompany Indebtedness among the Company, the Borrower and their
Wholly-Owned Subsidiaries;

 

(vii)     Capital Lease obligations and purchase money obligations in respect of
personal property in an aggregate amount (excluding any purchase money
obligations associated with trade payables that do not constitute Indebtedness)
not to exceed $10,000,000;

 

(viii)     guarantees constituting permitted Investments under Section 10.4; and

 

(ix)     other Indebtedness in existence on the Amendment Effective Date.

 

10.2     Sales of Assets. NeitherSubject to Section 10.15, neither the Borrower
nor any of its Subsidiaries shall sell, assign, transfer, lease, convey or
otherwise dispose (“Dispose”) of any Property, whether now owned or hereafter
acquired, or any income or profits therefrom, or enter into any agreement to do
so which would result in a Material Adverse Effect.; provided that, during the
Covenant Modification Period, the Borrower may, and may permit the Company or
any Subsidiary to, (y) Dispose of properties or other assets (including
Borrowing Base Properties, subject to Section 10.15) only if such sale is made
at fair market value in an arm’s length transaction to an unaffiliated third
party (in the Borrower’s good faith determination) and the Net Cash Proceeds
thereof are applied in accordance with Section 4.1(c) and (z) ground leases of
Properties as a landlord only if such ground lease is made at fair market value
in an arm’s length transaction to an unaffiliated third party (in the Borrower’s
good faith determination) and the Property subject to such ground lease is
limited to out-parcels.

 

10.3     Liens. Neither the Borrower nor any of its Subsidiaries shall directly
or indirectly create, incur, assume or permit to exist any Lien on or with
respect to any Property, except:

 

(a)     Liens with respect to Capital Leases of Equipment entered into in the
ordinary course of business of the Borrower pursuant to which the aggregate
Indebtedness under such Capital Leases does not exceed $5,000,000 for any
Project;

 

88

--------------------------------------------------------------------------------

 

 

(b)     Liens securing permitted Secured Indebtedness (including Liens on
Borrowing Base Properties, subject to Section 10.15); and

 

(c)     Customary Permitted Liens.

 

10.4   Investments. Neither the Borrower nor any of its Subsidiaries shall
directly or indirectly make or own any Investment except:

 

(a)     Investments in Cash and Cash Equivalents;

 

(b)     Subject to the limitations of clause (e) below, Investments in the
Borrower’s Subsidiaries, the Borrower’s Affiliates and Minority Holdings and the
Management Company;

 

(c)     Investments in the form of advances to employees in the ordinary course
of business; provided that the aggregate principal amount of all such advances
at any time outstanding shall not exceed $1,000,000;

 

(d)     Investments received in connection with the bankruptcy or reorganization
of suppliers and lessees and in settlement of delinquent obligations of, and
other disputes with, lessees and suppliers arising in the ordinary course of
business;

 

(e)     Investments in any individual Project, which when combined with like
Investments of the General Partner in such Project, do not exceed ten percent
(10%) of the Capitalization Value (inclusive of the Capitalization Value
attributable to such Project) after giving effect to such Investments of the
Borrower; and

 

(f)     Investments in a single Person owning a Project or Property, or a
portfolio of Projects or Properties, which when combined with like Investments
of the General Partner in such Person, do not exceed forty percent (40%) of the
combined Capitalization Value after giving effect to such Investments of the
Borrower.;

 

provided that during the Covenant Modification Period, neither the Borrower nor
any of its Subsidiaries shall directly or indirectly make or own any Investment,
other than the following:

 

(i)     (A) Investments existing on the Amendment Effective Date and Investments
committed under binding agreements which agreements were entered into before the
Amendment Effective Date, and (B) amendments, modifications, extensions,
refinancings, renewals or replacements of any Investments described in clause
(A) as long as the terms thereof are not materially more restrictive to the
Borrower and its Subsidiaries when taken as a whole (but without any increase in
the amount of such Investments unless otherwise permitted),

 

(ii)     Investments in Cash and Cash Equivalents,

 

89

--------------------------------------------------------------------------------

 

 

(iii)     (A) ownership by each of the Borrower and its Subsidiaries of the
Equity Interests of each of its Subsidiaries as of the Amendment Effective Date
and (B) other Investments (other than Capital Expenditures, except to the extent
such Capital Expenditure is permitted by Section 10.14(b)) in the Borrower or in
any Wholly-Owned Subsidiary,

 

(iv)     Capital Expenditures permitted by Section 10.14(b), and

 

(v)     Investments in connection with any interest rate swap agreements.

 

10.5     Conduct of Business. Neither the Borrower nor any of its Subsidiaries
shall engage in any business, enterprise or activity other than (a) the
businesses of acquiring, developing, re-developing and managing predominantly
retail and mixed use Projects and portfolios of like Projects and (b) any
business or activities which are substantially similar, related or incidental
thereto.

 

10.6     Transactions with Partners and Affiliates. Neither the Borrower nor any
of its Subsidiaries shall directly or indirectly enter into or permit to exist
any transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder or
holders of more than five percent (5%) of any class of equity Securities of the
Borrower, or with any Affiliate of the Borrower which is not its Subsidiary, on
terms that are determined by the Board of Directors of the General Partner to be
less favorable to the Borrower or any of its Subsidiaries, as applicable, than
those that might be obtained in an arm’s length transaction at the time from
Persons who are not such a holder or Affiliate. Nothing contained in this
Section 10.6 shall prohibit (a) increases in compensation and benefits for
officers and employees of the Borrower or any of its Subsidiaries which are
customary in the industry or consistent with the past business practice of the
Borrower or such Subsidiary, provided that no Event of Default or Potential
Event of Default has occurred and is continuing; (b) payment of customary
partners’ indemnities; or (c) performance of any obligations arising under the
Loan Documents.

 

10.7     Restriction on Fundamental Changes. The Borrower shall not (x) enter
into any merger or consolidation, or liquidate, wind-up or dissolve (or suffer
any liquidation or dissolution), or(y) change its jurisdiction of organization
without the10 Business Days’ prior written consent of the Requisite Lenders,
ornotice to the Administrative Agent (but subject to the last sentence of
Section 9.1), or (z) convey, lease, sell, transfer or otherwise dispose of, in
one transaction or series of transactions, all or substantially all of the
Borrower’s business or Property, whether now or hereafter acquired, except (i)
in connection with issuance, transfer, conversion or repurchase of limited
partnership interests in Borrower or (ii) where any such transaction is a merger
or consolidation that does not constitute an Event of Default pursuant to
Section 11.1(o). or Section 11.1(r); provided that during the Covenant
Modification Period, neither the Company nor the Borrower shall enter into a
merger or consolidation transaction that would otherwise be permitted under this
Agreement without the prior written consent of the Requisite Lenders.

 

10.8     Use of Proceeds; Margin Regulations; Securities, Sanctions and
Anti-Corruption Laws. The proceeds of the Loans will be used only for the
purposes described in Section 2.3. Neither the Borrower nor any of its
Subsidiaries shall use all or any portion of the proceeds of any credit extended
under this Agreement to purchase or carry Margin Stock or for any purpose that
entails a violation of the Regulations of the Federal Reserve Board, including
Regulation T, Regulation U or Regulation X. The Borrower will not request any
Loan, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and, agents and
Affiliates shall not use, the proceeds of any Loan (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

 

90

--------------------------------------------------------------------------------

 

 

10.9   ERISA. The Borrower shall not and shall not permit any of its
Subsidiaries or ERISA Affiliates to:

 

(a)     engage in any prohibited transaction described in Sections 406 of ERISA
or 4975 of the Internal Revenue Code for which a statutory or class exemption is
not available or a private exemption has not been previously obtained from the
DOL;

 

(b)     permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Internal Revenue Code), with respect to any
Plan, whether or not waived;

 

(c)     fail to pay timely required contributions or annual installments due
with respect to any waived funding deficiency to any Plan;

 

(d)     terminate any Plan which would result in any liability of Borrower or
any ERISA Affiliate under Title IV of ERISA;

 

(e)     fail to make any contribution or payment to any Multiemployer Plan which
Borrower or any ERISA Affiliate may be required to make under any agreement
relating to such Multiemployer Plan, or any law pertaining thereto;

 

(f)     fail to pay any required installment or any other payment required under
Section 412 of the Internal Revenue Code on or before the due date for such
installment or other payment; or

 

(g)     amend a Plan resulting in an increase in current liability for the plan
year such that the Borrower or any ERISA Affiliate is required to provide
security to such Plan under Section 401(a)(29) of the Internal Revenue Code.

 

10.10     Organizational Documents. Neither the General Partner, the Borrower,
nor any of their Subsidiaries shall amend, modify or otherwise change any of the
terms or provisions in any of their respective Organizational Documents as in
effect on the Closing Date, except amendments to effect (a) a change of name of
the Borrower or any such Subsidiary, provided that the Borrower shall have
provided the Administrative Agent with sixty (60) days prior written notice of
any such name change, or (b) changes (including changes in connection with the
issuance of preferred securities) that would not affect such Organizational
Documents in any material manner not otherwise permitted under this Agreement
(including the amendments to the Organizational Documents contemplated by and
attached to the Registration Statement).

 

91

--------------------------------------------------------------------------------

 

 

10.11     Fiscal Year. Neither the Company, the Borrower nor any of its
Consolidated Businesses shall change its Fiscal Year for accounting or tax
purposes from a period consisting of the 12-month period ending on December 31
of each calendar year.

 

10.12     Other Financial Covenants.

 

(a) Minimum Combined Equity Value. The Combined Equity Value shall not be less
than $2,000,000,000 as of the last day of any fiscal quarter.

 

(a)     [Reserved].

 

(b)     Minimum Debt Service Coverage Ratio. As of the first day of each fiscal
quarter for the immediately preceding consecutive four fiscal quarters, the
ratio of Combined EBITDA to Combined Debt Service shall not be less than 1.50 to
1.00.

 

(c)     Unencumbered Combined EBITDA to Unsecured Interest Expense. AsCommencing
with the fiscal quarter ending June 30, 2020, as of the first day of each fiscal
quarter for the immediately preceding consecutive four fiscal quarters, the
ratio of Unencumbered Combined EBITDA to Unsecured Interest Expense shall not be
less than 1.60(A) for the fiscal quarters ending June 30, 2020 and September 30,
2020, 1.50 to 1.00, and (B) for the fiscal quarters ending December 31, 2020 and
thereafter, 1.75 to 1.00.

 

(d)     Distributions. If(i) During the Covenant Modification Period, the
Borrower may not make any Restricted Payments except (A) pursuant to incentive
plans (including equity or equity-based plans and non-equity plans) and awards
thereunder, and other existing contractual obligations to current or former
management or employees or members of the board of directors of the Company, the
Borrower or any of their Subsidiaries, (B) distributions to the Company in the
minimum amount of dividends required to be paid by the Company to its
shareholders in order to maintain the Company’s REIT status in any taxable year
or to avoid any income or excise Taxes (taking into account all amounts treated
as dividends in such taxable year under the Internal Revenue Code), and (C)
dividends on preferred equity interests of the Company or the Borrower so long
as no Event of Default or Potential Event of Default has occurred and is
continuing or will result therefrom, and (ii) on and after the Covenant
Compliance Date, if an Event of Default has occurred and is continuing, the
Borrower shall not make distributions to the Company in excess of the amount of
dividends required to be paid by the Company to its shareholders in order to
maintain the Company’s REIT status in any taxable year or to avoid any income or
excise Taxes (taking into account all amounts treated as dividends in such
taxable year under the Internal Revenue Code).

 

(e)     Borrowing Base Leverage Ratio. Commencing with the fiscal quarter ending
December 31, 2020 and until the occurrence of the Security Release Trigger, as
of the end of each fiscal quarter, the ratio of (i) the Secured Portion of the
Credit Facilities to (ii) the aggregate Annual EBITDA of the Borrowing Base
Properties capitalized at the applicable Capitalization Rate shall not exceed
(A) for the fiscal quarters ending December 31, 2020 and March 31, 2021,
sixty-seven and one-half percent (67.5%), and (B) for the fiscal quarters ending
June 30, 2021 and thereafter, sixty-five percent (65%).

 

92

--------------------------------------------------------------------------------

 

 

(f)     Borrowing Base Interest Coverage Ratio. Commencing with the fiscal
quarter ending June 30, 2020 and until the occurrence of the Security Release
Trigger, as of the end of each fiscal quarter, the ratio of (i) the aggregate
Annual EBITDA of the Borrowing Base Properties to (ii) interest expense incurred
on the Secured Portion of the Credit Facilities shall not be less than 1.75 to
1.00.

 

(g)     Borrowing Base Debt Yield. Commencing with the fiscal quarter ending
June 30, 2020 and until the occurrence of the Security Release Trigger, as of
the end of each fiscal quarter, the ratio of (i) the aggregate Annual EBITDA of
the Borrowing Base Properties divided by (ii) the Secured Portion of the Credit
Facilities shall not be less than (A) for the fiscal quarters ending June 30,
2020, September 30, 2020, December 31, 2020, and March 31, 2021, 10%, and (B)
for the fiscal quarters ending June 30, 2021 and thereafter, 12%.

 

(h)     Minimum Liquidity. At all times during the period commencing with the
Amendment Effective Date through (and including) the Covenant Compliance Date,
and reported as of the last day of each calendar month pursuant to a Monthly
Report, the Borrower shall not permit the sum of Unrestricted Cash and Cash
Equivalents of the Borrower and its Subsidiaries (or if such Subsidiary is not a
Wholly-Owned Subsidiary, the Borrower’s pro-rata share thereof based on its
ownership share of such Subsidiary) as of such date of determination to be less
than $65,000,000.

 

(i)     Annualized Calculations. Subject to Section 10.12(j) and except as
otherwise provided in Section 10.1(a)(i), notwithstanding anything to the
contrary contained in Sections 10.1(a) and 10.12, for the period commencing with
the fiscal quarter ending December 31, 2020 and the next three fiscal quarters
thereafter, for the purposes of calculating financial covenants in Section
10.1(a) and this Section 10.12, “Annual EBITDA” and all defined terms using
“Annual EBITDA” shall be determined on an annualized basis as follows:

 

(1)     For the fiscal quarter ending December 31, 2020, “Annual EBITDA” and all
defined terms using “Annual EBITDA” shall be calculated using the one (1) fiscal
quarter then ended multiplied by four (4);

 

(2)     For fiscal quarter ending March 31, 2021, “Annual EBITDA” and all
defined terms using “Annual EBITDA” shall be calculated using the two (2) fiscal
quarters then ended multiplied by two (2);

 

(3)     For the fiscal quarter ending June 30, 2021, “Annual EBITDA” and all
defined terms using “Annual EBITDA” shall be calculated using the three (3)
fiscal quarters then ended multiplied by four-thirds (4/3); and

 

(4)     For the fiscal quarters ending September 30, 2021 and thereafter,
“Annual EBITDA” and all defined terms using “Annual EBITDA” shall be calculated
using the four (4) fiscal quarters then ended.

 

Notwithstanding that the Borrower shall make such calculations on an annualized
basis for purposes of determining compliance with such financial covenants, the
Borrower shall also provide calculations of such financial covenants using
“Annual EBITDA” and all defined terms using “Annual EBITDA” for the four (4)
fiscal quarters then ended in its applicable Compliance Certificate.

 

93

--------------------------------------------------------------------------------

 

 

(j)     Accelerated Compliance Date. Notwithstanding anything to the contrary in
Section 10.1(a) or this Section 10.12, if the Accelerated Compliance Date
occurs, from and after such date, the Borrower shall comply with all financial
covenants set forth in Section 10.1(a) and this Section 10.12 at the required
levels for the fiscal quarters ending June 30, 2021 and thereafter and the
annualized calculations set forth in Section 10.12(i) shall cease to be
applicable.

 

(k)     Borrowing Base Cure. If the Borrower fails to comply with any of the
financial covenants set forth in Sections 10.12(e), (f) or (g) as of the end of
any fiscal quarter, the Borrower shall be permitted to cure such non-compliance
(and no Event of Default shall occur) if the Borrower designates additional or
replacement Borrowing Base Properties in accordance with Section 9.12 and
delivers (i) the Pledged Collateral Deliverables within ten (10) Business Days
(or such longer period as is acceptable to the Administrative Agent and the Bank
of America Agent) after delivery of the Compliance Certificate demonstrating
such non-compliance and (ii) the Mortgage Collateral Deliverables within sixty
(60) days (or such longer period as is acceptable to the Administrative Agent
and Bank of America Agent) after delivery of the Compliance Certificate
demonstrating such non-compliance.

 

10.13     Pro Forma Adjustments.

 

. (a)      In connection with an acquisition of a Project, a Property, or a
portfolio of Projects or Properties, by any of the Consolidated Businesses or
any Minority Holding (whether such acquisition is direct or through the
acquisition of a Person which owns such Property), the financial covenants
contained in Section 10.1 and Section 10.12(a) of this Agreement shall be
calculated as follows on a pro forma basis (with respect to the pro rata share
of the Borrower in the case of an acquisition by a Minority Holding), which pro
forma calculation shall be effective until (but excluding) the last day of the
fourth full fiscal quarter following such acquisition (or such earlier test
period, as applicable), at which time actual performance shall be utilized for
such calculations.

 

(i)     (a) Annual EBITDA. For up to four (4) fiscal quarters post acquisition,
Annual EBITDA for the acquired Property shall be deemed to be an amount equal to
(i) the net purchase price of the acquired Property (or the Borrower’s pro rata
share of such net purchase price in the event of an acquisition by a Minority
Holding) for the first partial fiscal quarter following such acquisition,
multiplied by the applicable Capitalization Rate, and (ii) for the succeeding
threefirst full fiscal quartersquarter after such acquisition, Annual EBITDA
shall be deemed the greater of (A) the net purchase price multiplied by the
applicable Capitalization Rate, or (B) the actual EBITDA from such acquired
Property during the period following Borrower’s (direct or indirect)
acquisition, computed on an annualized basis,for such full fiscal quarter
multiplied by 4, (iii) for the second full fiscal quarter after such
acquisition, Annual EBITDA shall be deemed the greater of (A) the net purchase
price multiplied by the applicable Capitalization Rate, or (B) the actual EBITDA
from such acquired Property for such two full fiscal quarters multiplied by 2,
and (iv) for the third full fiscal quarter after such acquisition, Annual EBITDA
shall be deemed the actual EBITDA from such acquired Property for such three
full fiscal quarters multiplied by 4/3; provided that such annualized EBITDA
determined pursuant to clauses (ii), (iii) and (iv) above shall in no event
exceed the final product obtained after multiplying (1) the net purchase price
by (2) 1.1, and then by (3) the applicable Capitalization Rate.

 

94

--------------------------------------------------------------------------------

 

 

(ii)     (b) Combined EBITDA. The pro forma calculation of Annual EBITDA for the
acquired Property determined in accordance with clause (i) above shall be added
to the calculation of Combined EBITDA.

 

(iii)     (c) Unencumbered Combined EBITDA. If, after giving effect to the
acquisition, the acquired Property will not be encumbered by Secured
Indebtedness, then the pro forma Annual EBITDA for the acquired Property
determined in accordance with clause (i) above shall be added to the calculation
of Unencumbered Combined EBITDA.

 

(iv)     (d) Secured Indebtedness. Any Indebtedness secured by a Lien incurred
and/or assumed in connection with such acquisition of a Property shall be added
to the calculation of Secured Indebtedness.

 

(v)     (e) Total Adjusted Outstanding Indebtedness. Any Indebtedness incurred
and/or assumed in connection with such acquisition shall be added to the
calculation of Total Adjusted Outstanding Indebtedness.

 

(vi)     (f) Total Outstanding Unsecured Indebtedness. Any Indebtedness which is
not secured by a Lien and which is incurred and/or assumed in connection with
such acquisition shall be added to the calculation of Total Outstanding
Unsecured Indebtedness.

 

(g) Unsecured Interest Expense. If any unsecured Indebtedness is incurred or
assumed in connection with such acquisition, then the amount of interest expense
to be incurred on such Indebtedness during the period following such
acquisition, computed on an annualized basis during the applicable period, shall
be added to the calculation of Unsecured Interest Expense.

 

(b)     In connection with a sale (of other disposition) of a Project, a
Property, or a portfolio of Projects or Properties, by any of the Consolidated
Businesses or any Minority Holding (whether such sale (or disposition) is direct
or through the sale or disposition of the Person that owns such Project or
Property), the financial covenants contained in Section 10.1 and Section
10.12(a) of this Agreement shall be calculated on a pro forma basis to exclude
Combined EBITDA contributed by the sold (or disposed of) Project or Property
from the calculation of Combined EBITDA.

 

10.14     Additional Covenants During the Covenant Modification Period. During
the Covenant Modification Period, the Borrower shall not, and shall not permit
any of its Subsidiaries to, unless otherwise agreed to by the Requisite Lenders
and the “Requisite Lenders” under the Bank of America Loan Agreement:

 

(a)     acquire any Properties or assets, other than (i) acquisitions having an
aggregate purchase price not in excess of $75,000,000 for all acquisitions, with
not more than the aggregate amount of $35,000,000 of such purchase price payable
in cash, or (ii) as permitted by Section 10.14(b);

 

95

--------------------------------------------------------------------------------

 

 

(b)     make any Capital Expenditures other than (i) Capital Expenditures that
are necessary to remedy emergency or life safety conditions, (ii) Capital
Expenditures made or incurred with the use of casualty or condemnation proceeds
for the restoration, rebuilding or replacement of the affected property, (iii)
maintenance expenses incurred and paid in the ordinary course of business, (iv)
expenses incurred for TI Work and Tenant Allowances, and (v) other Capital
Expenditures in an aggregate amount not to exceed $125,000,000;

 

(c)     enter into any new ground lease on any Property as a tenant, other than
ground leases existing prior to the Amendment Effective Date and any amendment,
modification, extension, renewal or replacement thereof;

 

(d)     (i) repurchase any preferred or common Equity Interests of the Borrower
or any of its Subsidiaries, including by means of any tender offer, exchange
offer, through open market purchases, negotiated transactions or otherwise or
any consideration provided in connection with any merger or consolidation, or
(ii) voluntarily redeem, repay, repurchase or retire any outstanding
Indebtedness of the Borrower or any of its Subsidiaries prior to its scheduled
maturity (other than pursuant to scheduled and mandatory repayments thereof that
are required on the Amendment Effective Date, including by means of any tender
offer, exchange offer, through open market purchases, negotiated transactions or
otherwise; or

 

(e)     enter into or incur any new Contingent Obligations, except in the
ordinary course of business consistent with past practice or as otherwise
expressly permitted hereunder.

 

10.15     Disposition or Encumbrance of Borrowing Base Properties. (a) Until the
occurrence of the Security Release Trigger, neither the Borrower or any of its
Subsidiaries shall (x) sell, assign, lease, convey or otherwise dispose of any
Borrowing Base Property pursuant to Section 10.2 or (y) or designate a Borrowing
Base Property as a non-Borrowing Base Property in connection with a transaction
permitted hereunder, or (z) grant a Lien for borrowed money on any Borrowing
Base Property pursuant to Section 10.3 unless in each case (and with respect to
any designation of a Borrowing Base Property as a non-Borrowing Base Property
pursuant to clause (y), subject to satisfaction of items (i), (ii), and (iv)
only):

 

(i)     immediately after giving effect to such transaction (and any
simultaneous designation of an additional Borrowing Base Property pursuant to
Section 9.12), the remaining Borrowing Base Properties shall continue to satisfy
the requirements set forth in the definition of Borrowing Base Conditions;

 

(ii)     the Borrower shall certify that (x) it is in compliance with the
financial covenants set forth in Section 10.1(a) and Section 10.12 both
immediately prior to and on a pro forma basis immediately after giving effect to
such transactions and (y) no Potential Event of Default or Event of Default has
occurred and is continuing or would result from such transactions;

 

96

--------------------------------------------------------------------------------

 

 

(iii)     the Requisite Lenders have approved such transactions; and:

 

(iv)     the Net Cash Proceeds (if any) of such transaction are applied to the
prepayment of the Loans in accordance with Section 4.1(c).

 

(b)     Notwithstanding the foregoing:

 

(i)     if upon completion of their diligence review of the Mortgage Collateral
Deliverables for those Borrowing Base Properties listed on Schedule BBP on the
Amendment Effective Date (the “Initial Borrowing Base Properties”), the
Administrative Agent and the Bank of America Agent reasonably determine that all
of the Initial Borrowing Base Properties satisfy the Borrowing Base Conditions
and that the Borrower has delivered (or is able to deliver) all of the Mortgage
Collateral Deliverables for all of the Initial Borrowing Base Properties and no
Potential Event of Default or Event of Default has occurred and is continuing,
then (A) the Administrative Agent and the Bank of America Agent, in consultation
with the Borrower, shall designate one or more of the Initial Borrowing Base
Properties as non-Borrowing Base Properties so long as the aggregate Annual
EBITDA of such designated Properties for the period of four (4) fiscal quarters
ended March 31, 2020 does not exceed $6,800,000 (the Properties so designated,
the “Surplus Properties”) and (B) any Liens on such Surplus Properties (and on
the Equity Interests in the Subsidiaries that own such Surplus Properties) shall
be released in accordance with Section 9.15, and each Lender hereby authorizes
the Administrative Agent to take the foregoing actions without its further
consent; and

 

(ii)     if upon completion of their diligence review of the Mortgage Collateral
Deliverables for the Initial Borrowing Base Properties, the Administrative Agent
and the Bank of America Agent reasonably determine that an Initial Borrowing
Base Property does not satisfy the Borrowing Base Conditions or that the
Borrower has not delivered (or is unable to deliver) all of the Mortgage
Collateral Deliverables for an Initial Borrowing Base Properties by the Mortgage
Recording Deadline (as defined in the First Amendment), then (A) either (1) the
Administrative Agent and the Bank of America Agent, shall designate the affected
Property as a Surplus Property if permitted by Section 10.15(b)(i) above or (2)
if such designation is not so permitted, Borrower shall substitute one or more
other Properties as Borrowing Base Properties in place of the affected Property
in accordance with Section 9.12 (except that only the consent of the
Administrative Agent and the Bank of America Agent shall be required for such
substitution) so long as such substitute Properties have an equal or greater
aggregate value (measured by the Annual EBITDA of such Properties for the period
of four (4) fiscal quarters ended March 31, 2020) than the affected Properties
and satisfy the Borrowing Base Conditions, and for which the Borrower has
delivered the Mortgage Collateral Deliverables and the Pledged Collateral
Deliverables, and (B) upon such designation or substitution, any Liens on such
affected Property (and on the Equity Interests in the Subsidiary that own such
affected Property) shall be released in accordance with Section 9.15, and each
Lender hereby authorizes the Administrative Agent to take the foregoing actions
without its further consent.

 

97

--------------------------------------------------------------------------------

 

 

10.16     Approved Transactions. Notwithstanding anything herein to the
contrary, nothing in this Article X shall apply to the Approved Transactions and
the Company’s or any of its Subsidiaries’ actions in respect thereof; provided,
however, that the Borrower will be required to prepay Loans using the Net Cash
Proceeds received until and including the Covenant Compliance Date with any Net
Cash Proceeds from any Approved Transactions as set forth in Section 4.1(c).

 

ARTICLE XI     Article XI

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

11.1     Events of Default. Each of the following occurrences shall constitute
an Event of Default under this Agreement:

 

(a)     Failure to Make Payments When Due. The Borrower shall fail to pay (i)
when due any principal payment on the Obligations which is due on the Term
Maturity Date or pursuant to the terms of Section 2.4, or (ii) within five (5)
Business Days after the date on which due, any interest payment on the
Obligations or any principal payment pursuant to the terms of Section 4.1(a), or
(iii) when due, any principal payment on the Obligations not referenced in
clauses (i) or (ii) hereinabove, or (iv) within five (5) Business Days after
notice from the Administrative Agent after the date on which due, any other
Obligations (other than an amountthose referred to in clauses (i), (ii) or (iii)
hereinabove) payable under this Agreement.

 

(b)     Breach of Certain Covenants. The Borrower shall fail to duly and
punctually to perform or observe any agreement, covenant or obligation binding
on such Person under Sections 8.3, 9.1, 9.2, 9.3, 9.4, 9.5, 9.6, 9.11 or Article
X.

 

(c)     Breach of Representation or Warranty. Any representation or warranty
made by the Borrower to the Administrative Agent, anythe Arranger or any other
Lender herein or by the Borrower or any of its Subsidiaries in any of the other
Loan Documents or in any statement or certificate at any time given by any such
Person pursuant to any of the Loan Documents shall be false or misleading in any
material respect on the date as of which made.

 

(d)     Other Defaults. The Borrower shall default in the performance of or
compliance with any term contained in this Agreement (other than as identified
in paragraphs (a), (b) or (c) of this Section 11.1), or any default or event of
default shall occur under any of the other Loan Documents, and such default or
event of default shall continue for twenty (20) days (or five (5) days or such
later date (not to exceed twenty (20) days) as the Administrative Agent may
agree, in the case of Sections 8.2(a)(iii), 8.2(b)(iii) and 8.12) after receipt
of written notice from the Administrative Agent thereof.

 

(e)     Other Indebtedness. Any breach, default or event of default shall occur,
or any other condition shall exist under any instrument, agreement or indenture
pertaining to any recourse Indebtedness (other than the Obligations) of the
Borrower or any of its Subsidiaries aggregating $50,000,000 or more, and the
effect thereof is to cause an acceleration, mandatory redemption or other
required repurchase of such Indebtedness, or permit the holder(s) of such
Indebtedness to accelerate the maturity of any such Indebtedness or require a
prepayment, redemption or other repurchase of such Indebtedness; or any such
Indebtedness shall be otherwise declared to be due and payable (by acceleration
or otherwise) or required to be prepaid, redeemed or otherwise repurchased by
the Borrower or any of its Subsidiaries (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof.

 

98

--------------------------------------------------------------------------------

 

 

(f)     Involuntary Bankruptcy; Appointment of Receiver, Etc.

 

(i)     An involuntary case under any applicable bankruptcy, insolvency or
similar law now or hereafter in effect shall be commenced against any General
Partner, the Borrower, any Subsidiary Guarantor, or any of its other
Subsidiaries to which $250,000,000 or more of the Combined Equity Value is
attributable, or and the petition shall not be dismissed, stayed, bonded or
discharged within sixty (60) days after commencement of the case; or a court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of any General Partner, the Borrower, any Subsidiary Guarantor, or any
of itssuch Subsidiaries in an involuntary case, under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect; or any other similar
relief shall be granted under any applicable federal, state, local or foreign
law; or the respective board of directors of any General Partner or Limited
Partners of the Borrower or the board of directors or partners of any Subsidiary
Guarantor or any of the Borrower’s Subsidiaries (or any committee thereof)
adopts any resolution or otherwise authorizes any action to approve any of the
foregoing.

 

(ii)     To the extent such appointment relates to an involuntary case under any
applicable bankruptcy, insolvency or similar law now or hereafter in effect, aA
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any General Partner, the Borrower, any
Subsidiary Guarantor, or any of its other Subsidiaries to which $250,000,000 or
more of the Combined Equity Value is attributable, or over all or a substantial
part of the Property of any General Partner, the Borrower, or any of such
Subsidiaries shall be entered; or, to the extent such appointment relates to an
involuntary case under any applicable bankruptcy, insolvency or similar law now
or hereafter in effect, an interim receiver, trustee or other custodian of any
General Partner, the Borrower, or any of such Subsidiaries or of all or a
substantial part of the Property of any General Partner, the Borrower, any
Subsidiary Guarantor or any of such Subsidiaries shall be appointed or a warrant
of attachment, execution or similar process against any substantial part of the
Property of any General Partner, the Borrower, any Subsidiary Guarantor or any
of such Subsidiaries shall be issued and any such event shall not be stayed,
dismissed, bonded or discharged within sixty (60) days after entry, appointment
or issuance; or the respective board of directors of any General Partner or
Limited Partners of the Borrower or the board of directors or partners of any
ofSubsidiary Guarantor or any of Borrower’s Subsidiaries (or any committee
thereof) adopts any resolution or otherwise authorizes any action to approve any
of the foregoing.; provided that, for the avoidance of doubt, the appointment of
a receiver in connection with a foreclosure proceeding with respect to a Project
secured by Non-Recourse Indebtedness shall not constitute an Event of Default
under this Agreement so long as the aggregate Combined Equity Value attributable
to Projects for which a receiver has been so appointed does not exceed
$250,000,000 at any time.

 

99

--------------------------------------------------------------------------------

 

 

(g)     Voluntary Bankruptcy; Appointment of Receiver, Etc. Any of any General
Partner, the Borrower, any Subsidiary Guarantor, or any of its other
Subsidiaries to which $250,000,000 or more of the Combined Equity Value is
attributable, shall (i) commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, (ii)or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
(iii) apply for or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
Property; (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v)or any General Partner, the
Borrower, any Subsidiary Guarantor or any of such Subsidiaries shall make any
assignment for the benefit of creditors or shall be unable or fail, or admit in
writing its inability, to pay its debts as such debts become due or (vi) take
any action for the purpose of effecting any of the foregoing.; provided that,
for the avoidance of doubt, the appointment of a receiver in connection with a
foreclosure proceeding with respect to a Project secured by Non-Recourse
Indebtedness shall not constitute an Event of Default under this Agreement so
long as the aggregate Combined Equity Value attributable to Projects for which a
receiver has been so appointed does not exceed $250,000,000 at any time.

 

(h)     Judgments and Unpermitted Liens.

 

(i)     Any money judgment (other than a money judgment covered by insurance as
to which the insurance company has acknowledged coverage), writ or warrant of
attachment, or similar process against the Borrower or any of its Subsidiaries
or any of their respective assets involving in any case an amount in excess of
$25,000,000 (other than with respect to Claims arising out of
non-recourseNon-Recourse Indebtedness) is entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days or in any event
later than five (5) days prior to the date of any proposed sale thereunder;
provided, however, if any such judgment, writ or warrant of attachment or
similar process is in excess of $50,000,000 (other than with respect to Claims
arising out of non-recourseNon-Recourse Indebtedness), the entry thereof shall
immediately constitute an Event of Default hereunder.

 

(ii)     A federal, state, local or foreign tax Lien is filed against the
Borrower which is not discharged of record, bonded over or otherwise secured to
the satisfaction of the Administrative Agent within fifty (50) days after the
filing thereof or the date upon which the Administrative Agent receives actual
knowledge of the filing thereof for an amount which, either separately or when
aggregated with the amount of any judgments described in clause (i) above and/or
the amount of the Environmental Lien Claims described in clause (iii) below,
equals or exceeds $25,000,000.

 

100

--------------------------------------------------------------------------------

 

 

(iii)     An Environmental Lien is filed against any Project with respect to
Claims in an amount which, either separately or when aggregated with the amount
of any judgments described in clause (i) above and/or the amount of the tax
Liens described in clause (ii) above, equals or exceeds $25,000,000.

 

(i)     Dissolution. Any order, judgment or decree shall be entered against the
Borrower or any Guarantor decreeing its involuntary dissolution or split up; or
the Borrower or any Guarantor shall otherwise dissolve or cease to exist except
as specifically permitted by this Agreement.

 

(j)     Loan Documents. At any time, for any reason (other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations), any Loan Document ceases to be in full force and effect or the
Borrower or any Loan Party seeks to repudiate its obligations thereunder.

 

(k)     ERISA Termination Event. Any ERISA Termination Event occurs which the
Administrative Agent reasonably believes could subject either the Borrower or
any ERISA Affiliate to liability in excess of $500,000.

 

(l)     Waiver Application. The plan administrator of any Plan applies under
Section 412(d) of the Code for a waiver of the minimum funding standards of
Section 412(a) of the Internal Revenue Code and the Administrative Agent
reasonably believes that the substantial business hardship upon which the
application for the waiver is based could subject either the Borrower or any
ERISA Affiliate to liability in excess of $500,000.

 

(m)     Certain Defaults Pertaining to the General Partner. The Company shall
fail to (i) maintain its status as a REIT for federal income tax purposes, (ii)
except where such failure does not constitute an Event of Default under Section
11.1(o), continue as a general partner of the Borrower, (iii) maintain ownership
(directly or indirectly) of no less than 99% of the equity Securities of any
other General Partner of the Borrower, (iv) comply with all Requirements of Law
applicable to it and its businesses and Properties, in each case where the
failure to so comply individually or in the aggregate will have or is reasonably
likely to have a Material Adverse Effect, (v) remain listed on the New York
Stock Exchange or other national stock exchange, or (vi) file all tax returns
and reports required to be filed by it with any Governmental Authority as and
when required to be filed or to pay any taxes, assessments, fees or other
governmental charges upon it or its Property, assets, receipts, sales, use,
payroll, employment, licenses, income, or franchises which are shown in such
returns, reports or similar statements to be due and payable as and when due and
payable, except for taxes, assessments, fees and other governmental charges (A)
that are being contested by the Company in good faith by an appropriate
proceeding diligently pursued, (B) for which adequate reserves have been made on
its books and records, and (C) the amounts the non-payment of which would not,
individually or in the aggregate, result in a Material Adverse Effect.

 

(n)     Merger or Liquidation of the General Partner or the Borrower. Any
General Partner shall merge or liquidate with or into any other Person and, as a
result thereof and after giving effect thereto, (i) except where such merger or
liquidation does not constitute an Event of Default under Section 11.1(o), such
General Partner is not the surviving Person or (ii) such merger or liquidation
would effect an acquisition of or Investment in any Person not otherwise
permitted under the terms of this Agreement. Except where such merger or
liquidation does not constitute an Event of Default under Section 11.1(o), the
Borrower shall merge or liquidate with or into any other Person and, as a result
thereof and after giving effect thereto, (i) the Borrower is not the surviving
Person or (ii) such merger or liquidation would effect an acquisition of or
Investment in any Person not otherwise permitted under the terms of this
Agreement.

 

101

--------------------------------------------------------------------------------

 

 

(o)     Merger or Consolidation. If at any time from and after the Closing Date
either the Borrower or the Company merges or consolidates with another Person
unless either (x) the Borrower or the Company, as the case may be, is the
surviving entity, or (y) a majority of the board of directors of the Company,
and a majority of its senior management, immediately prior to the merger
continue as directors of the surviving entity, and continue to be employed as
senior management of the surviving entity.

 

(p)     Asset Sales. If at any time from and after the Closing Date the Borrower
or any Consolidated Business sells, transfers, assigns or conveys assets in a
single transaction or series of related transactions, the book value of which
(computed in accordance with GAAP but without deduction for depreciation), in
the aggregate of all such sales, transfers, assignments, or conveyances exceeds
30% of the Capitalization Value.

 

(q)     Management Services. If at any time from and after the Closing Date, the
Borrower or its Subsidiaries or Affiliates, or the Management Company or SPG or
its Subsidiaries or Affiliates cease to provide, collectively, directly or
through their Affiliates property management and leasing services to at least
33% of the total number of shopping centers in which the Borrower has an
ownership interest (it being agreed for the avoidance of doubt that the Borrower
may self-manage its properties upon the establishment of self-incorporated
management functions to be considered in compliance with such requirement).

 

(r)     Change in Control. (i) The acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; or
(ii) during any period of 12 consecutive months, individuals who at the
beginning of any such 12-month period constituted the Board of Directors of the
Company (together with any new directors whose election by such Board or whose
nomination for election by the shareholders of the Company was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company.

 

(s)     Collateral. Any Collateral Document shall for any reason fail to create
a valid and perfected (if and to the extent required to be perfected hereunder
and under the applicable Collateral Document) security interest in any portion
of the Collateral, as applicable, purported to be covered thereby, with the
priority required by the applicable Collateral Document, except (i) as permitted
by the terms of any Loan Document, (ii) as a result of the release of such
security interest in accordance with the terms of any Loan Document or (iii) as
a result of the failure of the Collateral Agent or Administrative Agent to
maintain the possession of certificates actually delivered to it representing
securities pledged under a Collateral Document or to file Uniform Commercial
Code continuation statements.

 

102

--------------------------------------------------------------------------------

 

 

An Event of Default shall be deemed “continuing” until cured or waived in
writing in accordance with Section 14.7.

 

11.2     Rights and Remedies.

 

(a)     Acceleration and Termination. Upon the occurrence of any Event of
Default described in Sections 11.1(f) or 11.1(g) with respect to the Borrower,
any unused Term Commitments shall automatically and immediately terminate and
the unpaid principal amount of, and any and all accrued interest on, the
Obligations and all accrued fees shall automatically become immediately due and
payable, without presentment, demand, or protest or other requirements of any
kind (including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and of acceleration), all
of which are hereby expressly waived by the Borrower; and upon the occurrence
and during the continuance of any other Event of Default, the Administrative
Agent shall at the request, or may with the consent, of the Requisite Lenders,
by written notice to the Borrower, (i) declare that any unused Term Commitments
are terminated, whereupon any unused Term Commitments and the obligation of each
Lender to make any Loan hereunder shall immediately terminate, and/or (ii)
declare the unpaid principal amount of and any and all accrued and unpaid
interest on the Obligations to be, and the same shall thereupon be, immediately
due and payable, without presentment, demand, or protest or other requirements
of any kind (including, without limitation, valuation and appraisement,
diligence, presentment, notice of intent to demand or accelerate and of
acceleration), all of which are hereby expressly waived by the Borrower. In
addition, the Administrative Agent may with the consent of the Requisite
Lenders, and shall at the request of the Requisite Lenders, exercise on behalf
of itself and the Lenders all rights and remedies available under the Loan
Documents and applicable law, provided that the ability of the Administrative
Agent to take any such action requested or consented to by the Requisite Lenders
in respect of the Collateral will be subject to the terms and provisions of the
Intercreditor Agreement.

 

(b)     Rescission. If at any time after termination of any unused Term
Commitments and/or acceleration of the maturity of the Loans, the Borrower shall
pay all arrears of interest and all payments on account of principal of the
Loans which shall have become due otherwise than by acceleration (with interest
on principal and, to the extent permitted by law, on overdue interest, at the
rates specified in this Agreement) and all Events of Default and Potential
Events of Default (other than nonpayment of principal of and accrued interest on
the Loans due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to Section 14.7, then upon the written consent of the Requisite
Lenders and written notice to the Borrower, the termination of any unused Term
Commitments and/or the acceleration and their consequences may be rescinded and
annulled; but such action shall not affect any subsequent Event of Default or
Potential Event of Default or impair any right or remedy consequent thereon. The
provisions of the preceding sentence are intended merely to bind the Lenders to
a decision which may be made at the election of the Requisite Lenders; they are
not intended to benefit the Borrower and do not give the Borrower the right to
require the Lenders to rescind or annul any acceleration hereunder, even if the
conditions set forth herein are met.

 

103

--------------------------------------------------------------------------------

 

 

(c)     Enforcement. The Borrower acknowledges that in the event the Borrower or
any of its Subsidiaries fails to perform, observe or discharge any of their
respective obligations or liabilities under this Agreement or any other Loan
Document, any remedy of law may prove to be inadequate relief to the
Administrative Agent, the Arranger and the other Lenders; therefore, the
Borrower agrees that the Administrative Agent, the Arranger and the other
Lenders shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

 

ARTICLE XII     Article XII

THE AGENTS

 

12.1     Appointment. (a) Each Lender hereby designates and appoints PNC Bank,
National Association, as the Administrative Agent, the Arranger as the Arranger,
and the Co-Agents as the Co-Agents of such Lender under this Agreement, and each
Lender hereby irrevocably authorizes the Administrative Agent, the Arranger, and
the Co-Agents to take such actions on its behalf under the provisions of this
Agreement and the Loan Documents and to exercise such powers as are set forth
herein or therein together with such other powers as are reasonably incidental
thereto. The Administrative Agent, the Arranger and the Co-Agents each agree to
act as such on the express conditions contained in this Article XII.

 

(d)     The provisions of this Article XII are solely for the benefit of the
Administrative Agent, the Arranger, the Co-Agents, and the other Lenders, and
neither the Borrower, the General Partner nor any Subsidiary of the Borrower
shall have any rights to rely on or enforce any of the provisions hereof (other
than as expressly set forth in Section 12.7). In performing their respective
functions and duties under this Agreement, the Administrative Agent, the
Arranger, and each Co-Agent shall act solely as agents of the Lenders and do not
assume and shall not be deemed to have assumed any obligation or relationship of
agency, trustee or fiduciary with or for any General Partner, the Borrower, or
any Subsidiary of the Borrower. The Administrative Agent, the Arranger and each
Co-Agent may perform any of their respective duties hereunder, or under the Loan
Documents, by or through their respective agents or employees.

 

12.2     Nature of Duties.

 

(a)     The Administrative Agent, the Arranger and the Co-Agents shall not have
any powers, duties or responsibilities under this Agreement or the other Loan
Documents except in its capacity as Lender and those expressly set forth in this
Agreement or in the Loan Documents. The duties of the Administrative Agent, the
Arranger, and the Co-Agents shall be mechanical and administrative in nature.
None of the Administrative Agent, any Arranger, or any Co-Agent shall have by
reason of this Agreement a fiduciary relationship in respect of any Holder.
Nothing in this Agreement or any of the Loan Documents, expressed or implied, is
intended to or shall be construed to impose upon the Administrative Agent or the
Arranger, or Co-Agents any obligations or duties in respect of this Agreement or
any of the Loan Documents except as expressly set forth herein or therein. The
Administrative Agent, the Arranger and the Co-Agents shall not have any duties
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
RequiredRequisite Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 14.7). The
Administrative Agent hereby agrees that its duties shall include providing
copies of documents received by it from the Borrower which are reasonably
requested by any Lender and promptly notifying each Lender upon its obtaining
actual knowledge of the occurrence of any Event of Default hereunder. In
addition, the Administrative Agent shall promptly deliver to each of the Lenders
copies of all notices of default and other formal notices (including, without
limitation, requests for waivers or modifications, as well as all notices
received pursuant to Sections 8.4, 8.5, 8.6 and 8.7) sent or received, together
with copies of all reports or other information received by it from the
Borrower, including, without limitation, all financial information delivered to
the Administrative Agent pursuant to Section 8.2. Except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be deemed to have knowledge of any Event of
Default or Potential Event of Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender. The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article VI or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

104

--------------------------------------------------------------------------------

 

 

(b)     In connection with all aspects of each transaction contemplated hereby,
the Borrower acknowledges and agrees that: (i) the credit facilities provided
for hereunder and any related arranging or other services in connection
therewith are an arm’s-length commercial transaction between the Borrower, on
the one hand, and the Administrative Agent, the Arranger, the Co-Agents and the
Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) in
connection with the process leading to such transaction, the Administrative
Agent, Arranger, each Co-Agent and each Lender or any Affiliate thereof is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary for the Borrower or any of its Affiliates, stockholders, creditors or
employees or another Person; (iii) neither the Administrative Agent nor the
Arranger, Co-Agents nor any Lender or any Affiliate thereof has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or any Arranger, Co-Agent or Lender or any Affiliate
thereof has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and neither the Administrative Agent nor any
Arranger, Co-Agent or Lender or any Affiliate thereof has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arranger, Co-Agents and Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Administrative Agent nor any Arranger, Co-Agent or
Lender or such Affiliate has any obligation to disclose any of such interests by
virtue of any relationship arising out of or related to any of the transactions
contemplated hereby or the process leading thereto; and (v) the Administrative
Agent and the Arranger, the Co-Agents and the Lenders or any Affiliate thereof
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby and the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. The Borrower hereby waives and releases,
to the fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Arranger, the Co-Agents and the Lenders or any
Affiliate thereof with respect to any breach or alleged breach of agency or
fiduciary duty arising out of or related to any of the transactions contemplated
hereby or the process leading thereto.

 

105

--------------------------------------------------------------------------------

 

 

12.3     Right to Request Instructions. The Administrative Agent and the
Arranger and Co-Agents may at any time request instructions from the Lenders
with respect to any actions or approvals which by the terms of any of the Loan
Documents such Agent is permitted or required to take or to grant, and such
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval and shall not be under any liability whatsoever to any
Person for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from those
Lenders from whom such Agent is required to obtain such instructions for the
pertinent matter in accordance with the Loan Documents. Without limiting the
generality of the foregoing, such Agent shall take any action, or refrain from
taking any action, which is permitted by the terms of the Loan Documents upon
receipt of instructions from those Lenders from whom such Agent is required to
obtain such instructions for the pertinent matter in accordance with the Loan
Documents, provided, that no Holder shall have any right of action whatsoever
against the Administrative Agent or any Arranger or Co-Agent as a result of such
Agent acting or refraining from acting under the Loan Documents in accordance
with the instructions of the Requisite Lenders or, where required by the express
terms of this Agreement, a greater proportion of the Lenders.

 

12.4     Reliance. The Administrative Agent and the Arranger and Co-Agents shall
each be entitled to rely upon any written notices, statements, certificates,
orders or other documents or any telephone message believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. With respect to all matters
pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder, the Administrative Agent and the Arranger and each
Co-Agent may rely upon advice of legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

12.5     Indemnification. To the extent that the Administrative Agent or any
Arranger or Co-Agent is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify such Agent solely in its capacity as such
Agent and not as a Lender for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, and reasonable costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it in any way relating to or arising out of
the Loan Documents or any action taken or omitted by such Agent under the Loan
Documents, in proportion to each Lender’s Pro Rata Share of the Facility
determined as of the time when such indemnification is sought, unless and to the
extent that any such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, and reasonable costs, expenses or disbursements shall
arise as a result of such Agent’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a non-appealable final
judgment. Such Agent agrees to refund to the Lenders any of the foregoing
amounts paid to it by the Lenders which amounts are subsequently recovered by
such Agent from the Borrower or any other Person on behalf of the Borrower. The
obligations of the Lenders under this Section 12.5 shall survive the payment in
full of the Loans and all other Obligations and the termination of this
Agreement.

 

106

--------------------------------------------------------------------------------

 

 

12.6     Agents Individually. With respect to their respective Pro Rata Share of
the Facility hereunder, if any, and the Loans made by them, if any, the
Administrative Agent, the Arranger and the Co-Agents shall have and may exercise
the same rights and powers hereunder and are subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender. The
terms “Lenders” or “Requisite Lenders” or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent, the
Arranger and each other Co-Agent in its respective individual capacity as a
Lender or as one of the Requisite Lenders. The Administrative Agent and each
other Arranger and Co-Agent and each of their respective Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with the Borrower or any of its Subsidiaries as if they were
not acting as the Administrative Agent, the Arranger, and Co-Agents pursuant
hereto.

 

12.7     Successor Agents.

 

(a)     Resignation and Removal. Any Lead Arranger or the Administrative Agent
may resign from the performance of all its functions and duties hereunder
(including as Administrative Agent) at any time by giving at least thirty (30)
Business Days’ prior written notice to the Borrower and the other Lenders,
unless applicable law requires a shorter notice period or that there be no
notice period, in which instance such applicable law shall control (the
“Resignation Effective Date”). Any Lead Arranger or the Administrative Agent may
be removed at the direction of the Requisite Lenders, in the event such Lead
Arranger or the Administrative Agent shall commit gross negligence or willful
misconduct in the performance of its duties hereunder as determined by a court
of competent jurisdiction in a final and non-appealable judgment. Such
resignation or removal shall take effect upon the acceptance by a successor Lead
Arranger or Administrative Agent of appointment pursuant to this Section 12.7.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)     Appointment by Requisite Lenders. Upon any such resignation or removal
becoming effective, the Requisite Lenders shall have the right to appoint a
successor Administrative Agent, subject to approval by the Borrower provided
that no Event of Default shall have occurred and be continuing, selected from
among the Lenders.

 

107

--------------------------------------------------------------------------------

 

 

(c)     Appointment by Retiring Agent. If a successor Administrative Agent shall
not have been appointed within the thirty (30) Business Day or shorter period
provided in paragraph (a) of this Section 12.7, the retiring Agent shall then
appoint a successor Agent who shall serve as Administrative Agent until such
time, if any, as the Lenders appoint a successor Agent as provided above.

 

(d)     Rights of the Successor and Retiring Agents. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agentor removed Agent
(other than as provided in Section 13.1(h) and other then any rights to
indemnity payments or other amounts owed to the retired or removed Agent), and
the retiring or removed Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation or any
removed Agent’s removal hereunder as Agent, the provisions of this Article XII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Agent under this Agreement and, after any resignation or
removal, for as long as the Agent continues to act in such capacity hereunder or
under the Loan Documents, including holding collateral or taking action to
transfer the agency to a successor.

 

12.8     Relations Among the Lenders. Each Lender agrees that it will not take
any legal action, nor institute any actions or proceedings, against the Borrower
hereunder with respect to any of the Obligations, without the prior written
consent of the Lenders. Without limiting the generality of the foregoing, no
Lender may accelerate or otherwise enforce its portion of the Obligations, or
unilaterally terminate its Commitment except in accordance with Section 11.2(a).

 

12.9     Sub-Agents. The Administrative Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

12.10     Independent Credit Decisions. Each Lender acknowledges and agrees that
the extensions of credit made hereunder are commercial loans and not investments
in a business enterprise or securities. Each Lender further represents that it
is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

 

108

--------------------------------------------------------------------------------

 

 

12.11     Certain ERISA Matters.

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arranger, and each
other Lead Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:

 

(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement, or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger, and each other Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:

 

109

--------------------------------------------------------------------------------

 

 

(i)     none of the Administrative Agent, the Arranger, or any other Lead
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

 

(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is independent (within the meaning
of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations),

 

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is a fiduciary under ERISA or the
Internal Revenue Code, or both, with respect to the Loans and this Agreement and
is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

 

(v)     no fee or other compensation is being paid directly to the
Administrative Agent, the Arranger or any other Lead Arranger or any of their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Loans or this Agreement.

 

(c)     The Administrative Agent, the Arranger and each other Lead Arranger
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans and this Agreement, (ii) may recognize a gain if it extended the
Loans for an amount less than the amount being paid for an interest in the Loans
by such Lender or (iii) may receive fees or other payments in connection with
the transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

110

--------------------------------------------------------------------------------

 

 

ARTICLE XIII     Article XIII

YIELD PROTECTION

 

13.1     Taxes.

 

(a)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 13.1) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(b)     Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)     Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 13.1, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(d)     Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

111

--------------------------------------------------------------------------------

 

 

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 14.1(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)     Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 13.1(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

112

--------------------------------------------------------------------------------

 

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed originals of IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)     executed originals of IRS Form W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit N-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an executed originals ofIRS
Form W-8BEN or IRS Form W-8BEN8BEN-E; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, an executed
originals of IRS Form W-8IMY, accompanied by IRS Form W--8ECI, IRS Form W-8BEN
or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit N-4 on behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other executed form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. Federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

113

--------------------------------------------------------------------------------

 

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 13.1 (including by
the payment of additional amounts pursuant to this Section 13.1), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 13.1 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes
net of any Tax refunds) incurred by such indemnified party with respect to such
indemnity payments and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

114

--------------------------------------------------------------------------------

 

 

(h)     Survival. Each party’s obligations under this Section 13.1 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(i)     Defined Terms. For purposes of this Section 13.1, the term “applicable
law” includes FATCA.

 

(j)     FATCA Acknowledgement. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans and this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

13.2     Increased Capital. If any Lender determines that any Change in Law
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company (if any) to a level below that which such
Lender or such Lender’s holding company would have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
and (ii) the amount of such capital or liquidity is increased by or based upon
the making or maintenance by any Lender of its Loans or other advances made
hereunder or the existence of any Lender’s obligation to make Loans, then, in
any such case, upon written demand by such Lender (with a copy of such demand to
the Administrative Agent) from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered. The Borrower shall not
be required to pay such additional amounts unless such amounts are the result of
requirements imposed generally on lenders similar to such Lender and not the
result of some specific reserve or similar requirement imposed on such Lender as
a result of such Lender’s special circumstances. Such demand shall be
accompanied by a statement as to the amount of such compensation and include a
brief summary of the basis for such demand. Such statement shall be conclusive
and binding for all purposes, absent manifest error. The Borrower or shall pay
such Lender the amount shown as due on any such statement within 10 days after
receipt thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any reductions
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. This Section 13.2 shall survive the termination of the
Commitments and the repayment of the Obligations for a period of 180 days.

 

13.3     Changes; Legal Restrictions. If any Change in Law shall:

 

(a)     subject a Lender (or its Applicable Lending Office or Eurodollar
Affiliate) or the London interbank market to any condition, cost or expense
(other than Taxes) of any kind which such Lender reasonably determines to be
applicable to Commitments of the Lenders to make Eurodollar Rate Loans; or

 

115

--------------------------------------------------------------------------------

 

 

(b)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Commitments, or other
Obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

(c)     impose, modify, or hold applicable, in the determination of a Lender,
any reserve (other than reserves taken into account in calculating the
Eurodollar Rate), special deposit, liquidity, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, advances or loans by, commitments made, or other credit
extended by, or any other acquisition of funds by, a Lender or any Applicable
Lending Office or Eurodollar Affiliate of that Lender;

 

and the result of any of the foregoing is to increase the cost to that Lender of
making, converting, continuing, renewing or maintaining the Loans or its
Commitment or to reduce any amount receivable thereunder; then, in any such
case, upon written demand by such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall immediately pay to the Administrative
Agent for the account of such Lender, from time to time as specified by such
Lender, such amount or amounts as may be necessary to compensate such Lender or
its Eurodollar Affiliate for any such additional cost incurred or reduced amount
received. Such demand shall be accompanied by a statement as to the amount of
such compensation and include a brief summary of the basis for such demand. Such
statement shall be conclusive and binding for all purposes, absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. This Section 13.3 shall survive the termination of the
Commitments and the repayment of the Obligations for a period of 180 days.

 

13.4     Replacement of Certain Lenders. In the event a Lender (a “Designee
Lender”) shall have requested additional compensation from the Borrower under
Section 13.2 or under Section 13.3, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 13.1, or if any
Lender becomes a Defaulting Lender, or if any Lender becomes a Non-Consenting
Lender, the Borrower may, at its sole election, (a) make written demand on such
Designee Lender (with a copy to the Administrative Agent) for the Designee
Lender to assign at par, and such Designee Lender shall assign at par pursuant
to one or more duly executed Assignment and Acceptances to one or more Eligible
Assignees which the Borrower or the Administrative Agent shall have identified
for such purpose, all of such Designee Lender’s rights and obligations under
this Agreement and the Notes (including, without limitation, its Commitment, and
all Loans owing to it, but excluding its existing rights to payment under
Sections 13.2 or 13.3) in accordance with Section 14.1 (with the Borrower paying
any applicable fees associated with such assignment) (provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consents shall not unreasonably be withheld, (ii) in the case of
any such assignment resulting from a claim for compensation under Section 13.2
or Section 13.3 or payments required to be made pursuant to Section 13.1, such
assignment will result in a reduction in such compensation or payments, (iii) in
the case of an assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent, and (iv) a Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply), or (b) repay all Loans owing to
the Designee Lender together with interest accrued with respect thereto to the
date of such repayment and all fees and other charges accrued or payable and all
other Obligations owing to such Designee Lender under the terms of this
Agreement for the benefit of the Designee Lender to the date of such repayment.
Any such repayment and remittance shall be for the sole credit of the Designee
Lender and not for any other Lender. Upon delivery of such repayment and
remittance in immediately available funds as aforesaid, the Designee Lender
shall cease to be a Lender under this Agreement. All expenses incurred by the
Administrative Agent in connection with the foregoing shall be for the sole
account of the Borrower and shall constitute Obligations hereunder. In no event
shall Borrower’s election under the provisions of this Section 13.4 affect its
obligation to pay the additional compensation required under either Section 13.2
or Section 13.3.

 

116

--------------------------------------------------------------------------------

 

 

13.5     No Duplication. For the avoidance of doubt, no amount payable by the
Borrower to a Recipient pursuant to one of Section 13.1, Section 13.2 or Section
13.3 shall also be payable to the same Recipient pursuant to another of such
Sections.

 

ARTICLE XIV     Article XIV

MISCELLANEOUS

 

14.1   Assignments and Participations.

 

(a)     Assignments. No assignments or participations of any Lender’s rights or
obligations under this Agreement shall be made except in accordance with this
Section 14.1. Each Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all of its
rights and obligations with respect to the Loans) in accordance with the
provisions of this Section 14.1. On the Amendment Effective Date, and during the
fifteen (15) days following the Amendment Effective Date, none of the Lenders,
their Participants or the Borrower shall: (i) buy, sell or assign any interest
in a Loan (or participation therein), (ii) offer to buy, sell or assign any
interest in a Loan (or participation therein), (iii) make available the price
for any executed sale (or information sufficient to calculate a sales price) of
any interest in a Loan (or participation therein), including in a medium that is
made available to issuers of debt instruments, persons that regularly purchase
or sell debt instruments, or persons that broker purchases or sales of debt
instruments, or (iv) provide any firm or indicative quote with respect to an
interest in a Loan (or participation therein). The Borrower and each Lender, on
its own behalf and on behalf of any Participant of such Lender, represent that
on the Amendment Effective Date, and during the fifteen (15) days preceding the
Amendment Effective Date it has not taken any of the foregoing actions.

 

117

--------------------------------------------------------------------------------

 

 

(b)     Limitations on Assignments.

 

(i)     Subject to the conditions set forth in paragraph (b)(ii) and
(b)(iii) below, and subject to the restrictions contained in Section 14.1(a)
above, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its unused Term Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed) of:

 

(A)     the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided further that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and

 

(B)     the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for the assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $15,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided further that, before the occurrence of the Security
Release Trigger, any partial assignment of the Facility must be made as a
proportionate assignment of both the Secured Portion and the Unsecured Portion
thereof;

 

(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with the fee
described in Section 14.1(d) below; and

 

118

--------------------------------------------------------------------------------

 

 

(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the
Borrower and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

(iii)     Upon such execution, delivery, acceptance (in accordance with Section
14.1(d)) and recording in the Register, from and after the effective date
specified in each Assignment and Acceptance and agreed to by the Administrative
Agent, (A) the assignee thereunder shall, in addition to any rights and
obligations hereunder held by it immediately prior to such effective date, if
any, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and shall, to the fullest extent
permitted by law, have the same rights and benefits hereunder as if it were an
original Lender hereunder, (B) the assigning Lender shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such assigning Lender’s
rights and obligations under this Agreement, the assigning Lender shall cease to
be a party hereto except that its rights under Section 14.3 shall survive) and
(C) the Borrower and shall execute and deliver to the assignee thereunder a Note
evidencing its obligations to such assignee with respect to the Loans.

 

(c)     The Register. The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 14.8 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders, the Commitment of, and the principal amount of the
Loans owing to, each Lender from time to time and whether such Lender is an
original Lender or the assignee of another Lender pursuant to an Assignment and
Acceptance. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower and each of its Subsidiaries,
the Administrative Agent and the other Lenders may treat each Person whose name
is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)     Fee. Upon its receipt of an Assignment and Acceptance executed by the
assigning Lender and an Eligible Assignee and a processing and recordation fee
of $3,500 (payable by the assignee to the Administrative Agent), the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in compliance with this Agreement and in substantially the form of
Exhibit A hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower and the other Lenders.

 

119

--------------------------------------------------------------------------------

 

 

(e)     Participations. Each Lender may sell participations to one or more other
entities (a “Participant”) other than an Ineligible Institution in or to all or
a portion of its rights and obligations under and in respect of any and all
facilities under this Agreement (including, without limitation, all or a portion
of any or all of its Commitment hereunder and the Loans owing to it); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (iv) each participation shall be in a minimum amount of $5,000,000,
and (v) such participant’s rights to agree or to restrict such Lender’s ability
to agree to the modification, waiver or release of any of the terms of the Loan
Documents, to consent to any action or failure to act by any party to any of the
Loan Documents or any of their respective Affiliates, or to exercise or refrain
from exercising any powers or rights which any Lender may have under or in
respect of the Loan Documents, shall be limited to the right to consent to (A)
increase in the Commitment of the Lender from whom such participant purchased a
participation, but only if such increase shall affect such participant, (B)
reduction of the principal of, or rate or amount of interest on the Loans
subject to such participation (other than by the payment or prepayment thereof),
(C) postponement of any date fixed for any payment of principal of, or interest
on, the Loan(s) subject to such participation and (D) release of any guarantor
of the Obligations.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(f)     [Reserved].

 

(g)     Information Regarding the Borrower. Any Lender may, in connection with
any assignment or participation or proposed assignment or participation pursuant
to this Section 14.1, disclose to the assignee or participant or proposed
assignee or participant, any information relating to the Borrower or its
Subsidiaries furnished to such Lender by the Administrative Agent or by or on
behalf of the Borrower; provided that, prior to any such disclosure, such
assignee or participant, or proposed assignee or participant, shall agree, in
writing, to preserve in accordance with Section 14.20 the confidentiality of any
confidential information described therein.

 

120

--------------------------------------------------------------------------------

 

 

(h)     [Reserved].

 

(i)     Payment to Participants. Anything in this Agreement to the contrary
notwithstanding, in the case of any participation, all amounts payable by the
Borrower under the Loan Documents shall be calculated and made in the manner and
to the parties required hereby as if no such participation had been sold.

 

(j)     Lenders’ Creation of Security Interests. Notwithstanding any other
provision set forth in this Agreement, any Lender may at any time create a
security interest in all or any portion of its rights under this Agreement
(including, without limitation, Obligations owing to it and any Note held by it)
to secure obligations of such Lender, including any pledge or security interest
in favor of any Federal Reserve bank in accordance with Regulation A of the
Federal Reserve Board or any other central bank.

 

14.2     Expenses.

 

(a)     Generally. The Borrower agrees upon demand to pay or reimburse the
Collateral Agent, the Administrative Agent for all of their respective
reasonable external audit and investigation expenses, and for the reasonable
fees, expenses and disbursements of counsel to the Administrative Agent (but not
of other legal counsel) and for all other out-of-pocket costs and expenses of
every type and nature incurred by the Collateral Agent, the Administrative Agent
in connection with (i) the audit and investigation of the Consolidated
Businesses, the Projects and other Properties of the Consolidated Businesses in
connection with the preparation, negotiation, and execution of the Loan
Documents; (ii) the preparation, negotiation, execution and interpretation of
this Agreement (including, without limitation, the satisfaction or attempted
satisfaction of any of the conditions set forth in Article VI), the Loan
Documents, and the making of the Loans hereunder; (iii) the ongoing
administration of this Agreement and the Loans, including consultation with
attorneys in connection therewith and with respect to the Administrative Agent’s
rights and responsibilities under this Agreement and the other Loan Documents;
(iv) the protection, collection or enforcement of any of the Obligations or the
enforcement of any of the Loan Documents; (v) the commencement, defense or
intervention in any court proceeding relating in any way to the Obligations, any
Project, the Borrower, any of its Subsidiaries, this Agreement or any of the
other Loan Documents; (vi) the response to, and preparation for, any subpoena or
request for document production with which the Administrative Agent or any other
Agents or any other Lender is served or deposition or other proceeding in which
any Lender is called to testify, in each case, relating in any way to the
Obligations, a Project, the Borrower, any of the Consolidated Businesses, this
Agreement or any of the other Loan Documents; and (vii) any amendments,
consents, waivers, assignments, restatements, or supplements to any of the Loan
Documents and the preparation, negotiation, and execution of the same; and
(viii) the Collateral Deliverables and all other third-party diligence costs and
expenses related to the Borrowing Base Properties and the Collateral.

 

(b)     After Default. The Borrower further agrees to pay or reimburse the
Collateral Agent, the Administrative Agent, the Arranger, the Co-Agents and each
of the Lenders and their respective directors, officers, partners, employees,
agents and advisors upon demand for all out-of-pocket costs and expenses,
including, without limitation, reasonable attorneys’ fees and expenses
(including allocated costs of internal counsel and costs of settlement) incurred
by such entity after the occurrence of an Event of Default (i) in enforcing any
Loan Document or Obligation or any security therefor or exercising or enforcing
any other right or remedy available by reason of such Event of Default; (ii) in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or in any insolvency
or bankruptcy proceeding; (iii) in commencing, defending or intervening in any
litigation or in filing a petition, complaint, answer, motion or other pleadings
in any legal proceeding relating to the Obligations, a Project, any of the
Consolidated Businesses and related to or arising out of the transactions
contemplated hereby or by any of the other Loan Documents; and (iv) in taking
any other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in clauses (i) through (iii) above.

 

121

--------------------------------------------------------------------------------

 

 

14.3     Indemnity. The Borrower each further agrees, jointly and severally, (a)
to defend, protect, indemnify, and hold harmless the Collateral Agent, the
Administrative Agent, the Arranger, the Co-Agents, and each and all of the other
Lenders and each of their respective Related Parties (including, without
limitation, those retained in connection with the satisfaction or attempted
satisfaction of any of the conditions set forth in Article VI) (collectively,
the “Indemnitees”) from and against any and all liabilities, obligations, losses
(other than loss of profits), damages, penalties, actions, judgments, suits,
claims, costs, reasonable expenses and disbursements of any kind or nature
whatsoever (excluding any Taxes and including, without limitation, the
reasonable fees and disbursements of counsel for such Indemnitees in connection
with any investigative, administrative or judicial proceeding, whether or not
such Indemnitees shall be designated a party thereto), imposed on, incurred by,
or asserted against such Indemnitees in any manner relating to or arising out of
(i) this Agreement or the other Loan Documents, or any act, event or transaction
related or attendant thereto, the making of the Loans hereunder, the management
of such Loans, the use or intended use of the proceeds of the Loans hereunder,
or any of the other transactions contemplated by the Loan Documents, or (ii) any
Liabilities and Costs relating to violation of any Environmental, Health or
Safety Requirements of Law, the past, present or future operations of the
Borrower, any of its Subsidiaries or any of their respective predecessors in
interest, or, the past, present or future environmental, health or safety
condition of any respective Property of the Borrower or any of its Subsidiaries,
the presence of asbestos-containing materials at any respective Property of the
Borrower or any of its Subsidiaries, or the Release or threatened Release of any
Contaminant into the environment (collectively, the “Indemnified Matters”);
provided, however, the Borrower shall not have any obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused by or resulting from the
willful misconduct or gross negligence of such Indemnitee, as determined by a
court of competent jurisdiction in a non-appealable final judgment; and (b) not
to assert any claim against any of the Indemnitees, on any theory of liability,
for special, indirect, consequential or punitive damages arising out of, or in
any way in connection with, the Commitments, the Obligations, or the other
matters governed by this Agreement and the other Loan Documents. To the extent
that the undertaking to indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees. No
Indemnitee referred to in this Section 14.3 shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, unless the
receipt of such information or materials by the unintended recipient resulted
from the willful misconduct or gross negligence of such Indemnitee, as
determined by a court of competent jurisdiction in a non-appealable final
judgment.

 

122

--------------------------------------------------------------------------------

 

 

14.4     Change in Accounting Principles. If any change in the accounting
principles used in the preparation of the most recent financial statements
referred to in Sections 8.1 or 8.2 are hereafter required or permitted by the
rules, regulations, pronouncements and opinions of the Financial Accounting
Standards Board or the American Institute of Certified Public Accountants (or
successors thereto or agencies with similar functions) and are adopted by any
General Partner or the Borrower, as applicable, with the agreement of its
independent certified public accountants and such changes result in a change in
the method of calculation of any of the covenants, standards or terms found in
Article X, the parties hereto agree to enter into negotiations in order to amend
such provisions so as to equitably reflect such changes with the desired result
that the criteria for evaluating compliance with such covenants, standards and
terms by the Borrower shall be the same after such changes as if such changes
had not been made; provided, however, no change in GAAP that would affect the
method of calculation of any of the covenants, standards or terms shall be given
effect in such calculations until such provisions are amended, in a manner
satisfactory to the Administrative Agent and the Borrower, to so reflect such
change in accounting principles. Notwithstanding the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the audited consolidated financial statements of the Company for
the fiscal year December 31, 2016 for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the requisite
parties hereto shall enter into a mutually acceptable amendment addressing such
changes.

 

14.5     Setoff. In addition to any Liens granted under the Loan Documents and
any rights now or hereafter granted under applicable law, upon the occurrence
and during the continuance of any Event of Default, each Lender and any
Affiliate of any Lender is hereby authorized by the Borrower at any time or from
time to time, without notice to any Person (any such notice being hereby
expressly waived) to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured (but not
including trust accounts)) and any other Indebtedness at any time held or owing
by such Lender or any of its Affiliates to or for the credit or the account of
the Borrower against and on account of the Obligations of the Borrower to such
Lender or any of its Affiliates, including, but not limited to, all Loans and
all claims of any nature or description arising out of or in connection with
this Agreement, irrespective of whether or not (i) such Lender shall have made
any demand hereunder or (ii) the Administrative Agent, at the request or with
the consent of the Requisite Lenders, shall have declared the principal of and
interest on the Loans and other amounts due hereunder to be due and payable as
permitted by Article XI and even though such Obligations may be contingent or
unmatured. Each Lender agrees that it shall not, without the express consent of
the Requisite Lenders, and that it shall, to the extent it is lawfully entitled
to do so, upon the request of the Requisite Lenders, exercise its setoff rights
hereunder against any accounts of the Borrower now or hereafter maintained with
such Lender or any Affiliate.

 

14.6     Ratable Sharing. The Lenders agree among themselves that (i) with
respect to all amounts received by them which are applicable to the payment of
the Obligations (excluding the amounts described in Section 5.2(f) and Article
XIII) equitable adjustment will be made so that, in effect, all such amounts
will be shared among them ratably in accordance with their applicable Pro Rata
Shares, whether received by voluntary payment, by the exercise of the right of
setoff or banker’s lien, by counterclaim or cross-action or by the enforcement
of any or all of the Obligations (excluding the amounts described in Section
5.2(f) and Article XIII), (ii) if any of them shall by voluntary payment or by
the exercise of any right of counterclaim, setoff, banker’s lien or otherwise,
receive payment of a proportion of the aggregate amount of the Obligations held
by it, which is greater than the amount which such Lender is entitled to receive
hereunder, the Lender receiving such excess payment shall purchase, without
recourse or warranty, an undivided interest and participation (which it shall be
deemed to have done simultaneously upon the receipt of such payment) in such
Obligations owed to the others so that all such recoveries with respect to such
Obligations shall be applied ratably in accordance with their applicable Pro
Rata Shares; provided, however, that if all or part of such excess payment
received by the purchasing party is thereafter recovered from it, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such party to the extent necessary to adjust
for such recovery, but without interest except to the extent the purchasing
party is required to pay interest in connection with such recovery. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 14.6 may, to the fullest extent permitted by law,
exercise all its rights of payment (including, subject to Section 14.5, the
right of setoff) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.

 

123

--------------------------------------------------------------------------------

 

 

14.7     Amendments and Waivers.

 

(a)     General Provisions. Unless otherwise provided for or required in this
Agreement, no amendment or modification of any provision of this Agreement or
any of the other Loan Documents shall be effective without the written agreement
of the Requisite Lenders (which the Requisite Lenders shall have the right to
grant or withhold in their sole discretion) and the Borrower and acknowledged by
the Administrative Agent; provided, however, that the Borrower’s agreement shall
not be required for any amendment or modification of Sections 12.1 through 12.8.
No termination or waiver of any provision of this Agreement or any of the other
Loan Documents, or consent to any departure by the Borrower therefrom, shall be
effective without the written concurrence of the Requisite Lenders, which the
Requisite Lenders shall have the right to grant or withhold in their sole
discretion. All amendments, waivers and consents not specifically reserved to
the Administrative Agent, the Arranger, the other Co-Agents or the other Lenders
in Section 14.7(b), 14.7(c), and in other provisions of this Agreement shall
require only the approval of the Requisite Lenders. Any waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which it was given. No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.

 

(b)     Amendments, Consents and Waivers by Affected Lenders. Any amendment,
modification, termination, waiver or consent with respect to any of the
following provisions of this Agreement shall be effective only by a written
agreement, signed by each Lender affected thereby as described below:

 

124

--------------------------------------------------------------------------------

 

 

(i)     waiver of any of the conditions specified in Section 6.1 (except with
respect to a condition based upon another provision of this Agreement, the
waiver of which requires only the concurrence of the Requisite Lenders),

 

(ii)     increase in the amount of such Lender’s Term Commitment,

 

(iii)     reduction of the principal of, rate or amount of interest on the Loans
or any fees or other amounts payable to such Lender, including any prepayment
premium due under Section 4.1(b) (other than by the payment or prepayment
thereof), and

 

(iv)     postponement or extension of any date (including the Term Maturity
Date) fixed for any payment of principal of, or interest on, the Loans or any
fees or other amounts payable to such Lender (except with respect to any
modifications of the application provisions relating to prepayments of Loans and
other Obligations which are governed by Section 4.2(b)).

 

(c)     Amendments, Consents and Waivers by All Lenders. Any amendment,
modification, termination, waiver or consent with respect to any of the
following provisions of this Agreement shall be effective only by a written
agreement, signed by each Lender:

 

(i)     change in the definition of Requisite Lenders or in the aggregate
percentage of the Lenders which shall be required for the Lenders or any of them
to take action hereunder or under the other Loan Documents,;

 

(ii)     amendment of Section 14.6 or this Section 14.7, or amendment of Section
4.2(b) in a manner that would alter the pro rata sharing of payments required
thereby;

 

(iii)     assignment of any right or interest in or under this Agreement or any
of the other Loan Documents by the Borrower, and;

 

(iv)     [reserved];

 

(v)     (iv) waiver of any Event of Default described in Sections 11.1(a), (f),
(g), (i), (m), and (n).; and

 

(vi)     change Section 4.2(b) in a manner that would alter the pro rata sharing
of payments required thereby.

 

(d)     Administrative Agent Authority. The Administrative Agent may, but shall
have no obligation to, with the written concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of that Lender.
Notwithstanding anything to the contrary contained in this Section 14.7, no
amendment, modification, waiver or consent shall affect the rights or duties of
the Administrative Agent under this Agreement and the other Loan Documents,
unless made in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action. Notwithstanding anything herein to
the contrary, in the event that the Borrower shall have requested, in writing,
that any Lender agree to an amendment, modification, waiver or consent with
respect to any particular provision or provisions of this Agreement or the other
Loan Documents, and such Lender shall have failed to state, in writing, that it
either agrees or disagrees (in full or in part) with all such requests (in the
case of its statement of agreement, subject to satisfactory documentation and
such other conditions it may specify) within twenty (20) days after such Lender
receives such request, then, the Administrative Agent shall deliver a second
request, in writing, to any such Lender(s), which second request shall include a
legend, in capital letters, stating “FAILURE TO RESPOND, IN WRITING, TO THIS
REQUEST WITHIN TEN (10) DAYS AFTER RECEIPT MAY RESULT IN THE ADMINISTRATIVE
AGENT CONSENTING OR DENYING CONSENT TO SUCH REQUEST ON YOUR BEHALF”. If such
Lender shall have failed to state, in writing, that it either agrees or
disagrees (in full or in part) with all such requests (in the case of its
statement of agreement, subject to satisfactory documentation and such other
conditions it may specify) within ten (10) days after such Lender receives such
request, then, such Lender hereby irrevocably authorizes the Administrative
Agent to agree or disagree, in full or in part, and in the Administrative
Agent’s sole discretion, to such requests on behalf of such Lender as such
Lenders’ attorney-in-fact and to execute and deliver any writing approved by the
Administrative Agent which evidences such agreement as such Lender’s duly
authorized agent for such purposes.

 

125

--------------------------------------------------------------------------------

 

 

14.8     Notices.

 

(a)     Generally. Except in the case of notices and other communications
expressly permitted to be given by telephoneelectronically (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or electronically, as
follows:

 

(i)     if to the Borrower, to it at Washington Prime Group, L.P., 180 East
Broad Street, Columbus, OH 43215, Attention of Chief FinancialExecutive Officer;
with a copy to Washington Prime Group, L.P., 180 East Broad Street, Columbus, OH
43215, Attention: General Counsel;

 

(ii)     if to the Administrative Agent, to:     

 

PNC Bank, National Association, as Administrative Agent for the

Lenders party to the Credit Agreement referred to below

PNC Real Estate

155 East Broad1600 Market Street, 9th Floor

Columbus, OH 43215

Philadelphia, PA 19103

Attention:       Steven A. SmithAndrew T. White

Senior Vice President, Real Estate Banking

Telephone: 614.463.7738215.585.6123

Fax: 614.463.8058215.585.5806

E-mail: steven.a.smithandrew.white@pnc.com

 

126

--------------------------------------------------------------------------------

 

 

With a copy to:

PNC Bank, National Association, as Administrative Agent for the

Lenders party to the Credit Agreement referred to below

500 First Avenue (Mail Stop:P7-PFSC-04PF56-04-V)

Pittsburgh, PA 15219

Attention:       Kelly DiCiccoTim DeVita

Senior Loan Support Analyst, Real Estate Loan Administration

Telephone: 412-768-2916412-762-4163

Fax: 888-614-9134

E-mail: Kelly.diciccoTimothy.devita@pnc.com

 

 

(iii)     if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business dayBusiness Day for
the recipient). Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)     Electronic Notices. Notices and other communications to the Lenders
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II or Article IV unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business
dayBusiness Day for the recipient.

 

127

--------------------------------------------------------------------------------

 

 

(c)     Changes in Addresses. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)     Electronic Systems.

 

(i)     The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

 

(ii)     Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of communicationsCommunications through an
Electronic System, any other electronic platform or electronic messaging system,
or through the Internet. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of the Borrower pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

14.9     Survival of Warranties and Agreements. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Event of Default or Potential
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 5.2(f),
14.2, and 14.3 and Article XII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

 

128

--------------------------------------------------------------------------------

 

 

14.10     Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of the Administrative Agent, any other Lender or any other
Agent in the exercise of any power, right or privilege under any of the Loan
Documents shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing under the Loan Documents are cumulative to and not exclusive
of any rights or remedies otherwise available.

 

14.11     Marshalling; Payments Set Aside. None of the Administrative Agent, any
other Lender or any other Co-Agent shall be under any obligation to marshal any
assets in favor of the Borrower or any other party or against or in payment of
any or all of the Obligations. To the extent that the Borrower makes a payment
or payments to the Administrative Agent, any Agent or any other Lender or any
such Person exercises its rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

14.12     Severability. In case any provision in or obligation under this
Agreement or the other Loan Documents shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

14.13     Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or be given any substantive effect.

 

14.14     Governing Law. THIS AGREEMENT SHALL BE INTERPRETED, AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.

 

14.15     Limitation of Liability. No claim may be made by any Lender, any
Co-Agent, anythe Arranger, the Administrative Agent, Borrower, or any other
Person against any Lender (acting in any capacity hereunder) or the Affiliates,
directors, officers, employees, attorneys or agents of any of them for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Lender, each Co-Agent, the Arranger,
the Administrative Agent, and the Borrower hereby waives, releases and agrees
not to sue upon any such claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

14.16     Successors and Assigns. This Agreement and the other Loan Documents
shall be binding upon the parties hereto and their respective successors and
assigns and shall inure to the benefit of the parties hereto and the successors
and permitted assigns of the Lenders. The rights hereunder of the Borrower or
any interest therein, may not be assigned without the prior written consent of
all Lenders (and any attempted assignment by the Borrower or without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in Section 14.1(e)) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

129

--------------------------------------------------------------------------------

 

 

14.17     Certain Consents and Waivers of the Borrower.

 

(a)     Personal Jurisdiction. (i) EACH OF THE LENDERS AND THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT SITTING
IN NEW YORK COUNTY, NEW YORK, AND ANY COURT HAVING JURISDICTION OVER APPEALS OF
MATTERS HEARD IN SUCH COURTS, IN ANY ACTION OR PROCEEDING ARISING OUT OF,
CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHETHER
ARISING IN CONTRACT, TORT, EQUITY OR OTHERWISE, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE BORROWER IRREVOCABLY DESIGNATES AND
APPOINTS CT CORPORATION SYSTEM, 1633 BROADWAY, NEW YORK, NEW YORK 10019, AS ITS
AGENT (THE “PROCESS AGENT”) FOR SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, SUCH SERVICE BEING HEREBY ACKNOWLEDGED TO BE EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT. EACH OF THE LENDERS AND THE BORROWER AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. THE BORROWER WAIVES IN ALL DISPUTES ANY OBJECTION THAT
IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

 

(ii)     THE BORROWER AGREES THAT THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT
TO PROCEED AGAINST THE BORROWER OR ITS PROPERTY IN A COURT IN ANY LOCATION
NECESSARY OR APPROPRIATE TO ENABLE THE ADMINISTRATIVE AGENT AND THE OTHER
LENDERS TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER. THE BORROWER AGREES THAT IT WILL NOT
ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER AGENT TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY SUCH
OTHER AGENT. THE BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION
OF THE COURT IN WHICH THE ADMINISTRATIVE AGENT, ANY OTHER AGENT OR ANY LENDER
MAY COMMENCE A PROCEEDING DESCRIBED IN THIS SECTION.

 

130

--------------------------------------------------------------------------------

 

 

(b)     Service of Process. THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO THE PROCESS AGENT OR THE BORROWER’S NOTICE ADDRESS SPECIFIED BELOW, SUCH
SERVICE TO BECOME EFFECTIVE UPON RECEIPT. THE BORROWER IRREVOCABLY WAIVES ANY
OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY JURISDICTION SET FORTH ABOVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR THE
OTHER LENDERS TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION.

 

(c)     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

14.18     Counterparts; Effectiveness; Inconsistencies; Electronic Execution.

 

(a)     This Agreement and any amendments, waivers, consents, or supplements
hereto may be executed in counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. This Agreement shall become
effective against the Borrower and each Lender on the Closing Date. This
Agreement and each of the other Loan Documents shall be construed to the extent
reasonable to be consistent one with the other, but to the extent that the terms
and conditions of this Agreement are actually inconsistent with the terms and
conditions of any other Loan Document, this Agreement shall govern. In the event
the Lenders enter into any co-lender agreement with the Arranger pertaining to
the Lenders’ respective rights with respect to voting on any matter referenced
in this Agreement or the other Loan Documents on which the Lenders have a right
to vote under the terms of this Agreement or the other Loan Documents, such
co-lender agreement shall be construed to the extent reasonable to be consistent
with this Agreement and the other Loan Documents, but to the extent that the
terms and conditions of such co-lender agreement are actually inconsistent with
the terms and conditions of this Agreement and/or the other Loan Documents, such
co-lender agreement shall govern. Notwithstanding the foregoing, any rights
reserved to the Administrative Agent or the Arranger or the Co-Agents under this
Agreement and the other Loan Documents shall not be varied or in any way
affected by such co-lender agreement and the rights and obligation of the
Borrower under the Loan Documents will not be varied.

 

131

--------------------------------------------------------------------------------

 

 

(b)     Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execute,” “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relatingrelated to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Acceptances, amendments or other modifications,
Notices of Borrowing, Notices of Conversion/Continuation, waivers and consents)
shall be deemed to include Electronic Signatures, deliverieselectronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

14.19     Limitation on Agreements. All agreements between the Borrower, the
Administrative Agent, the Arranger, each Co-Agent and each Lender in the Loan
Documents are hereby expressly limited so that in no event shall any of the
Loans or other amounts payable by the Borrower under any of the Loan Documents
be directly or indirectly secured (within the meaning of Regulation U) by Margin
Stock.

 

14.20     Confidentiality. Subject to Section 14.1(g), the Lenders shall hold
all nonpublic information obtained pursuant to the requirements of this
Agreement, and identified as such by the Borrower, in accordance with such
Lender’s customary procedures for handling confidential information of this
nature and in accordance with safe and sound banking practices (provided that
such Lender may disclose such information (i) to its Affiliates, its partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
informationInformation and instructed to keep such Information confidential),
(ii) to any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, or to
any credit insurance provider relating to the Borrower or its obligation, (iii)
to any other party hereto, and (iv) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder), (v) with the prior written consent of the
Borrower or, (vi) toon a confidential basis to (A) any rating agency in
connection with rating the Borrower or the credit facilities provided hereunder
or (B) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder or (vii) to the extent such
information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent or any Lender
on a non-confidential basis from a source other than the Borrower, and in any
event the Lenders may make disclosure reasonably required by a bona fide or
potential offeree, transferee or participant in connection with the contemplated
transfer or participation or as required or requested by any Governmental
Authority, self-regulatory body or representative thereof or pursuant to legal
process and shall require any such offeree, transferee or participant to agree
(and require any of its offerees, transferees or participants to agree) to
comply with this Section 14.20. In no event shall any Lender be obligated or
required to return any materials furnished by the Borrower; provided, however,
each offeree shall be required to agree that if it does not become a transferee
or participant it shall return or destroy all materials furnished to it by the
Borrower in connection with this Agreement. Unless specifically prohibited by
applicable law or court order, each Lender and each Co-Agent shall make
reasonable efforts to the extent practicable to notify Borrower of any request
by any governmental agency or representative thereof (other than any such
request in connection with any examination of the financial condition or other
routine examination of such Lender by such governmental agency) for disclosure
of any such nonpublic information prior to disclosure of such information.
Lenders also may make disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to Borrower received by it from any Co-Agent or any Lender, and disclosures in
connection with the exercise of any remedies hereunder or under any other Loan
Document. In addition, each Co-Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, including league
table providers, and service providers to the Co-Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

 

132

--------------------------------------------------------------------------------

 

 

14.21     Disclaimers. The Administrative Agent, the Arranger, the other
Co-Agents and the other Lenders shall not be liable to any contractor,
subcontractor, supplier, laborer, architect, engineer, tenant or other party for
services performed or materials supplied in connection with any work performed
on the Projects, including any TI Work. The Administrative Agent, the Arranger,
the other Co-Agents and the other Lenders shall not be liable for any debts or
claims accruing in favor of any such parties against the Borrower or others or
against any of the Projects. The Borrower is not and shall not be an agent of
any of the Administrative Agent, the Arranger, the other Co-Agents or the other
Lenders for any purposes and none of the Lenders, the Co-Agents, the Arranger,
or the Administrative Agent shall be deemed partners or joint venturers with
Borrower or any of its Affiliates. None of the Administrative Agent, the
Arranger, the other Co-Agents or the other Lenders shall be deemed to be in
privity of contract with any contractor or provider of services to any Project,
nor shall any payment of funds directly to a contractor or subcontractor or
provider of services be deemed to create any third party beneficiary status or
recognition of same by any of the Administrative Agent, the Arranger, the other
Co-Agents or the other Lenders and the Borrower agrees to hold the
Administrative Agent, the Arranger, the Co-Arrangers, the other Co-Agents and
the other Lenders harmless from any of the damages and expenses resulting from
such a construction of the relationship of the parties or any assertion thereof.

 

133

--------------------------------------------------------------------------------

 

 

14.22     [Reserved].

 

14.23     Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

 

14.24     USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

14.25     [Reserved].

 

14.26     Payments Generally; Pro Rata Treatment; Sharing of Set-offs. If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.1(c), 4.2 or 14.3, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, unless subject to
a good faith dispute, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

14.27     Judgment Currency. (a) If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so under applicable law, that the rate of exchange used shall be
the spot rate at which in accordance with normal banking procedures the first
currency could be purchased in New York City with such other currency by the
person obtaining such judgment on the Business Day preceding that on which final
judgment is given.

 

(b) (b)     The parties agree, to the fullest extent that they may effectively
do so under applicable law, that the obligations of the Borrower to make
payments in any currency of the principal of and interest on the Loans of
Borrower and any other amounts due from Borrower hereunder to the Administrative
Agent as provided herein (i) shall not be discharged or satisfied by any tender,
or any recovery pursuant to any judgment (whether or not entered in accordance
with Section 14.27(a)), in any currency other than the relevant currency, except
to the extent that such tender or recovery shall result in the actual receipt by
the Administrative Agent at its relevant office on behalf of the Lenders of the
full amount of the relevant currency expressed to be payable in respect of the
principal of and interest on the Loans and all other amounts due hereunder (it
being assumed for purposes of this clause (i) that the Administrative Agent will
convert any amount tendered or recovered into the relevant currency on the date
of such tender or recovery), (ii) shall be enforceable as an alternative or
additional cause of action for the purpose of recovering in the relevant
currency the amount, if any, by which such actual receipt shall fall short of
the full amount of the relevant currency so expressed to be payable and (iii)
shall not be affected by an unrelated judgment being obtained for any other sum
due under this Agreement.

 

134

--------------------------------------------------------------------------------

 

 

Guarantors. The Borrower may designate as guarantors one or more parties
(“Guarantors”) who are to receive distributions of the proceeds of Loans
hereunder in connection with a future merger, acquisition or similar transaction
between the Borrower and its Affiliates on the one hand and such parties and
their Affiliates on the other hand, with respect to such Loans, subject to the
consummation of such merger, acquisition or similar transaction and provided
that there shall be no Event of Default outstanding both before and immediately
after giving effect to such merger, acquisition or similar transaction; provided
that the Administrative Agent shall have reasonably satisfied itself with
respect to “know your customer” and applicable Anti-Corruption Laws and
Sanctions in respect of any such proposed Guarantor. The guarantees executed by
the Guarantors pursuant to this Section 14.28 (“Guarantees”) shall not exceed
$250,000,000 in the aggregate. The Guarantees shall be guarantees of collection
and not guarantees of payment, shall otherwise be substantially in the form
attached hereto as Exhibit M or otherwise reasonably acceptable to the
Administrative Agent, and shall be acknowledged by the Administrative Agent,
effective upon their execution by the Guarantors.

 

14.28     Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for swap agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

135

--------------------------------------------------------------------------------

 

 

As used in this Section 14.28, the following terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

 

(i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

 

(ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

 

(iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

14.29     14.29 Entire Agreement. This Agreement, taken together with all of the
other Loan Documents, embodies the entire agreement and understanding among the
parties hereto and supersedes all prior agreements and understandings, written
and oral, relating to the subject matter hereof.

 

14.30     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender that is an Affected Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an Affected Financial Institution arising under
any Loan Document may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

136

--------------------------------------------------------------------------------

 

 

(a)     the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an Affected Financial Institution;
and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.”

 

 

137